Exhibit 10.60

 

AGREEMENT OF LEASE

 

between

 

Fisher-Park Lane Owner LLC,
Landlord

 

and

 

General Maritime Corporation,
Tenant

 

As of November 30, 2004

 

--------------------------------------------------------------------------------

 

PREMISES:

 

299 Park Avenue
New York, New York
The Entire Second Floor

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

RENT

 

ARTICLE 2

OCCUPANCY AND USE

 

ARTICLE 3

PREPARATION OF THE DEMISED PREMISES

 

ARTICLE 4

TAX ESCALATION

 

ARTICLE 5

EXPENSE ESCALATION

 

ARTICLE 6

INSURANCE

 

ARTICLE 7 [a05-4861_1ex10d60.htm#Article7_183222]

ELECTRICITY [a05-4861_1ex10d60.htm#Article7_183222]

 

ARTICLE 8 [a05-4861_1ex10d60.htm#Article8_183226]

ALTERATIONS AND INSTALLATIONS [a05-4861_1ex10d60.htm#Article8_183226]

 

ARTICLE 9 [a05-4861_1ex10d60.htm#Article9_183234]

REPAIRS AND MAINTENANCE [a05-4861_1ex10d60.htm#Article9_183234]

 

ARTICLE 10 [a05-4861_1ex10d60.htm#Article10_183238]

REQUIREMENTS OF LAW; FIRE INSURANCE [a05-4861_1ex10d60.htm#Article10_183238]

 

ARTICLE 11 [a05-4861_1ex10d60.htm#Article11_183243]

SUBORDINATION, NOTICE TO LESSORS AND MORTGAGEES
[a05-4861_1ex10d60.htm#Article11_183243]

 

ARTICLE 12 [a05-4861_1ex10d60.htm#Article12_183248]

LOSS, DAMAGE, REIMBURSEMENT, LIABILITY, ETC
[a05-4861_1ex10d60.htm#Article12_183248]

 

ARTICLE 13 [a05-4861_1ex10d60.htm#Article13_183254]

DAMAGE OR DESTRUCTION [a05-4861_1ex10d60.htm#Article13_183254]

 

ARTICLE 14 [a05-4861_1ex10d60.htm#Article14_183259]

EMINENT DOMAIN [a05-4861_1ex10d60.htm#Article14_183259]

 

ARTICLE 15 [a05-4861_1ex10d60.htm#Article15_183304]

ASSIGNMENT, SUBLETTING AND MORTGAGING [a05-4861_1ex10d60.htm#Article15_183304]

 

ARTICLE 16 [a05-4861_1ex10d60.htm#Article16_190725]

ACCESS TO DEMISED PREMISES; CHANGES [a05-4861_1ex10d60.htm#Article16_190725]

 

ARTICLE 17 [a05-4861_1ex10d60.htm#Article17_190728]

CERTIFICATE OF OCCUPANCY [a05-4861_1ex10d60.htm#Article17_190728]

 

ARTICLE 18 [a05-4861_1ex10d60.htm#Article18_190730]

BANKRUPTCY [a05-4861_1ex10d60.htm#Article18_190730]

 

ARTICLE 19 [a05-4861_1ex10d60.htm#Article19_190734]

DEFAULT [a05-4861_1ex10d60.htm#Article19_190734]

 

ARTICLE 20 [a05-4861_1ex10d60.htm#Article20_190737]

REMEDIES OF LANDLORD; WAIVER OF REDEMPTION
[a05-4861_1ex10d60.htm#Article20_190737]

 

ARTICLE 21 [a05-4861_1ex10d60.htm#Article21_190741]

CURING TENANT’S DEFAULTS; FEES AND EXPENSES
[a05-4861_1ex10d60.htm#Article21_190741]

 

ARTICLE 22 [a05-4861_1ex10d60.htm#Article22_190744]

NO REPRESENTATIONS BY LANDLORD [a05-4861_1ex10d60.htm#Article22_190744]

 

ARTICLE 23 [a05-4861_1ex10d60.htm#Article23_190748]

END OF TERM [a05-4861_1ex10d60.htm#Article23_190748]

 

ARTICLE 24 [a05-4861_1ex10d60.htm#Article24_190751]

QUIET ENJOYMENT [a05-4861_1ex10d60.htm#Article24_190751]

 

ARTICLE 25 [a05-4861_1ex10d60.htm#Article25_190755]

DEFINITIONS [a05-4861_1ex10d60.htm#Article25_190755]

 

ARTICLE 26 [a05-4861_1ex10d60.htm#Article26_190759]

ADJACENT EXCAVATION — SHORING [a05-4861_1ex10d60.htm#Article26_190759]

 

ARTICLE 27 [a05-4861_1ex10d60.htm#Article27_190801]

RULES AND REGULATIONS [a05-4861_1ex10d60.htm#Article27_190801]

 

ARTICLE 28 [a05-4861_1ex10d60.htm#Article28_190803]

NO WAIVER [a05-4861_1ex10d60.htm#Article28_190803]

 

ARTICLE 29 [a05-4861_1ex10d60.htm#Article29_190805]

WAIVER OF TRIAL BY JURY [a05-4861_1ex10d60.htm#Article29_190805]

 

ARTICLE 30 [a05-4861_1ex10d60.htm#Article30_190807]

INABILITY TO PERFORM [a05-4861_1ex10d60.htm#Article30_190807]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 31 [a05-4861_1ex10d60.htm#Article31_190809]

NOTICES [a05-4861_1ex10d60.htm#Article31_190809]

 

ARTICLE 32 [a05-4861_1ex10d60.htm#Article32_190813]

SERVICES [a05-4861_1ex10d60.htm#Article32_190813]

 

ARTICLE 33 [a05-4861_1ex10d60.htm#Article33_191135]

ARBITRATION [a05-4861_1ex10d60.htm#Article33_191135]

 

ARTICLE 34 [a05-4861_1ex10d60.htm#Article34_191137]

CONSENTS AND APPROVALS [a05-4861_1ex10d60.htm#Article34_191137]

 

ARTICLE 35 [a05-4861_1ex10d60.htm#Article35_191139]

INDEMNITY [a05-4861_1ex10d60.htm#Article35_191139]

 

ARTICLE 36 [a05-4861_1ex10d60.htm#Article36_191141]

CERTIFICATES [a05-4861_1ex10d60.htm#Article36_191141]

 

ARTICLE 37 [a05-4861_1ex10d60.htm#Article37_191144]

NAME OF BUILDING [a05-4861_1ex10d60.htm#Article37_191144]

 

ARTICLE 38 [a05-4861_1ex10d60.htm#Article38_191146]

MEMORANDUM OF LEASE [a05-4861_1ex10d60.htm#Article38_191146]

 

ARTICLE 39 [a05-4861_1ex10d60.htm#Article39_191147]

BROKERAGE [a05-4861_1ex10d60.htm#Article39_191147]

 

ARTICLE 40 [a05-4861_1ex10d60.htm#Article40_191150]

INVALIDITY OF ANY PROVISION [a05-4861_1ex10d60.htm#Article40_191150]

 

ARTICLE 41 [a05-4861_1ex10d60.htm#Article41_191152]

MISCELLANEOUS [a05-4861_1ex10d60.htm#Article41_191152]

 

ARTICLE 42 [a05-4861_1ex10d60.htm#Article42_191157]

SECURITY [a05-4861_1ex10d60.htm#Article42_191157]

 

ARTICLE 43 [a05-4861_1ex10d60.htm#Article43_191202]

ROOFTOP COMMUNICATIONS EQUIPMENT [a05-4861_1ex10d60.htm#Article43_191202]

 

 

 

Exhibits  Delete inapplicable exhibits

 

 

 

EXHIBIT A Floor Plan [a05-4861_1ex10d60.htm#ExhibitA_191232]

 

EXHIBIT B Cleaning Fee Calculation [a05-4861_1ex10d60.htm#ExhibitB_191242]

 

EXHIBIT C Wage Rate Calculation [a05-4861_1ex10d60.htm#ExhibitC_191245]

 

EXHIBIT D Landlord Work [a05-4861_1ex10d60.htm#ExhibitD_191255]

 

EXHIBIT E Rules and Regulations [a05-4861_1ex10d60.htm#ExhibitE_191259]

 

EXHIBIT F Cleaning Specifications [a05-4861_1ex10d60.htm#ExhibitF_191304]

 

EXHIBIT G Form of Letter of Credit [a05-4861_1ex10d60.htm#ExhibitG_191307]

 

EXHIBIT H Pre-Approved Contractors [a05-4861_1ex10d60.htm#ExhibitH_191312]

 

 

ii

--------------------------------------------------------------------------------


 

AGREEMENT OF LEASE made as of the 30th day of November, 2004 between FISHER-PARK
LANE OWNER LLC, a Delaware limited liability company having an office at c/o
FISHER BROTHERS, 299 Park Avenue, New York, New York 10171 (herein called
“Landlord“) and GENERAL MARITIME CORPORATION, a Marshall Islands corporation,
having an office at 35 West 56th Street, New York, New York 10019 (herein called
“Tenant“).  All initially-capitalized terms are listed in the Table of Defined
Terms which follows the table of contents of this Lease.

 

W I T N E S S E T H:

 

Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord, the
premises hereinafter described, in the building known as 299 Park Avenue, New
York, New York 10171 (herein called the “Building“), for the term hereinafter
stated, for the rents hereinafter reserved and upon and subject to the terms,
provisions, conditions (including limitations, restrictions and reservations)
and covenants hereinafter provided.  Each party hereto hereby expressly
covenants and agrees to observe and perform all of the terms, provisions,
conditions and covenants herein contained on its part to be observed and
performed.

 

The premises hereby leased to Tenant are the entire second floor of the
Building, substantially as shown hatched on the floor plan annexed hereto as
Exhibit A (herein called the “demised premises”).

 

The term of this Lease, for which the demised premises are hereby leased, shall
commence on the date December 1, 2004 (herein called the “Commencement Date“),
and shall end on the fifteenth (15th) anniversary of the Rent Commencement Date
(herein called the “Expiration Date“) or shall end on such earlier date upon
which said term may expire or be cancelled or terminated pursuant to any of the
terms, provisions, conditions and covenants of this Lease or pursuant to law.
Tenant acknowledges that Landlord has completed Landlord’s Work.

 

The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:

 

ARTICLE 1

 

RENT

 

1.1.  (a)  Tenant shall pay to Landlord fixed annual rent (herein called “fixed
annual rent”) as follows:

 

(i)            One Million Three Hundred Sixteen Thousand Six Hundred
Eighty-Eight Dollars ($1,316,688) per annum ($109,724 per month) for the period
commencing on the Commencement Date and ending on the last day of the month

 

--------------------------------------------------------------------------------


 

in which occurs the day immediately preceding the fifth (5th) anniversary of the
Rent Commencement Date (herein called the “1st Rental Period“);

 

(ii)           One Million Four Hundred Twenty-Six Thousand Four Hundred Twelve
Dollars ($1,426,412) per annum ($118,868 per month) for the period commencing on
the day immediately following the last day of the 1st Rental Period and ending
on the day immediately preceding the tenth (10th) anniversary of the Rent
Commencement Date (herein called the “2nd Rental Period“); and

 

(iii)          One Million Five Hundred Thirty-Six Thousand One Hundred
Thirty-Six Dollars ($1,536,136) per annum ($128,011 per month) for the period
commencing on the day immediately following the last day of the 2nd Rental
Period and ending on the Expiration Date (herein called the “3rd Rental
Period“).

 

(b)           Subject to Section 1.8 of this Lease and the other applicable
provisions hereof, Tenant agrees to pay fixed annual rent in equal monthly
installments in advance on the first Business Day of each calendar month during
the term of this Lease.

 

(c)           The first full calendar month’s installment of fixed annual rent
due under this Lease shall be paid by Tenant upon execution of this Lease.

 

1.2.  Tenant shall pay the fixed annual rent and additional rent as above and as
hereinafter provided, without notice or demand therefor, without any abatement,
setoff or deduction whatsoever, except as expressly set forth herein.  All sums
other than fixed annual rent payable by Tenant under this Lease to Landlord
shall be deemed additional rent and payable within thirty (30) days after
demand, unless other payment dates are hereinafter provided.  Fixed annual rent
and recurring monthly installments of additional rent shall be paid by wire
transfer of immediately available “Federal Reserve Funds“ to Landlord or its
designee pursuant to the wiring instructions set forth below, which wiring
instructions Landlord may change from time to time upon not less than thirty
(30) days prior written notice to Tenant.  Non-recurring installments of
additional rent shall be paid by Tenant to Landlord in lawful money of the
United States of America by good and sufficient check (subject to collection),
drawn on Nordea Bank, a bank having an office in New York City, or such other
bank as Landlord may reasonably approve, at the office of Landlord or such other
place in the United States of America as Landlord may designate.  As used
herein, the term “Federal Reserve Funds“ shall mean the receipt by a bank or
banks in the continental United States designated by Landlord of U.S. dollars in
form that does not require further clearance, and may be applied at the
direction of Landlord by such recipient bank or banks on the day of receipt of
advice that such funds have been wire transferred.  As of the date hereof,
Landlord’s wiring instructions for the payment of fixed annual rent and
recurring installments of additional rent are as follows:

 

Name of Institution:             JPMorgan Trust Operations

Account Number:                160676.1

 

2

--------------------------------------------------------------------------------


 

Account Name:    299 Park Avenue Lockbox

ABA Number       021-000-021

 

1.3.  If the Rent Commencement Date or the Expiration Date occurs on a day other
than the first day of a calendar month (in the case of the Rent Commencement
Date) or the last day of a calendar month (in the case of the Expiration Date),
the fixed annual rent and additional rent for the partial calendar month in
which the Rent Commencement Date or the Expiration Date, as the case may be,
occurs shall be prorated.  The fixed annual rent for any partial calendar month
in which the Rent Commencement Date occurs shall be paid on the Rent
Commencement Date.

 

1.4.  No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the correct fixed annual rent or additional rent shall be deemed to
be other than a payment on account, nor shall any endorsement or statement on
any check or any letter accompanying any check or payment be deemed an accord
and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance or pursue any other remedy
in this Lease or at law provided.

 

1.5.  Any apportionments or prorations of fixed annual rent or additional rent
to be made under this Lease on an annualized basis shall be computed on the
basis of a 365(6)-day year, and any apportionments or prorations of monthly
fixed annual rent or additional rent shall be made on the basis of the actual
number of days contained in the applicable month.

 

1.6.  If any of the fixed annual rent or additional rent payable under the terms
and provisions of this Lease shall be or become uncollectible, reduced or
required to be refunded because of any act or law enacted by a governmental
authority, Tenant shall enter into such agreement(s) and take such other
reasonable steps as Landlord may reasonably request and as may be legally
permissible to permit Landlord to collect the maximum rents which from time to
time during the continuance of such legal rent restriction may be legally
permissible (but not in excess of the amounts reserved therefor under this
Lease).  Upon the termination of such legal rent restriction, (a) the fixed
annual rent and/or additional rent shall become and thereafter be payable in
accordance with the amounts reserved herein for the periods following such
termination, and (b) Tenant shall pay to Landlord promptly upon being billed, to
the maximum extent legally permissible, an amount equal to (i) the fixed annual
rent and/or additional rent which would have been paid pursuant to this Lease
but for such legal rent restriction less (ii) the rents paid by Tenant during
the period such legal rent restriction was in effect.

 

1.7.  Additional rent shall be deemed to be rent and Tenant’s failure to pay
Landlord additional rent shall be considered a failure to pay fixed annual rent
hereunder and Landlord shall be entitled to all rights and remedies provided
herein or by law for a default in the payment of additional rent as for a
default in the payment of fixed annual

 

3

--------------------------------------------------------------------------------


 

rent (notwithstanding the fact that Tenant may not then also be in default in
the payment of fixed annual rent).

 

1.8.  Notwithstanding the provisions of Section 1.1(a) of this Lease, the fixed
annual rent payable by Tenant shall be abated for the period (herein called the
“Rent Abatement Period“) commencing on the Commencement Date and ending on the
date that is ten (10) months thereafter.  The day immediately following the Rent
Abatement Period is herein called the “Rent Commencement Date.”

 

ARTICLE 2

 

OCCUPANCY AND USE

 

2.1.  The demised premises shall be used solely as and for executive and general
offices, and for no other purpose.

 

2.2.  If any governmental license or permit (other than a Certificate of
Occupancy) shall be required for the proper and lawful conduct of Tenant’s
business in the demised premises or any part thereof, Tenant, at its expense,
shall duly procure and thereafter maintain such license or permit and submit the
same to Landlord for inspection.  Tenant shall at all times comply with the
terms and conditions of each such license or permit.  Additionally, should
Alterations or Tenant’s use of the demised premises for other than executive and
general offices require any modification or amendment of any Certificate of
Occupancy for the Building, Tenant shall, at its expense, take all actions
reasonably requested by Landlord in order to procure any such modification or
amendment and shall reimburse Landlord (as additional rent) for all reasonable
costs and expenses Landlord incurs in effecting said modifications or
amendments.  The foregoing provisions are not intended to be deemed Landlord’s
consent to any Alterations or to a use of the demised premises not otherwise
permitted hereunder nor to require Landlord to effect such modifications or
amendments of any Certificate of Occupancy.

 

2.3.  Tenant shall not at any time use or occupy the demised premises or the
Building, or suffer or permit anyone to use or occupy the demised premises, or
do anything in the demised premises or the Building, or suffer or permit
anything to be done in, brought into or kept on the demised premises, which in
any manner (a) violates the Certificate of Occupancy for the demised premises or
for the Building as it currently exists; (b) causes injury to the demised
premises or the Building or any equipment, facilities or systems therein;
(c) constitutes a violation of the laws and requirements of any public
authorities or the requirements of insurance bodies; (d) impairs the character,
reputation or appearance of the Building as a first-class office building;
(e) impairs the proper and economic maintenance, operation and repair of the
Building and/or its equipment, facilities or systems; (f) constitutes a
nuisance, public or private; (g) makes unobtainable from reputable insurance
companies authorized to do business in New York State all-risk property
insurance, or liability, elevator, boiler or other insurance at

 

4

--------------------------------------------------------------------------------


 

standard rates required to be furnished by Landlord under the terms of any
mortgages covering the demised premises and/or the Building; or (h) discharges
objectionable fumes, vapors or odors into the Building’s flues or vents or
otherwise.

 

2.4.  Tenant shall not use, or suffer or permit anyone to use, the demised
premises or any part thereof, for (a) a retail branch of a banking, trust
company, or safe deposit business open to the general public, (b) a savings
bank, a savings and loan association, or a loan company operating in the demised
premises an “off the street” business to the general public at the demised
premises, (c) the sale of travelers’ checks and/or foreign exchange, (d) a
retail branch of a stock brokerage office or for stock brokerage purposes open
to the general public, (e) a restaurant and/or bar and/or the sale of
confectionery and/or soda and/or beverages and/or sandwiches and/or ice cream
and/or baked goods (except if expressly provided otherwise elsewhere in this
Lease), (f) the business of photographic reproductions and/or offset printing
(except that Tenant and its permitted assignees, subtenants and occupants may
use part of the demised premises for photographic reproductions and/or offset
printing in connection with, either directly or indirectly, its own business
and/or activities), (g) an employment or travel agency, (h) a school or
classroom, (i) medical or psychiatric offices, (j) conduct of an auction open to
the public, (k) gambling activities or (l) the conduct of obscene, pornographic
or similar disreputable activities.  Further, the demised premises may not be
used by (i) an agency, department or bureau of the United States Government, any
state or municipality within the United States or any foreign government, or any
political subdivision of any of them, (ii) any charitable, religious, union or
other not-for-profit organization, or (iii) any tax exempt entity within the
meaning of Section 168(j)(4)(A) of the Internal Revenue Code of 1986, as
amended, or any successor or substitute statute, or rule or regulation
applicable thereto (as same may be amended).

 

ARTICLE 3

 

PREPARATION OF THE DEMISED PREMISES

 

3.1.  (a)  Except as expressly provided to the contrary in this Section 3.1(a),
Tenant shall accept the demised premises “as is” on the date hereof and Landlord
shall not be required to perform any work, install any fixtures or equipment or
render any services to make the Building or the demised premises ready or
suitable for Tenant’s initial use or occupancy.  Landlord shall perform the work
described on Exhibit D annexed hereto (herein called “Landlord’s Work“) in the
manner and subject to the provisions of Exhibit D.  The Landlord’s Work shall be
deemed to have been substantially completed even though (i) minor details or
adjustments may not then be completed, and (ii) items which in accordance with
good construction practice should be performed after completion of Tenant’s Work
may not then be completed, subject to Landlord’s obligation to complete
Landlord’s Work.  The taking of possession of the demised premises by Tenant for
the performance of Alterations or for any other reason whatsoever (other than
Customary Pre-Construction Activities) shall be deemed an

 

5

--------------------------------------------------------------------------------


 

acceptance of the demised premises and substantial completion by Landlord of
Landlord’s Work; provided, however, if Tenant shall furnish Landlord with a list
(herein called the “Punchlist”), within thirty (30) days after the date Tenant
takes possession of the demised premises, specifying the items of Landlord’s
Work which have not been substantially completed, then the taking of possession
of the demised premises by Tenant shall be deemed an acceptance of the demised
premises, and substantial completion by Landlord of Landlord’s Work, except with
respect to the items set forth on the Punchlist, but the giving of the Punchlist
shall not affect the occurrence of the Commencement Date.  Landlord shall
promptly commence and complete the items set forth on the Punchlist.

 

(b)           If Landlord fails to complete Landlord’s Work on or before
November 30, 2004, save for Force Majeure Causes, the Rent Abatement Period
shall be increased by one day for each day until completion.  Tenant hereby
waives any right to rescind this Lease under the provisions of Section 223(a) of
the Real Property Law of the State of New York, and agrees that the provisions
of this Section are intended to constitute “an express provision to the
contrary” within the meaning of said Section 223(a).

 

3.2.  (a)  Landlord shall allow Tenant a credit in the amount of ONE MILLION
THREE HUNDRED SEVENTY ONE THOUSAND FIVE HUNDRED FIFTY AND 00/100 ($1,371,550)
DOLLARS (herein called the “Work Credit“), which credit may be applied against
the cost and expense incurred by Tenant in connection with Tenant’s initial
alterations in and to the demised premises (“Tenant’s Work“) and the cost and
expense of architectural, consulting, engineering fees in connection with
Tenant’s Work as well as Tenant’s move into the demised premises.  In the event
that the costs and expenses of Tenant’s Work shall exceed the amount of the Work
Credit, Tenant shall be entirely responsible for such excess.  Any portion of
the Work Credit not used for the express purposes described in the immediately
preceding sentence shall be paid to Tenant within thirty (30) days following
demand made at any time after Tenant has completed Tenant’s Work and begun
occupying the demised premises for the conduct of its business.  Landlord shall
pay to Tenant installments of the Work Credit within thirty (30) days after
Landlord’s receipt of a written request for disbursement together with the
required accompanying documentation.

 

(b)           The Work Credit shall be payable to Tenant in installments as
Tenant’s Work progresses, but in no event more frequently than monthly.  Prior
to the payment of any such installment, Tenant shall deliver to Landlord a
written request for disbursement which shall be accompanied by (1) invoices for
the portion of Tenant’s Work or other item referenced in such requisition, (2) a
certificate signed by Tenant’s architect certifying that the portion of Tenant’s
Work referenced in said requisition and represented by the aforesaid invoices
has been satisfactorily completed substantially in accordance with Tenant’s
final plan, (3) partial lien waivers from the general contractor, performing any
such work releasing Tenant for liability for the same.  Reasonably

 

6

--------------------------------------------------------------------------------


 

promptly following the completion of Tenant’s Work, Tenant shall provide
Landlord with (i) a certificate signed by Tenant’s architect certifying that
Tenant’s Work has been satisfactorily completed substantially in accordance with
the final plan, (ii) all Building Department sign-offs, inspection certificates
and any permits required to be issued by any governmental entities having
jurisdiction thereover, and (iii) a final lien waiver from the general contactor
performing Tenant’s Work.

 

(c)           At any and all times during the progress of Tenant’s Work,
representatives of Landlord shall have the right of access to the demised
premises and inspection thereof at reasonable times on reasonable notice to
Tenant.

 

(d)           The Work Credit is being given for the benefit of Tenant only.  No
third party shall be permitted to make any claims against Landlord or Tenant
with respect to any portion of the Work Credit.

 

3.3.  (a)  As part of the performance of Tenant’s Work, Tenant shall perform
certain renovation work in the core bathrooms of the demised premises and, in
connection therewith, shall bring such core bathrooms of the demised premises
into compliance with the Americans With Disabilities Act (“Tenant’s Bathroom
Work”).  In addition to the Work Credit, Landlord shall allow Tenant a credit of
One Hundred Fifty Thousand and 00/100 ($150,000.00) DOLLARS (herein called the
“Bathroom Work Credit“), which credit shall be applied solely against the cost
and expense incurred by Tenant for the actual construction of Tenant’s Bathroom
Work, including architectural, consulting, engineering fees, and for no other
purposes.  In the event that the costs and expenses of Tenant’s Bathroom Work
shall exceed the amount of the Bathroom Work Credit, Tenant shall be entirely
responsible for such excess.  If upon completion of Tenant’s Bathroom Work, and
complete payment by Tenant of all costs and expenses thereof there shall remain
unused portions of the Bathroom Work Credit, then, provided Tenant is not in
default under any of the terms, covenants or conditions of this Lease on the
part of Tenant to be observed or performed beyond applicable grace and cure
periods, the amount of such unused Bathroom Work Credit shall be applied as a
rent credit against the next accruing installments of fixed annual rent payable
by Tenant under this Lease.  Landlord shall pay to Tenant installments of the
Bathroom Work Credit within thirty (30) days after Landlord’s receipt of a
written request for disbursement together with the required accompanying
documentation.

 

(b)           The Bathroom Work Credit shall be payable to Tenant in
installments as Tenant’s Bathroom Work progresses, but in no event more
frequently than monthly.  Prior to the payment of any such installment, Tenant
shall deliver to Landlord a written request for disbursement which shall be
accompanied by (1) invoices for the portion of Tenant’s Bathroom Work referenced
in such requisition, (2) a certificate signed by Tenant’s architect certifying
that the portion of Tenant’s Bathroom Work referenced in said requisition and
represented by the aforesaid invoices has been satisfactorily completed
substantially in accordance with Tenant’s final plan and,

 

7

--------------------------------------------------------------------------------


 

(3) partial lien waivers from the contractor who shall have performed work which
was the subject of the immediately preceding distribution by Landlord to Tenant
of a portion of the Bathroom Work Credit.  Reasonably promptly following the
completion of Tenant’s Bathroom Work, Tenant shall provide Landlord with (i) a
certificate signed by Tenant’s architect certifying that Tenant’s Bathroom Work
has been satisfactorily completed substantially in accordance with the final
plan, (ii) all Building Department sign-offs, inspection certificates and any
permits required to be issued by any governmental entities having jurisdiction
thereover, and (iii) a final lien waiver from the contractor performing Tenant’s
Bathroom Work.

 

(c)           The Bathroom Work Credit is being given for the benefit of Tenant
only.  No third party shall be permitted to make any claims against Landlord or
Tenant with respect to any portion of the Bathroom Work Credit.

 

(d)           During the performance of Landlord’s Work and Tenant’s Work,
Landlord at its expense shall expeditiously demolish the existing women’s room
area and slab patch the area prior to the commencement of Tenant’s Bathroom
Work.  Landlord shall use its best efforts to accomplish the foregoing by
November 30, 2004.  Such demolition and patching shall not be deemed Landlord’s
Work.

 

3.4.  Notwithstanding anything to the contrary contained in this Lease, in
connection with the performance of Tenant’s Work and Tenant’s Bathroom Work by
Plaza Construction Corp., neither Tenant nor Tenant’s contractors or
subcontractors shall be charged for freight elevator usage in connection with
the performance of Tenant’s Work and Tenant’s Bathroom Work, or during Tenant’s
initial move-in, provided, (i) such free usage of the freight elevator shall not
exceed (a) twelve (12) consecutive hours of usage on business days (eight (8) of
such twelve (12) hours occurring between the hours of 8:00 a.m. and 6:00 p.m.)
and (b) eight (8) consecutive hours on Saturdays, and (ii) (a) Tenant shall be
entitled to free usage of the freight elevators in order to meet Tenant’s
reasonable needs for freight elevator usage on Sundays in connection with
Tenant’s Work and Tenant’s Bathroom Work and (b) Tenant shall be entitled to
unlimited free usage of the freight elevators on Sundays in connection with
Tenant’s initial move-in.  Landlord hereby agrees that during such time as
Tenant shall be entitled to free usage of the freight elevators as hereinbefore
provided, Tenant shall not be charged for Landlord’s cost of providing an
elevator operator and/or security guard in connection therewith.

 

3.5.  As part of Tenant’s Work, Tenant may (i) install a louvre in the east side
elevation to match the existing louvers, (ii) remove the existing window tinting
and (iii) tap into the exhaust duct.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 4

 

TAX ESCALATION

 

4.1.  Tenant shall pay to Landlord, as additional rent, tax escalation in
accordance with this Article 4:

 

Definitions:  For purposes of this Article 4, the following definitions shall
apply:

 

(a)           The term “base tax year” shall mean the New York City real estate
tax year commencing July 1, 2004 and ending June 30, 2005.

 

(b)           The term “The Percentage“ for purposes of computing tax escalation
shall mean two and forty-five one-hundredths of one percent (2.45%).

 

(c)           The term “Land“ shall mean the tax lot located at 299 Park Avenue.

 

(d)           The term “comparative year” for purposes of computing tax
escalation shall mean the twelve (12) months following the base tax year, and
each subsequent period of twelve (12) months.

 

(e)           The term “real estate taxes” shall mean (i) the real estate taxes,
vault taxes, assessments and special assessments, and business improvement
district or similar charges levied, assessed or imposed upon or with respect to
the building project, by any federal, state, municipal or other governments or
governmental or quasi-governmental bodies or authorities, and (ii) all taxes
assessed or imposed with respect to the rentals payable hereunder other than
general income and gross receipts taxes.  If at any time during the term of this
Lease the methods of taxation prevailing on the date hereof shall be altered so
that in lieu of the whole or any part of such real estate taxes, assessments and
special assessments now imposed on real estate, there shall be levied, assessed
or imposed (A) a tax, assessment, levy, imposition, license fee or charge wholly
or partially as a capital levy or otherwise on the rents received therefrom, or
(B) any other such additional or substitute tax, assessment, levy, imposition,
fee or charge, then all such taxes, assessments, levies, impositions, fees or
charges or the part thereof so measured or based shall be deemed to be included
within the term “real estate taxes” for the purposes hereof.  The term “real
estate taxes” shall, notwithstanding anything to the contrary contained herein,
exclude any net income, franchise or “value added” tax, inheritance tax or
estate tax imposed or constituting a lien upon Landlord or all or any part of
the Land or Building.  Notwithstanding anything to the contrary contained
herein, if and to the extent that business improvement district or similar
charges are levied, assessed or imposed upon or with respect to the building
project during the base tax year and thereafter cease to be levied, assessed or
imposed upon or with respect to the building project, the corresponding business
improvement district or similar charges that so cease to be levied,

 

9

--------------------------------------------------------------------------------


 

assessed or imposed shall be deemed deleted from the real estate taxes payable
during the base tax year.

 

(f)            The phrase “real estate taxes payable during the base tax year”
shall mean that amount obtained by multiplying (i) $79,050,000 being the
assessed value applicable to the Land and the Building and curbs, sidewalks and
plazas on and/or immediately adjoining the Land (the “building project“) which
is applied to the tax rate in determining the amounts payable to the City of New
York for the base tax year by (ii) the tax rate applicable to the Borough of
Manhattan for the base tax year.

 

4.2.  (a)  If the real estate taxes paid for any comparative year shall exceed
the amount of the real estate taxes payable during the base tax year, commencing
after the Rent Abatement Period Tenant shall pay to Landlord, as additional rent
for such comparative year, an amount equal to The Percentage of the excess. 
Before or after the start of each comparative year, Landlord shall furnish to
Tenant a statement of the real estate taxes payable for such comparative year,
and a statement of the real estate taxes payable during the base tax year.  If
the real estate taxes payable for such comparative year exceed the real estate
taxes payable during the base tax year, additional rent for such comparative
year, in an amount equal to The Percentage of the excess, shall be due from
Tenant to Landlord, and such additional rent shall be payable by Tenant to
Landlord as follows:  after Landlord has furnished Tenant with the aforesaid
statement, Tenant shall pay Landlord with the monthly installments of rent due
on June 1 and December 1 of such comparative year an amount equal to one-half
(1/2) of the total sum of additional rent due from Tenant to Landlord pursuant
to such statement for such comparative year, until such time as a new statement
for a subsequent comparative year shall become effective.  If there shall be any
increase in the real estate taxes for any comparative year, whether during or
after such comparative year, or if there shall be any decrease in the real
estate taxes for any comparative year, the tax escalation payment for such
comparative year shall be appropriately adjusted and paid or refunded, as the
case may be, in accordance herewith; in no event, however, shall real estate
taxes be deemed to have been reduced below the real estate taxes payable during
the base tax year.  If during the term of this Lease, real estate taxes are
required to be paid (either to the appropriate taxing authorities or as tax
escrow payments to a Superior Mortgagee) in full or in monthly, quarterly, or
other installments, on any other date or dates than as presently required, then
at Landlord’s option, Tenant’s tax escalation payments shall be correspondingly
accelerated or revised so that said Tenant’s tax escalation payments are due on
the date payments are due to the taxing authorities or such Superior Mortgagee. 
If a statement is furnished to Tenant after the commencement of the comparative
year in respect of which such statement is rendered, Tenant shall, within thirty
(30) days thereafter pay to Landlord an amount equal to those installments or
the total tax escalation payable as provided in this Section 4.2(a) during the
period prior to the first day of the month next succeeding the month in which
the applicable statement has been furnished.

 

10

--------------------------------------------------------------------------------


 

(b)           Should the real estate taxes payable during the base tax year be
reduced by final determination of legal proceedings, settlement or otherwise,
then, the real estate taxes payable during the base tax year shall be
correspondingly revised, the additional rent theretofore paid or payable
hereunder for all comparative years shall be recomputed on the basis of such
reduction, and Tenant shall pay to Landlord as additional rent, within ten (10)
days after being billed therefor, any deficiency between the amount of such
additional rent as theretofore computed and the amount thereof due as the result
of such recomputations.

 

(c)           If, after Tenant shall have made a payment of additional rent
under Section 4.2(a) or Section 4.2(b) hereof, Landlord shall receive a refund
of any portion of the real estate taxes payable during any comparative year on
which such payment of additional rent shall have been based, as a result of a
reduction of such real estate taxes by final determination of legal proceedings,
settlement or otherwise, Landlord shall either within thirty (30) days after
receiving the refund pay to Tenant the Percentage of the net refund including
any interest thereon (after deducting from such total refund the actual
out-of-pocket reasonable and customary appraisal, accounting and legal fees paid
to obtain the same, to the extent that such costs and expenses were not
theretofore collected from Tenant for such comparative year); provided, however,
such payment or credit to Tenant (exclusive of the interest thereon) shall in no
event exceed Tenant’s tax escalation payment paid for such comparative year.

 

(d)           The statements of the real estate taxes to be furnished by
Landlord as provided above shall constitute a final determination as between
Landlord and Tenant of the real estate taxes for the periods represented
thereby, unless Tenant within one hundred eighty (180) days after they are
furnished shall in writing challenge their accuracy or their appropriateness. 
If Tenant shall dispute said statements, then pending the resolution of such
dispute Tenant shall pay the additional rent to Landlord in accordance with the
statements furnished by Landlord.

 

(e)           In no event shall the fixed annual rent under this Lease be
reduced by virtue of this Article 4.

 

(f)            If the Rent Commencement Date occurs during the first comparative
year, then the additional rent due hereunder for such first comparative year
shall be a proportionate share of the said additional rent for the entire
comparative year, said proportionate share shall be based upon the length of
time that this Lease shall have been in existence during such first comparative
year after the Rent Commencement Date.  Upon the date of any expiration or
termination of this Lease (except termination because of Tenant’s default),
whether the same be the date hereinbefore set forth for the expiration of the
term or any prior or subsequent date, a proportionate share of said additional
rent for the comparative year during which such expiration or termination occurs
shall immediately become due and payable by Tenant to Landlord, if it was not
theretofore already billed and paid.  The said proportionate share shall be
based upon the

 

11

--------------------------------------------------------------------------------


 

length of time that this Lease shall have been in existence during such
comparative year.  Landlord shall promptly cause statements of said additional
rent for that comparative year to be prepared and furnished to Tenant.  Landlord
and Tenant shall thereupon make appropriate adjustments of amounts then owing.

 

(g)           Landlord’s and Tenant’s obligation to make the adjustments
referred to in Sections 4.2(b) and 4.2(f) hereof shall survive any expiration or
sooner termination of this Lease.

 

(h)           Nothing contained in this Lease shall obligate Landlord to bring
any application or proceeding seeking a reduction in real estate taxes or
assessed valuation.  However, Landlord will abide prudent and customary practice
in seeking a reduction in real estate taxes and assessed valuation.  Tenant, for
itself and its immediate and remote subtenants and successors in interest
hereunder, hereby waives, to the extent permitted by law, any right Tenant may
now or in the future have to protest or contest any real estate taxes or to
bring any application or proceeding seeking a reduction in real estate taxes or
assessed valuation or otherwise challenging the determination thereof.

 

(i)            The benefit of any discount for the early payment or prepayment
of real estate taxes shall accrue solely to the benefit of Landlord and such
discount shall not be subtracted from real estate taxes.

 

(j)            Landlord’s failure to render or delay in rendering a bill with
respect to any installment of real estate taxes shall not prejudice Landlord’s
right to thereafter render such a bill for such installment, nor shall the
rendering of a bill for any installment prejudice Landlord’s right to thereafter
render a corrected bill for such installment.  Notwithstanding the foregoing,
bills must be rendered within three (3) years after Landlord has received the
relevant real estate tax bills.

 

(k)           Tenant acknowledges that the building project includes the
Building and the Land, and Landlord and Tenant agree that if Landlord shall add
any adjoining parcel(s) of land or property to the Land or change or improve the
Building there shall be equitable adjustments to The Percentage, so as to offset
the impact of such acquisition, changes and/or improvements.

 

ARTICLE 5

 

EXPENSE ESCALATION

 

5.1.  Tenant shall pay to Landlord, as additional rent, expense escalation in
accordance with this Article 5:

 

Definitions:  For purposes of this Article 5, the following definitions shall
apply:

 

12

--------------------------------------------------------------------------------


 

(a)           The term “Expense Base Factor“ shall mean the amount of Expenses
for Landlord’s fiscal year commencing December 1, 2004 and ending November 30,
2005.

 

(b)           The term “The Percentage“ for purposes of computing expense
escalation shall mean two and forty-five one-hundredths of one percent (2.45%).

 

(c)           The term “comparative year” for the purposes of computing expense
escalation shall mean the twelve (12) consecutive month period commencing after
the term of this Lease commences, which constitutes the fiscal or calendar year
generally utilized by Landlord for computing expense escalation for other
tenants of the Building, and each subsequent period of twelve (12) months during
which occurs any portion of the term of this Lease.

 

(d)           The term “Expenses“ shall mean the total of all the costs and
expenses incurred or borne by Landlord and Landlord’s affiliates and/or on their
behalf determined in a consistent manner with respect to the repair,
replacement, operation, maintenance and/or security of the building project and
the services provided tenants therein, including, without limitation, the costs
and expenses incurred for and with respect to:  steam and any other fuel; water
rates and sewer rents; air-conditioning, ventilation and heating (subject to
adjustment as hereinafter described); Building electric current; metal, elevator
cab, and all interior and exterior cleaning and window washing; lobby and plazas
maintenance and cleaning; elevators; escalators; protection and security; lobby
decoration and interior and exterior landscape maintenance; repairs,
replacements and improvements which are appropriate for the continued operation
of the Building as a first-class building; maintenance; painting of non-tenant
areas; supplies; fire, extended coverage, terrorism, boiler and machinery,
apparatus, public liability and property damage, rental and plate glass
insurance and any other insurance required by a mortgagee or deemed necessary by
Landlord in its reasonable discretion; wages, salaries, disability benefits,
pensions, hospitalization, retirement plans and group insurance respecting
employees of Landlord up to and including the building manager; uniforms and
working clothes for such employees and the cleaning thereof; expenses imposed on
Landlord pursuant to law or to any collective bargaining agreement with respect
to such employees; worker’s compensation insurance, payroll, social security,
unemployment and other similar taxes with respect to such employees; the cost
for a bookkeeper and for an accountant; professional and consulting fees,
including legal and auditing fees; association fees or dues; and an annual fee
for management of the Building (the “Management Fee“).

 

The Management Fee included in the Expense Base Factor (the “Base Management
Fee“) shall be the management fee for the fiscal year ending November 30, 2005
which the parties hereby agree shall be deemed to be $1,117,546, and such Base
Management Fee shall not be subject to increase or decease pursuant to any
provision of this Lease or otherwise.  Said Base Management Fee shall be
increased for each

 

13

--------------------------------------------------------------------------------


 

comparative year for which Tenant pays additional rent hereunder, by an amount
equal to the percentage of the Base Management Fee that (1) the CPI for the
comparative year involved bears to (2) the CPI in effect on December 1, 2004.

 

The fees for cleaning (the “Cleaning Fee“) included in the Expense Base Factor
(the “Base Cleaning Fee“) shall be the Cleaning Fee for the fiscal year ending
November 30, 2005 (the “Base Cleaning Year“).  Said Base Cleaning Fee shall be
increased for the first comparative year for which Tenant pays additional rent
hereunder, by multiplying (A) the Base Cleaning Fee by (B) the percentage
increase in the Wage Rate from the Base Cleaning Year to such comparative year,
and adding such product to the Base Cleaning Fee.  Thereafter, the Cleaning Fee
shall be increased for each comparative year (the “Applicable Comparative Year“)
by multiplying (A) the Cleaning Fee for the immediately preceding comparative
year (the “Prior Year Cleaning Fee“) by (B) the percentage increase in the Wage
Rate from the immediately preceding comparative year to the Applicable
Comparative Year, and adding such product to the Prior Year Cleaning Fee. 
Annexed hereto as Exhibit B is a sample calculation of the manner in which the
Cleaning Fee will be calculated for each comparative year.

 

The term “Wage Rate“ shall mean the minimum regular hourly wage rate (including
fringe benefits) for employment of porters in Class A office buildings from time
to time established by Agreement between The Realty Advisory Board on Labor
Relations, Inc. and Local 32B-32J of the Building Service Employees
International Union AFL-CIO (the “Union“) or by the successors to either or both
of them.  If the Union or its successor shall cease to exist or function,
increases in fees for cleaning for purposes of computing Expenses shall be based
upon Landlord’s reasonable determination of the then-standard practice for
escalating cleaning fee charges in first-class office buildings in the Borough
of Manhattan that are comparable to the Building, provided that if there is more
than one standard practice, Landlord shall select the standard practice that
will put the parties, as closely as possible, in the same economic position with
respect to fees for cleaning included in Expenses that the parties are in on the
date of this Lease.  The manner of calculation used to compute the Wage Rate for
the Base Cleaning Year, and which will be used to compute the Wage Rate for each
Comparative Year thereafter, is shown on Exhibit C annexed hereto.

 

Notwithstanding anything to the contrary contained herein, the term “Expenses,”
shall not include the following items:

 

(1)           leasing commissions or brokerage commissions; the cost of tenant
installations, decorations and improvements (and of the supervision and
administration of the construction of such improvements) made by or for
tenant(s) of the Building, the costs incurred in the preparation, remodeling or
renovation of space for occupancy by tenants, and any other contribution or
concession by Landlord to the cost of tenant improvements;

 

14

--------------------------------------------------------------------------------


 

(2)           salaries, fringe benefits and other compensation for personnel
above the grade of building manager;

 

(3)           all expenditures for capital improvements except (x) those, if
any, which under generally applied real estate practice (consistently applied)
are expensed (i.e., it being understood by way of illustration but not by way of
limitation, that Landlord may expense an item if Landlord can reasonably
demonstrate that it would be less expensive to replace such item in a given year
than repair it in the same year and therefore it would be less costly to Tenant
in the applicable comparative year) and (y) capital expenditures required by
Legal Requirements, in which case the annual amortization of the cost of the
capital expenditures permitted to be included as Expenses in accordance with
this item (y) shall be included in Expenses for the comparative year in which
the costs are incurred and subsequent comparative years, such annual
amortization to be calculated on a straight line basis over fifteen (15) years;

 

(4)           cost of repairs or replacements incurred by reason of fire or
other casualty or caused by the exercise of the right of eminent domain;

 

(5)           advertising, entertaining and promotional expenditures;

 

(6)           other costs and expenses otherwise includible in Expenses, to the
extent that Landlord is reimbursed from other sources for such costs and
expenses (excluding, however, any reimbursement from tenants of the Building,
including Tenant, pursuant to so-called escalation provisions in the nature of
this Article 5), provided that Tenant will only be credited for actual
reimbursement for actual costs incurred by Landlord, and Tenant will not be
credited for any profit above Landlord’s cost;

 

(7)           costs incurred in performing work or furnishing services to or for
individual tenants (including Tenant) to the extent that such work or service is
in excess of any work or service Landlord at its expense is obligated to furnish
to or for Tenant;

 

(8)           debt service on mortgages and other loans (i.e., interest and
principal payments and other debt costs), ground rents, and financing and
refinancing costs (and costs associated with such financing and refinancing) in
respect of any loan or any mortgage placed on the building project or any
portion thereof and any and all costs incurred in obtaining or endeavoring to
obtain the same;

 

(9)           depreciation, except as otherwise expressly provided herein;

 

(10)         attorneys’ fees, appraisal fees or accountants’ fees to the extent
incurred in connection with the negotiation and preparation of new or renewal
leases in the Building or in enforcing Landlord’s rights under leases (except to
the extent that the enforcement of such rights benefits one or more tenants of
the Building generally and Landlord does not recover such fees from the
offending tenant), or in connection with financing or transferring the Building
or the Real Property or Landlord’s interest therein,

 

15

--------------------------------------------------------------------------------


 

or legal or accounting fees in connection with tax returns, tax reporting or
accounting at the landlord entity level;

 

(11)         any expense to the extent of which Landlord is compensated by
insurance and any deductible amount thereunder;

 

(12)         costs of acquiring, leasing, insuring, restoring, removing or
replacing works of art of the quality and nature of “fine art”;

 

(13)         any cost incurred in connection with the preparation of any space
in the Building for any tenant’s (including Tenant’s) occupancy and any other
contribution by Landlord to the cost of such tenant improvements;

 

(14)         costs incurred with respect to removal or encapsulation or other
treatment of hazardous material as defined under present or future state,
federal or local laws relating to the environment but excepting costs of normal
and customary testing and monitoring;

 

(15)         costs of placing the common areas of the Building in compliance
with the ADA except for costs of placing the common areas of the Building in
compliance with amendments to, or changes in (as opposed to a first
interpretation of) governmental agency interpretations of or regulations
governing the ADA after the Commencement Date only which shall be treated in the
same manner as capital expenditures under (3)(y) above;

 

(16)         any cost representing an amount paid to an affiliate of Landlord to
the extent the same is in excess of the amount which would reasonably have been
paid in the absence of such relationship;

 

(17)         costs otherwise includable in Expenses to the extent reimbursed to
Landlord directly by Tenant or other tenants (other than through provisions
similar to this Article 5);

 

(18)         the cost of any judgment, settlement, or arbitration award
resulting from any liability of Landlord or Landlord’s failure to meet its legal
or contractual obligations, and all expenses incurred in connection therewith
(other than a liability for amounts otherwise includable in Expenses hereunder);

 

(19)         the cost of providing any service that would customarily be
provided by a managing agent and the cost of which would customarily be included
in the Management Fee;

 

(20)         the cost of acquiring or replacing any separate electrical meter,
water meter or other utility meters or submeters that measure consumption by any
of the tenants in the Building;

 

16

--------------------------------------------------------------------------------


 

(21)         costs relating to withdrawal liability or unfunded pension
liability under the Multi-Employer Pension Plan Act or similar laws;

 

(22)         costs incurred in connection with the acquisition or sale of air
rights, transferable development rights, easements or other real property
interests;

 

(23)         costs to correct any material misrepresentation or satisfy any
indemnification obligations of Landlord, and any legal or consultant costs
incurred in connection with disputes with tenants of the Building (except to the
extent that the resolution of such disputes benefit one or more tenants of the
Building generally and Landlord does not recover such fees from the offending
tenant);

 

(24)         any increase in insurance premiums for the Building due to acts or
omissions of tenants of the Building or uses or particular manners of use of
space in the Building by tenants, it being understood that Tenant will not
dispute Landlord’s reasonable determination that such increase is not
attributable to another tenant;

 

(25)         that portion of costs incurred in connection with the Building and
other properties that are reasonably attributable to such other properties;

 

(26)         real estate, franchise, transfer gains, estate, inheritance,
transfer, corporate, unincorporated business, succession, gift, capital stock or
income taxes imposed upon Landlord;

 

(27)         any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord;

 

(28)         any interest or penalty charges incurred by Landlord due to the
negligent or willful violation of any Legal Requirement by Landlord;

 

(29)         lease takeover costs and costs incurred by Landlord in connection
with enforcement of other leases or subleases in the Building;

 

(30)         mail center services for other tenants in the Building if such
services are not made available to Tenant;

 

(31)         expenses arising from Landlord’s charitable or political
contributions;

 

(32)         rent paid by Landlord for office space (including office space used
for a management office) and any other expenses related to such office space;
provided, however, that Landlord may include in Expenses the rental value of
Landlord’s Building office or other space utilized by the personnel of Landlord,
Landlord’s affiliates or Landlord’s managing agent in connection with the
repair, replacement, maintenance, operation and/or security of the building
project (to the extent that such rental value shall

 

17

--------------------------------------------------------------------------------


 

be based on no more than 1,500 rentable square feet of space as if same were
located in the basement of the Building), and all Building office expenses, such
as telephone, utility, stationery and similar expenses incurred in connection
therewith;

 

(33)         dues and fees for trade and industry associations and costs of
their related activities to the extent such dues, fees and costs exceed those
customarily incurred by an owner of an office building that is similarly
situated;

 

(34)         expenses for repairs and maintenance which are covered by
warranties or guarantees (except to the extent that Landlord, acting diligently,
is unable to enforce such warranties or guarantees);

 

(35)         expenses allocable directly and solely to the ground floor retail
space of the Building;

 

(36)         the cost of electric energy furnished directly by Landlord to
Tenant and other tenants in the Building; and

 

(37)         Building reserves.

 

If Landlord shall purchase any item of capital equipment or make any capital
expenditure designed to result in savings or reductions in Expenses, then the
costs for same shall be included in Expenses.  The costs of capital equipment or
capital expenditures are so to be included in Expenses for the comparative year
in which the costs are incurred and subsequent comparative years, on a straight
line basis, to the extent that such items are amortized over such period of time
as reasonably can be estimated as the time in which such savings or reductions
in Expenses are expected to equal Landlord’s costs for such capital equipment or
capital expenditure, with an interest factor equal to the Base Rate at the time
of Landlord’s having incurred said costs.  If Landlord shall lease any such item
of capital equipment designed to result in savings or reductions in Expenses,
then the rentals and other costs paid pursuant to such leasing shall be included
in Expenses for the comparative year in which they were incurred.

 

(e)           If during all or part of fiscal year December 1, 2004 through
November 30, 2005 or any comparative year, Landlord shall not furnish any
particular item(s) of work or service (which would constitute Expenses
hereunder) to portions of the Building, due to the fact that such portions are
not occupied or leased, or because such item of work or service is not required
or desired by the tenant of such portion, or such tenant is itself obtaining and
providing such item of work or service, then, for the purposes of computing the
additional rent payable hereunder, the amount of Expenses for such item for such
period shall be increased by an amount equal to the additional Expenses which
would reasonably have been incurred during such period by Landlord if it had at
its own expense furnished such item of work or services to such portion of the
Building.

 

18

--------------------------------------------------------------------------------


 

5.2.  (a)  If Expenses for any comparative year shall be greater than the
Expense Base Factor, commencing after the Rent Abatement Period, Tenant shall
pay to Landlord, as additional rent for such comparative year in the manner
hereinafter provided, an amount equal to The Percentage of the excess of the
Expenses for such comparative year over the Expense Base Factor (such amount
being herein called the “Expense Payment“).

 

Landlord may furnish to Tenant, prior to the commencement of each comparative
year, a written statement setting forth in reasonable detail Landlord’s
reasonable estimate of the Expense Payment for such comparative year.  Tenant
shall pay to Landlord on the first day of each month during the comparative year
in which the Expense Payment will be due, an amount equal to one-twelfth
(1/12th) of Landlord’s reasonable estimate of the Expense Payment for such
comparative year.  If, however, Landlord shall not furnish any such estimate for
a comparative year or if Landlord shall furnish any such estimate for a
comparative year subsequent to the commencement thereof, then (i) until the
first day of the month following the month in which such estimate is furnished
to Tenant, Tenant shall pay to Landlord on the first day of each month an amount
equal to the monthly sum payable by Tenant to Landlord under this Article 5 in
respect of the last month of the preceding comparative year; (ii) after such
estimate is furnished to Tenant, Landlord shall give notice to Tenant stating
whether the installments of the Expense Payment previously made for such
comparative year were greater or less than the installments of the Expense
Payment to be made for the comparative year in which the Expense Payment will be
due in accordance with such estimate, and (A) if there shall be a deficiency,
Tenant shall pay the amount thereof within thirty (30) days after demand
therefor, or (B) if there shall have been an overpayment, Landlord shall
concurrently with the delivery of such notice refund to Tenant the amount
thereof; and (iii) on the first day of the month following the month in which
such estimate is furnished to Tenant and monthly thereafter throughout the
remainder of such comparative year Tenant shall pay to Landlord an amount equal
to one-twelfth (1/12th) of the Expense Payment shown on such estimate.  Landlord
may, during each comparative year, furnish to Tenant a revised statement of
Landlord’s reasonable estimate of the Expense Payment for such comparative year,
and in such case, the Expense Payment for such comparative year shall be
adjusted and paid or refunded or credited, as the case may be, substantially in
the same manner as provided in the preceding sentence.

 

(b)           Landlord shall furnish to Tenant a statement setting forth the
Expense Payment payable by Tenant (a “Landlord’s Statement“) for each
comparative year (and shall endeavor to do so within one hundred eighty (180)
days after the end of each comparative year).  Such statement shall set forth in
reasonable detail the Expenses for such comparative year.  If the Landlord’s
Statement shall show that the sums paid by Tenant, if any, under Section 5.2(a)
hereof exceeded the Expense Payment to be paid by Tenant for the comparative
year for which such Landlord’s Statement is furnished, Landlord’s Statement
shall be sent to Tenant together with a refund to Tenant of the

 

19

--------------------------------------------------------------------------------


 

amount of such excess with interest thereon at the rate specified in
Section 20.6; and if the Landlord’s Statement for such comparative year shall
show that the sums so paid by Tenant were less than the Expense Payment to be
paid by Tenant for such comparative year, Tenant shall pay the amount of such
deficiency within thirty (30) days after demand therefor.  The Landlord’s
Statement furnished to Tenant shall constitute a final determination as between
Landlord and Tenant of the Expenses for the periods represented thereby, unless
Tenant within fourteen (14) months after such Landlord’s Statement is furnished
shall give a notice to Landlord that it disputes its accuracy or
appropriateness, which notice shall specify the particular respects in which the
statement is inaccurate or inappropriate.  Pending the resolution of such
dispute, Tenant shall pay the additional rent to Landlord in accordance with the
Landlord’s Statement furnished by Landlord.  Upon request Landlord shall furnish
a Landlord’s Statement for the Base Year.

 

(c)           (i)            Tenant, upon reasonable notice given within the
fourteen (14) month period provided for in Section 5.2(b) above, may elect to
have Tenant’s designated (in such notice) Audit Representative examine such of
Landlord’s books and records (collectively the “Records“) as are directly
relevant to the Landlord’s Statement in question (including Records for the Base
Year), together with reasonable supporting data therefor.  In making such
examination, Tenant agrees, and shall cause its designated Audit Representative
and its attorneys, accountants and other professionals to agree, to keep
confidential (A) any and all information contained in such Records and (B) the
circumstances and details pertaining to such examination and any dispute or
settlement between Landlord and Tenant arising out of such examination, except
as may be required (1) by applicable Legal Requirements or (2) by a court of
competent jurisdiction or arbitrator or in connection with any action or
proceeding before a court of competent jurisdiction or arbitrator, or (3) to be
disclosed to Tenant’s attorneys, accountants and other professionals in
connection with any dispute between Landlord and Tenant.  If Tenant shall not
give such notice within such fourteen (14) month period, then the Landlord’s
Statement as furnished by Landlord shall be conclusive and binding upon Tenant. 
For purposes of this Lease, “Audit Representative“ shall mean (x) a firm of
certified public accountants or a subsidiary of a firm of certified public
accountants including, without limitation, lease audit and analysis services
(provided that the members of such subsidiary are certified public accountants)
or (y) employees of Tenant.  The Audit Representative shall not be retained by
Tenant on a contingency fee basis.

 

(ii)           In the event that Tenant, after having reasonable opportunity to
examine the Records, shall disagree with a Landlord’s Statement, then Tenant may
send a written notice (herein called a “Tenant’s Statement“) to Landlord of such
disagreement (but in no event more than sixty (60) days from the date on which
the Records are made available to Tenant), specifying in reasonable detail the
basis for Tenant’s disagreement.  Landlord and Tenant shall attempt to adjust
such disagreement.  If they are unable to do so within thirty (30) days,
Landlord and Tenant shall designate a certified public accountant (the
“Arbiter“) whose determination made in accordance with

 

20

--------------------------------------------------------------------------------


 

this Section 5.2(c)(ii) shall be binding upon the parties and concurrently
therewith (A) Landlord shall inform Tenant and the Arbiter of Landlord’s
determination of the amount due from Tenant (“Landlord’s Determination”), which
amount may be different than the amount contained in Landlord’s Statement, and
(B) Tenant shall inform Landlord and the Arbiter of Tenant’s determination of
the amount of the Expense Payment Tenant claims is due from Tenant (“Tenant’s
Determination”).  If the determination of the Arbiter shall substantially
confirm the determination of Landlord, then Tenant shall pay the cost of the
Arbiter.  If the Arbiter shall substantially confirm the determination of
Tenant, then Landlord shall pay the cost of the Arbiter.  In all other events,
the cost of the Arbiter shall be borne equally by Landlord and Tenant.  The
Arbiter shall be a partner, principal or member of an independent certified
public accounting firm of at least one hundred fifty (150) partners, principals
or members who are certified public accountants, and who has at least five (5)
years of experience in commercial real estate accounting.  In the event that
Landlord and Tenant shall be unable to agree upon the designation of the Arbiter
within thirty (30) days after receipt of notice from the other party requesting
agreement as to the designation of the Arbiter, which notice shall contain the
names and addresses of two or more certified public accountants who are
acceptable to the party sending such notice (any one of whom, if acceptable to
the party receiving such notice as shall be evidenced by notice given by the
receiving party to the other party within such thirty (30) day period, shall be
the agreed upon Arbiter), then either party shall have the right to request the
American Arbitration Association (herein called the “AAA“) (or any organization
which is the successor thereto) to designate as the Arbiter a certified public
accountant whose determination made in accordance with this Section shall be
conclusive and binding upon the parties, and the cost charged by the AAA (or any
organization which is the successor thereto), for designating such Arbiter,
shall be shared equally by Landlord and Tenant.  Landlord and Tenant hereby
agree that any determination made by an Arbiter designated pursuant to this
Section shall not exceed Landlord’s Determination, nor shall such determination
be less than Tenant’s Determination, and that any determination which does not
comply with the foregoing shall be null and void and not binding on the
parties.  In rendering such determination such Arbiter shall not add to,
subtract from or otherwise modify the provisions of this Lease, including the
immediately preceding sentence.  Notwithstanding the foregoing provisions of
this Section, Tenant, pending the resolution of any contest pursuant to the
terms hereof, shall continue to pay all sums as determined to be due in the
first instance by such Landlord’s Statement and upon the resolution of such
contest, suitable adjustment shall be made in accordance therewith with
appropriate refund to be made by Landlord to Tenant (or credit allowed Tenant
against fixed annual rent and additional rent becoming due) if required
thereby.  For purposes of this Section, the term “substantially“ shall mean a
variance of five percent (5%) or more.

 

(d)           In no event shall the fixed annual rent under this Lease be
reduced by virtue of this Article 5, except as otherwise expressly provided in
this Lease.

 

21

--------------------------------------------------------------------------------


 

(e)           If the Rent Commencement Date is not the first day of the first
comparative year, then the additional rent due hereunder for such first
comparative year shall be a proportionate share of said additional rent for the
entire comparative year, said proportionate share to be based upon the length of
time that this Lease shall have been in existence during such first comparative
year after the Rent Commencement Date.  Landlord shall, as soon as reasonably
practicable, cause statements of the Expenses for that comparative year to be
prepared and furnished to Tenant.  Landlord and Tenant shall thereupon make
appropriate adjustments of amounts then owing.

 

(f)            Landlord’s and Tenant’s obligation to make the adjustments
referred to in Sections 5.2(a), 5.2(b) and 5.2(e) hereof shall survive any
expiration or sooner termination of this Lease.

 

Landlord’s failure to render or delay in rendering a Landlord’s Statement with
respect to any comparative year or any component of the Expense Payment shall
not prejudice Landlord’s right to thereafter render a Landlord’s Statement with
respect to any such comparative year or any such component, nor shall the
rendering of a Landlord’s Statement for any comparative year prejudice
Landlord’s right to thereafter render a corrected Landlord’s Statement for such
comparative year.  Notwithstanding the foregoing, Landlord’s Statement with
respect to any comparative year must be rendered within three (3) years after
the relevant comparative year except that in the case of the last comparative
year Landlord’s Statement shall be rendered within two (2) years after the
Expiration Date, and Landlord’s failure to so render a Landlord’s Statement with
respect to any comparative year shall relieve Tenant from liability with respect
to any obligation for the Expense Payment for such comparative year.

 

ARTICLE 6

 

INSURANCE

 

6.1.  Tenant, at its expense, shall maintain at all times during the term of
this Lease (a) ”all risk” property insurance covering all present and future
Tenant’s Property for the full replacement value thereof, such insurance to
include a replacement cost endorsement, and (b) commercial general liability
insurance, including contractual liability, in respect of the demised premises
and the conduct or operation of business therein, with Landlord and its managing
agent, if any, and each Superior Lessor and Superior Mortgagee whose name and
address shall previously have been furnished to Tenant, as additional insureds,
with limits of not less than Five Million ($5,000,000) Dollars combined single
limit for bodily injury and property damage liability in any one occurrence,
(c) steam boiler, air-conditioning or machinery insurance, if there is a boiler
or pressure object or similar equipment in the demised premises, with Landlord
and its managing agent, if any, and each Superior Lessor and Superior Mortgagee
whose name and address shall previously have been furnished to Tenant, as
additional insureds, with limits of not less than Five Million ($5,000,000)
Dollars and (d) when Alterations are in

 

22

--------------------------------------------------------------------------------


 

progress, the insurance specified in Section 8.5 hereof.  The limits of such
insurance shall not limit the liability of Tenant.  All such policies shall be
issued by companies of recognized responsibility licensed to do business in New
York State and rated by Best’s Insurance Reports or any successor publication of
comparable standing and carrying a rating of A-VIII or better or the then
equivalent of such rating.  Tenant hereby agrees to furnish Landlord with
certificates evidencing the maintenance of such insurance and evidence that the
premiums therefore have been paid prior to the Commencement Date.  Tenant shall
also furnish Landlord with renewals thereof and evidence of the payment of the
premiums therefor prior to the expiration of any such policy or policies.  All
insurance certificates Tenant delivers to Landlord shall provide that the
insurer shall endeavor to give Landlord at least thirty (30) days’ (ten (10)
days in the case of non-payment of premiums) prior written notice of the
cancellation or alteration of the policies evidenced by such certificates.  In
all events, Tenant shall give notice to Landlord of any cancellation or
alteration of any such policy or policies within five (5) business days after
receipt by Tenant of notice thereof.  The parties shall cooperate with each
other in connection with the collection of any insurance monies that may be due
in the event of loss and each party shall execute and deliver to the other such
proofs of loss and other instruments which may be reasonably required to recover
any such insurance monies.

 

6.2.  Landlord may from time to time require that the amount of the insurance to
be maintained by Tenant under Section 6.1 hereof be reasonably increased, so
that the amount thereof adequately protects Landlord’s interest;  provided,
however, that the amount to which such insurance requirements may be increased
shall not exceed an amount then being required by landlords of comparable
first-class office buildings in midtown Manhattan.

 

ARTICLE 7

 

ELECTRICITY

 

7.1.  Landlord shall furnish electric energy for the demised premises through
presently installed electrical facilities.  Tenant covenants and agrees that in
no event shall its use of electric current in the demised premises exceed six
(6) watts demand load per useable square foot per floor, exclusive of heating,
ventilation and air conditioning, together with any increased demand load as may
be made available pursuant to a written agreement between Landlord and Tenant in
accordance with the provisions hereof after the installation by Landlord, at
Tenant’s sole cost and expense, of such additional risers, feeders and other
equipment as may be required in connection with such additional demand load. 
Landlord shall not unreasonably withhold its consent to Tenant’s use of electric
current in excess of six (6) watts demand load per usable square foot and the
installation of any additional risers, feeders or other proper or necessary
equipment required in connection therewith if:  (i) power is available in the
Building for use by Tenant and (ii) the installation of such additional risers,
feeders or other proper or necessary equipment will not cause permanent damage
or injury to the Building or the

 

23

--------------------------------------------------------------------------------


 

demised premises, or cause or create a dangerous or hazardous condition or
entail excessive or unreasonable alterations.  Landlord represents that electric
current to the demised premises shall be not less than six (6) watts demand load
per usable square foot (exclusive of HVAC).

 

7.2.  (a)  Landlord shall, at or about the date Tenant occupies the demised
premises for the conduct of its business (and at any subsequent time that
additional demand load is provided to the demised premises in accordance with
the provisions of Section 7.1 hereof), at Landlord’s expense, install a
sufficient number of check meters and all of the equipment ancillary thereto on
each floor of the demised premises (herein called the “Check Meters“) to
(i) measure and record and provide printouts of the measurement of the demand
and consumption in the demised premises of electric current during each month
occurring during the term of this Lease and (ii) operate such meters to
ascertain Tenant’s consumption of kilowatt hours (herein called “KWH“), by time
of day, if applicable, and demand in kilowatts (herein called “KW“) for each
month.  The Check Meters shall be read and billed conjunctively.  Landlord, at
Landlord’s expense, shall maintain and keep the Check Meters in good repair
(including replacement, if necessary), working order and condition during the
term of this Lease.  All costs and expenses of maintaining and repairing the
Check Meters shall be the responsibility of Landlord.  During any period that a
Check Meter is non-operational the Electricity Additional Rent attributable to
such Check Meter(s) shall be an amount reasonably estimated based upon the
historical readings previously or thereafter received by Landlord from such
non-operational Check Meter(s).

 

(b)           Tenant shall pay Landlord, as additional rent within thirty (30)
days after receipt of an invoice (not more frequently than monthly) from
Landlord or Landlord’s agent for the furnishing of electricity for the demised
premises as set forth herein, an amount (herein called “Electricity Additional
Rent“) determined for each billing period by applying the KWH and KW shown on
the Check Meters to the rates pursuant to which Landlord purchases electric
current for the Building during the particular billing period, including therein
any taxes, fuel adjustment charges, surcharges, demand charges, energy charges,
time-of-day charges, rate adjustment charges or other impositions of any nature
payable by Landlord and adding thereto a five (5%) percent charge (which shall
not apply to taxes) to compensate Landlord for its administrative costs and for
transmission loss in transmitting the electric energy from its source in the
Building to the demised premises (herein called “Landlord’s Rate“).  If
consumption or demand is billed at different rates depending on different
subdivisions or categories of the rate schedule, then Tenant’s KWH consumption
and KW demand shall be billed at Landlord’s Rate per KW or KWH (as the case may
be) for such subdivision or category (e.g., KWH consumption is currently billed
at different rates depending on the time of day of consumption and accordingly
Tenant’s KWHs shall be applied separately to the rates applicable to the period
in which each KWH of Tenant’s consumption was consumed).

 

24

--------------------------------------------------------------------------------


 

7.3.  Landlord reserves the right to discontinue furnishing electric energy to
Tenant at any time upon sixty (60) days’ written notice to Tenant, and from and
after the effective date of such termination, Landlord shall no longer be
obligated to furnish Tenant with electric energy; provided, however, that such
termination date may be extended for a time reasonably necessary for Tenant to
make arrangements to obtain electric service directly from the public utility
company and/or other service provider servicing the Building.  If Landlord
exercises such right of termination, this Lease shall remain unaffected thereby
and shall continue in full force and effect; and thereafter Tenant shall
diligently arrange to obtain electric service directly from the public utility
company and/or other service provider servicing the Building, and may utilize
the then existing electric feeders, risers and wiring serving the demised
premises to the extent available and safely capable of being used for such
purpose and only to the extent of Tenant’s then authorized demand load. 
Landlord shall be obligated to pay no part of any cost required for Tenant’s
direct electric service if (a) Landlord is compelled to discontinue furnishing
electricity to Tenant and UBS by the public utility company and/or other service
provider or pursuant to law unless Landlord is required to pay such cost on
behalf of or for the benefit of UBS pursuant to its lease, or (b) such
discontinuance arises out of the negligence or willful misconduct of Tenant. 
Otherwise, all costs associated with Tenant obtaining direct service to the
demised premises shall be borne by Landlord.  Commencing with the date when
Tenant receives such direct service, and as long as Tenant shall continue to
receive such service, the Electricity Additional Rent and any adjustments made
thereto pursuant to this Article 7 shall no longer be due and payable by Tenant.

 

7.4.  Save for Landlord’s negligence or willful misconduct, Landlord shall not
in any way be liable or responsible to Tenant for any loss, damage or expense
which Tenant may sustain or incur if (a) the supply of electric energy to the
demised premises is temporarily interrupted or (b) the quantity or character of
electric service is changed or is no longer available or suitable for Tenant’s
requirements.

 

7.5.  At Landlord’s option, Landlord shall furnish and install all replacement
lighting, tubes, lamps, bulbs and ballasts required in the demised premises; and
in such event, Tenant shall pay to Landlord or its designated contractor within
thirty (30) days after demand the then established charges therefor of Landlord
or its designated contractor, as the case may be.

 

7.6.  In no event shall the fixed annual rent under this Lease be reduced by
virtue of this Article 7, except as otherwise expressly provided in this
Article 7.

 

ARTICLE 8

 

ALTERATIONS AND INSTALLATIONS

 

8.1.  Tenant shall make no alterations, installations, additions, improvements
or changes (herein called “Alterations“) in or to the demised premises

 

25

--------------------------------------------------------------------------------


 

without Landlord’s prior written approval (other than decorative alterations). 
Landlord will not unreasonably withhold or delay its approval to requests for
Alterations which are not Material Alterations.  A “Material Alteration“ is an
Alteration which (a) affects the exterior (including the appearance) of the
Building, (b) adversely affects the strength of the Building, or (c) adversely
affects the usage or the proper functioning of the mechanical, electrical,
sanitary, heating, ventilating, air-conditioning or other service systems of the
Building.  All such work shall be done only by contractors and subcontractors
listed on Exhibit H annexed hereto.  Landlord may add or delete contractors and
subcontractors to or from the list but shall not delete any contractor or
subcontractor then currently employed by Tenant.

 

8.2.  (a)  Before proceeding with any Alteration in respect of which Landlord’s
approval is required hereunder, Tenant shall submit to Landlord, for Landlord’s
approval, plans and specifications for the work to be done, and Tenant shall not
proceed with such work until it obtains Landlord’s written approval of such
plans and specifications, which approval shall not be unreasonably withheld,
conditional or delayed (except with respect to Material Alterations).  Landlord
agrees to respond to Tenant’s written request for approval of plans and
specifications for any Alterations within ten (10) days after delivery thereof
to Landlord.  In addition, Landlord agrees to respond to any resubmission of any
plans and specifications for any Alterations within five (5) days after written
resubmission, unless substantial revisions are required to such plans and
specifications, in which event Landlord shall respond to Tenant within ten (10)
days thereafter.  If Landlord fails to approve or disapprove the plans and
specifications proposed by Tenant within the applicable review period set forth
above, Tenant shall have the right to provide Landlord with a second request
that specifically identifies the applicable plans and specifications and
contains the following statement in bold capital letters:  IF LANDLORD FAILS TO
RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE, THEN TENANT
SHALL BE ENTITLED TO COMMENCE CONSTRUCTION IN ACCORDANCE WITH THE PLANS AND
SPECIFICATIONS PREVIOUSLY SUBMITTED TO LANDLORD AND TO WHICH LANDLORD HAS FAILED
TO TIMELY RESPOND.  If Landlord fails to respond to a second request within five
(5) business days after receipt by Landlord, the plans and specifications or
revisions as to which the second request is submitted shall be deemed approved
by Landlord, and Tenant may commence construction of the Alterations or portion
thereof to which the plans and specifications relate, provided that the plans
and specifications have been appropriately filed in accordance with applicable
Legal Requirements, all permits and approvals required to be issued by any
governmental authority shall have been duly issued, and Tenant shall otherwise
have complied with all provisions of this Lease applicable to Alterations.

 

(b)           Tenant shall pay to Landlord upon demand, as additional rent,
Landlord’s actual, reasonable out-of-pocket costs and expenses (including,
without limitation, the fees of any architect or engineer employed by Landlord
or any Superior Lessor or Superior Mortgagee for such purpose) for reviewing
said plans and

 

26

--------------------------------------------------------------------------------


 

specifications.  In connection with the performance of Tenant’s Work by Plaza
Construction Corp., no such costs and expenses will be payable by Tenant.

 

(c)           Tenant agrees that any review or approval by Landlord of any plans
and/or specifications with respect to any Alterations is solely for Landlord’s
benefit, and without any representation or warranty whatsoever to Tenant with
respect to the adequacy, correctness or efficiency thereof or otherwise.

 

8.3.  During the progress of the work to be done by Tenant, said work shall be
subject to inspection by representatives of Landlord who shall be permitted
access and the opportunity to inspect, at all reasonable times on reasonable
notice.

 

8.4.  Tenant, at its expense, shall obtain (and furnish true and complete copies
to Landlord of) all necessary governmental permits and certificates for the
commencement and prosecution of Alterations and for final approval thereof upon
completion, and shall cause Alterations to be performed in compliance therewith,
with all applicable laws and requirements of public authorities, with all
applicable requirements of insurance bodies and in all material respects with
the plans and specifications approved by Landlord.  Alterations shall be
diligently performed in a good and workerlike manner, using new materials and
equipment at least equal in quality and class to the then standards for the
Building established by Landlord.  Alterations shall be performed in such manner
as not to unreasonably interfere with or delay and as not to impose any
additional expense upon Landlord in the maintenance, repair or operation of the
Building.  Throughout the performance of substantial Alterations, Tenant, at its
expense, shall carry, or cause to be carried, worker’s compensation insurance in
statutory limits, all risk “Builders Risk” insurance and general liability
insurance, with completed operation endorsement, for any occurrence in or about
the building project, under which Landlord and its agent and any Superior Lessor
and Superior Mortgagee whose name and address shall previously have been
furnished to Tenant shall be named as parties insured, in such limits as
Landlord may reasonably require, with insurers rated by Best’s Insurance Reports
of A-VIII or better.  Tenant shall furnish Landlord with certificates of such
insurance at or before the commencement of Alterations and, on request, at
reasonable intervals thereafter during the continuance of Alterations.

 

8.5.  Tenant agrees that the exercise of its rights pursuant to the provisions
of this Article 8 or of any other provisions of this Lease or the Exhibits
hereto shall not be done in a manner which would violate Landlord’s union
contracts affecting the building project, or create any work stoppage,
picketing, labor disruption or dispute or disharmony or any interference (beyond
a de minimis extent) with the business of Landlord or any tenant or occupant of
the Building.  Tenant shall immediately stop work or other activity if Landlord
notifies Tenant that continuing such work or activity would violate Landlord’s
union contracts affecting the building project, or create any work stoppage,
picketing, labor disruption or dispute or disharmony or any interference (beyond
a de minimis extent) with the business of Landlord or any tenant or occupant of
the Building.

 

27

--------------------------------------------------------------------------------


 

Landlord agrees that it shall not discriminate as against Tenant in enforcing
the foregoing prohibition against interfering with the business of Landlord or
other tenants in the Building.

 

8.6.  Tenant, at its expense, and with diligence and dispatch, shall procure the
cancellation or discharge of all notices of violation arising from or otherwise
connected with Alterations, or any other work, labor, services or materials done
for or supplied to Tenant, or any person claiming through or under Tenant (other
than by Landlord or its affiliates, agents, representatives or contractors),
which shall be issued by the Department of Buildings of the City of New York or
any other public authority having or asserting jurisdiction.  Tenant shall
defend, indemnify and save harmless Landlord from and against any and all
mechanic’s and other liens and encumbrances filed in connection with
Alterations, or any other work, labor, services or materials done for or
supplied to Tenant, or any person claiming through or under Tenant, including,
without limitation, security interests in any materials, fixtures or articles so
installed in and constituting part of the demised premises and against all
costs, expenses and liabilities incurred in connection with any such lien or
encumbrance or any action or proceeding brought thereon.  Tenant, at its
expense, shall procure the satisfaction or discharge of record of all such liens
and encumbrances within sixty (60) days after Tenant shall have received notice
of the filing thereof.  However, nothing herein contained shall prevent Tenant
from contesting, in good faith and at its own expense, any notice of violation,
provided that Tenant shall comply with the provisions of Section 10.2 hereof.

 

8.7.  Tenant will promptly upon the completion of an Alteration deliver to
Landlord “as-built” or marked drawings of any Alterations Tenant has performed
or caused to be performed in the demised premises.

 

8.8.  All fixtures and equipment installed or used by Tenant in the demised
premises shall be fully paid for by Tenant in cash and shall not be subject to
conditional bills of sale, chattel mortgage or other title retention agreements.

 

8.9.  Tenant shall keep records of Tenant’s Alterations costing in excess of
$50,000 and of the cost thereof (as said $50,000 is hereafter increased by the
CPI).  Tenant shall, within forty-five (45) days after demand by Landlord,
furnish to Landlord copies of such records and cost if Landlord shall require
same in connection with any proceeding to reduce the assessed valuation of the
building project, or in connection with any proceeding instituted pursuant to
Article 10 hereof or for any other reasonable purpose.

 

8.10.  Subject to the provisions of Section 8.11 hereof, all alterations,
installations, additions and improvements attached to or built into the demised
premises shall become and be the property of Landlord, and shall remain upon and
be surrendered with the demised premises as a part thereof at the expiration or
sooner termination of this Lease.  Notwithstanding the foregoing provisions,
upon notice to Tenant no later than six (6) months prior to the Expiration Date
or upon reasonable notice with respect to such

 

28

--------------------------------------------------------------------------------


 

earlier date upon which the term of this Lease shall expire, Landlord, subject
to the provisions of the last sentence of this Section 8.10, may require Tenant
to remove any kitchens, cafeterias, vaults, private restrooms, security areas,
staircases (other than any staircases existing as of the date of this Lease),
raised or above-slab reinforced flooring, slab cuts, generators, uninterrupted
power supply systems and preaction fire alarm systems and associated equipment,
and antennas, satellite dishes and microwave communications facilities and
associated equipment, any auditorium and related audio/ visual and closed
circuit television facilities or other items which are unusually difficult or
expensive to remove (herein collectively called “Specialty Alterations“).  In
such event Tenant shall remove the foregoing from the demised premises and the
Building prior to the expiration of this Lease at Tenant’s expense.  Upon such
removal Tenant shall immediately and at its expense, repair and restore the
affected portion(s) of the demised premises and the Building to the condition
existing prior to installation and repair any damage to the affected portion(s)
of the demised premises or the Building due to such removal.  Notwithstanding
anything to the contrary contained herein: (i) Tenant may include with any
initial request for Landlord’s approval of an Alteration given in accordance
with the provisions of Section 8.2 hereof a written request that Landlord
designate any Alterations that constitute Specialty Alterations and which
Landlord will require Tenant to remove pursuant to the provisions of this
Section 8.10 and (ii) Landlord shall not have the right to require Tenant to
remove any Specialty Alterations not so designated by Landlord at such time. 
Any such request made by Tenant must specifically refer to the provisions of
this Section 8.10 and the consequences of Landlord’s failure to designate any
such Alterations as Specialty Alterations which will be required to be removed
by Tenant.

 

8.11.  Notwithstanding the provisions of Section 8.10 hereof, all movable
partitions, furniture systems, special cabinet work, business and trade
fixtures, machinery and equipment, communications equipment (including, without
limitation, telephone system, security system and wiring) and office equipment,
whether or not attached to or built into the demised premises, which are
installed in the demised premises by or for the account of Tenant without
expense to Landlord and can be removed without structural damage to the
Building, and all furniture, furnishings and other articles of movable personal
property owned by Tenant and located in the demised premises (herein
collectively called “Tenant’s Property“) shall be and shall remain the property
of Tenant and may be removed by Tenant at any time during the term of this
Lease; provided that if any of Tenant’s Property is removed, Tenant shall repair
or pay the cost of repairing any damage to the demised premises or to the
Building resulting from the installation and/or removal thereof.  At or before
the expiration or sooner termination of this Lease, Tenant, at its expense,
shall remove from the demised premises all of Tenant’s furniture, equipment and
other moveable personal property not affixed or attached to the demised premises
(except for such items thereof as Landlord shall have expressly permitted to
remain, which property shall become the property of Landlord), and Tenant shall
repair any damage to the demised premises or the Building resulting from any
installation and/or removal of Tenant’s Property.

 

29

--------------------------------------------------------------------------------


 

8.12.  If any alterations, installations, additions, improvements or other
property which Tenant shall have the right to remove or be requested by Landlord
to remove as provided in Sections 8.10 and 8.11 hereof are not removed on or
prior to the expiration or sooner termination of this Lease, Landlord shall deem
the same abandoned, and in such case Landlord shall have the right to retain the
property as Landlord’s property or to dispose of the same without accountability
to Tenant and at the sole cost and expense of Tenant.  Save for Landlord’s
negligence or willful misconduct, in case of any damage to the demised premises
or the Building resulting from the removal of the property Tenant shall repair
such damage or, in default thereof, shall reimburse Landlord for Landlord’s cost
in repairing such damage.  This obligation shall survive the expiration or
sooner termination of this Lease.

 

8.13.  Notice is hereby given that Landlord shall not be liable for any labor or
materials furnished or to be furnished to Tenant upon credit, and that no
mechanic’s or other lien for any such labor or materials shall attach to or
affect the reversion or other estate or interest of Landlord in and to the
demised premises.

 

ARTICLE 9

 

REPAIRS AND MAINTENANCE

 

9.1.  Subject to the provisions of Section 12.6(a) Tenant shall, at its expense,
throughout the term of this Lease, take good care of and maintain in good order
and condition the demised premises and the fixtures and improvements therein,
including, without limitation, Tenant’s Property, except as otherwise expressly
provided in the last sentence of this Section 9.1.  Tenant shall be responsible
for all repairs, interior and exterior, structural and non-structural, ordinary
and extraordinary, foreseen or unforeseen, in and to the demised premises, and
shall be responsible for the cost of all repairs, interior and exterior,
structural and non-structural, ordinary and extraordinary, foreseen or
unforeseen, in and to the Building and the facilities and systems thereof, the
need for any of the foregoing which arises out of (a) the performance by Tenant
or existence of Alterations made by Tenant, (b) the installation, use or
operation by Tenant of the property which is deemed Landlord’s, pursuant to
Section 8.10 hereof and Tenant’s Property, (c) the moving by Tenant of the
property which is deemed Landlord’s pursuant to Section 8.10 hereof and Tenant’s
Property in or out of the Building, (d) the neglect of Tenant or any of its
subtenants or its or their employees, agents, contractors or invitees or
(e) design flaws in any of Tenant’s plans and specifications regardless of the
fact that such Tenant’s plans may have been approved by Landlord.  Tenant, at
its expense, shall promptly replace all scratched, damaged or broken doors and
glass (but not the exterior windows) in and about the demised premises,
including, without limitation, entrance doors and shall be responsible for all
repairs, maintenance and replacement of wall and floor coverings in the demised
premises and for all the repair, maintenance and replacement of all horizontal
portions of the systems and facilities of the Building within and exclusively
serving the demised premises (save for the heating system), including,

 

30

--------------------------------------------------------------------------------


 

without limitation, the sanitary and electrical fixtures and equipment therein. 
All repairs in or to the demised premises for which Tenant is responsible shall
be promptly performed by Tenant in a manner which will not interfere with the
use of the Building by other occupants; provided, however, any repairs in and to
the Building and the facilities and systems thereof for which Tenant is
responsible shall be performed by Landlord at Tenant’s expense which expense
shall be commercially reasonable.  The exterior walls of the Building, the
portions of any window sills outside the windows, and the windows are not part
of the premises demised by this Lease and Landlord reserves all rights to such
parts of the Building.  Notwithstanding the foregoing provisions of this
Section 9.1, Tenant shall not be responsible for repairs to or replacements of
any structural elements of the Building, except to the extent the need for such
repairs or replacements arises from the matters set forth in clauses (a), (b),
(c), (d) or (e) of the second sentence of this Section 9.1 or from the
negligence or willful misconduct of Tenant, its employees, agents or
contractors.

 

9.2.  Tenant shall give Landlord prompt notice of any defective condition in any
plumbing, heating, air-conditioning or ventilation system or electrical lines
located in, servicing or passing through the demised premises of which it has
actual knowledge.  Landlord shall remedy the conditions, but at the expense of
Tenant if Tenant is responsible for same under the provisions of this Article 9.

 

9.3.  Tenant shall not place a load upon any floor of the demised premises
exceeding the floor load per square foot area which is allowed by the
Certificate of Occupancy for the Building.

 

9.4.  Business machines and mechanical equipment used by Tenant which cause
vibration, noise, cold or heat that may be transmitted to the Building structure
or to any leased space to such a degree as to be objectionable to any other
tenant in the Building shall be placed and maintained by Tenant at its expense
in settings of cork, rubber or spring type vibration eliminators sufficient to
absorb and prevent such vibration or noise, or prevent transmission of such cold
or heat.

 

9.5.  Except as otherwise expressly provided in this Lease, there shall be no
allowance to Tenant for a diminution of rental value and no liability on the
part of Landlord by reason of inconvenience, annoyance or injury to business
arising from the making of any repairs, alterations, additions or improvements
in or to any portion of the Building or the demised premises or in or to
fixtures, appurtenances or equipment thereof.  Landlord shall exercise
reasonable diligence so as to minimize any interference with Tenant’s business
operations.

 

31

--------------------------------------------------------------------------------


 

ARTICLE 10

 

REQUIREMENTS OF LAW; FIRE INSURANCE

 

10.1.  Tenant shall give prompt notice to Landlord of any notice it receives of
the violation of any law or requirement of any public authority with respect to
the demised premises or the use or occupation thereof.  Tenant, at Tenant’s
expense, shall comply with all laws, orders and regulations of any public
authorities, and with any direction of any public officer or officers, pursuant
to law, which shall impose any violation, order or duty upon Landlord or Tenant
with respect to Tenant’s particular manner of use of the demised premises. 
Tenant shall pay all the costs, expenses, fine, penalties and damages which may
be imposed upon Landlord or any Superior Lessor or Superior Mortgagee by reason
of or arising out of Tenant’s failure to fully and promptly comply with and
observe the provisions of this Section 10.1.

 

10.2.  Tenant, at its expense, after notice to Landlord, may contest, by
appropriate proceedings prosecuted diligently and in good faith, the validity,
or applicability to the demised premises, of any law or requirement of any
public authority, provided that (a) Landlord shall not be subject to criminal
penalty or to prosecution for a crime, nor shall the demised premises or any
part thereof or the Building or Land, or any part thereof, be subject to being
condemned or vacated, nor shall the Building or Land, or any part thereof, be
subjected to any lien (unless Tenant shall remove such lien by bonding or
otherwise) or encumbrance, by reason of non-compliance or otherwise by reason of
such contest; (b) before the commencement of such contest, Tenant shall furnish
to Landlord a cash deposit or other security in amount, form and substance
reasonably satisfactory to Landlord and shall indemnify Landlord against the
cost thereof and against all liability for damages, interest, penalties and
expenses (including reasonable attorneys’ fees and expenses), resulting from or
incurred in connection with such contest or non-compliance; (c) if any such
Superior Lease and/or Superior Mortgage shall permit such non-compliance or
contest on condition of the taking of action or furnishing of security by
Landlord, such action shall be taken and such security shall be furnished at the
expense of Tenant (the depositing of such security obviating the requirement in
(b), above); (d) such noncompliance or contest shall not prevent Landlord from
obtaining any and all permits and licenses in connection with the operation of
the Building; and (e) Tenant shall keep Landlord advised as to the status of
such proceedings.  Without limiting the application of the above, Landlord shall
be deemed subject to prosecution for a crime if Landlord, or its managing agent,
or any officer, director, partner, shareholder or employee of Landlord or its
managing agent, as an individual, is charged with a crime of any kind or degree
whatever, whether by service of a summons or otherwise, unless such charge is
withdrawn before Landlord or its managing agent, or such officer, director,
partner, shareholder or employee of Landlord or its managing agent (as the case
may be) is required to plead or answer thereto.

 

32

--------------------------------------------------------------------------------


 

10.3.  Except to the extent that Tenant is required by this Lease to comply
therewith, Landlord shall comply with all present and future laws and
requirements of public authorities as shall affect:

 

(1)           the demised premises,

 

(2)           the portions of the building project which affect the demised
premises, and

 

(3)           all other portions of the building project if and to the extent
that Landlord’s failure to do so would adversely affect Tenant’s use of the
demised premises or Tenant’s right or ability lawfully to use the demised
premises or to make alterations or improvements as permitted by this Lease or
would result in the Building being other than a first class office building,

 

but may similarly defer compliance so long as Landlord shall be contesting the
validity or applicability thereof.

 

10.4.  Tenant shall not knowingly violate, or knowingly permit the violation by
anyone claiming under it of, any condition imposed by any insurance policy then
issued in respect of the building project and shall not do, or permit anything
to be done in the demised premises, or keep or permit anything to be kept in the
demised premises which would subject Landlord, any Superior Lessor or any
Superior Mortgagee to any liability or responsibility for personal injury or
death or property damage, or which would increase any insurance rate in respect
of the building project over the rate which would otherwise then be in effect or
which would result in insurance companies of good standing refusing to insure
the building project in amounts reasonably satisfactory to Landlord, or which
would result in the cancellation of or the assertion of any defense by the
insurer in whole or in part to claims under any policy of insurance in respect
of the building project; provided, however, that in no event shall the mere use
of the demised premises for customary and ordinary office purposes, as opposed
to the manner of such use, constitute a breach by Tenant of the provisions of
this Section 10.4.

 

10.5.  If, as a result of any act or omission by Tenant or violation of this
Lease, Landlord receives notice that the rate of fire insurance applicable to
the Building will be increased to an amount higher than it otherwise would be,
Landlord shall so advise Tenant so that Tenant may seek to obviate such increase
and Tenant shall promptly after demand reimburse Landlord for all increases of
Landlord’s fire insurance premiums so caused; such reimbursement to be
additional rent payable upon the first day of the month following any outlay by
Landlord for such increased fire insurance premiums.  In any action or
proceeding wherein Landlord and Tenant are parties, a schedule or “make up” of
rates for the Building or demised premises issued by the body making fire
insurance rates for the demised premises shall be presumptive evidence of the
facts therein stated and of the several items and charges in the fire insurance
rate then applicable to the demised premises.

 

33

--------------------------------------------------------------------------------


 

ARTICLE 11

 

SUBORDINATION, NOTICE TO LESSORS AND MORTGAGEES

 

11.1.  This Lease, and all rights of Tenant hereunder, are and shall be subject
and subordinate in all respects to all ground leases, overriding leases and
underlying leases of the Land and/or the Building and/or that portion of the
Building of which the demised premises are a part now or hereafter existing and
to all mortgages which may now or hereafter affect the Land and/or the Building
and/or that portion of the Building of which the demised premises are a part
and/or any of such leases, whether or not such mortgages shall also cover other
lands and/or buildings and/or leases, to each and every advance made or
hereafter to be made under such mortgages, and to all renewals, modifications,
replacements and extensions of such leases and such mortgages and spreaders and
consolidations of such mortgages.  This Section 11.1 shall be self-operative and
no further instrument of subordination shall be required.  In confirmation of
such subordination, Tenant shall promptly execute, acknowledge and deliver any
instrument that Landlord, the lessor of any such lease or the holder of any such
mortgage or any of their respective successors in interest may reasonably
request to evidence such subordination.  The leases to which this Lease is, at
the time referred to, subject and subordinate pursuant to this Article are
herein sometimes called “Superior Leases“ and the mortgages to which this Lease
is, at the time referred to, subject and subordinate are herein sometimes called
“Superior Mortgages“ and the lessor of a Superior Lease or its successor in
interest, at the time referred to, is sometimes herein called a “Superior
Lessor,” and the holder of a Superior Mortgage or its successor in interest, at
the time referred to, is sometimes herein called a “Superior Mortgagee.” 
Landlord represents that it is the owner of the demised premises, that it has
authority to execute and deliver this Lease, and that there are currently no
Superior Leases that if terminated would cause this Lease to be terminated.

 

11.2.  In the event of any act or omission of Landlord which would give Tenant
the right, immediately or after lapse of a period of time, to cancel or
terminate this Lease, or to claim a partial or total eviction, Tenant shall not
exercise such right (i) until it has given written notice of such act or
omission to Landlord and each Superior Mortgagee and each Superior Lessor whose
name and address shall previously have been furnished to Tenant in writing, and
(ii) unless such act or omission shall be one which is not capable of being
remedied by Landlord or such Superior Mortgagee or Superior Lessor within a
reasonable period of time, until a reasonable period for remedying such act or
omission shall have elapsed following the giving of such notice and following
the time when such Superior Mortgagee or Superior Lessor shall have become
entitled under such Superior Mortgage or Superior Lease, as the case may be, to
remedy the same or seek appointment of a receiver (which reasonable period shall
in no event be less than the period to which Landlord would be entitled under
this Lease after similar notice, to effect such remedy), provided such Superior
Mortgagee or Superior Lessor shall with due

 

34

--------------------------------------------------------------------------------


 

diligence give Tenant written notice of its intention to, and commence and
continue to, remedy such act or omission or seek appointment of a receiver.

 

11.3.  If any Superior Lessor or Superior Mortgagee, or any designee of any
Superior Lessor or Superior Mortgagee, shall succeed to the rights of Landlord
under this Lease, whether through possession or foreclosure action or delivery
of a new lease or deed, then at the request of such party so succeeding to
Landlord’s rights (herein called “Successor Landlord“) and upon such Successor
Landlord’s written agreement to accept Tenant’s attornment, Tenant shall attorn
to and recognize such Successor Landlord as Tenant’s landlord under this Lease,
and shall promptly execute and deliver any instrument that such Successor
Landlord may reasonably request to evidence such attornment.  Upon such
attornment this Lease shall continue in full force and effect as, or as if it
were, a direct lease between the Successor Landlord and Tenant upon all of the
terms, covenants, conditions, agreements and provisions as are set forth in this
Lease, except that the Successor Landlord shall not be:

 

(a)           liable for any previous act or omission of Landlord (or its
predecessors in interest) unless same is continuing;

 

(b)           responsible for any monies owing by Landlord to the credit of
Tenant;

 

(c)           subject to any credits, offsets, claims, counterclaims, demands or
defenses which Tenant may have against Landlord (or its predecessors in
interest);

 

(d)           bound by any payments of rent which Tenant might have made for
more than one (1) month in advance of the date such payment is due under this
Lease to Landlord (or its predecessors in interest);

 

(e)           bound by any covenant to undertake or complete any construction of
the demised premises or any portion thereof;

 

(f)            required to account for any security deposit other than any
security deposit actually delivered to the Successor Landlord;

 

(g)           bound by any obligation to make any payment to Tenant or grant or
be subject to any credits, except for services, repairs, maintenance and
restoration provided for under this Lease to be performed after the date of
attornment, it being expressly understood, however, that the Successor Landlord
shall not be bound by an obligation to make payment to Tenant with respect to
construction performed by or on behalf of Tenant at the demised premises;

 

(h)           bound by any modification of this Lease, including, without
limitation, any modification which reduces the fixed annual rent or additional
rent or other charges payable under this Lease, or shortens the term thereof, or
otherwise

 

35

--------------------------------------------------------------------------------


 

materially adversely affects the rights of the lessor thereunder, made without
the written consent of the Successor Landlord; or

 

(i)            required to remove any person occupying the demised premises or
any part thereof.

 

11.4.  If, in connection with the financing of the Land and/or the Building, the
holder of any mortgage shall request reasonable modifications to this Lease as a
condition of approval of this Lease, Tenant will not unreasonably withhold,
delay or condition making such modifications, provided that they do not increase
the obligations of Tenant hereunder or adversely affect the leasehold interest
created by this Lease.

 

11.5.  Landlord hereby covenants to obtain a subordination, non-disturbance and
attornment agreement from any current or future holder of any superior mortgage
or superior lease, in form that is reasonably acceptable to Tenant or, in the
case of an institution, in the form then customarily used by such holder.

 

ARTICLE 12

 

LOSS, DAMAGE, REIMBURSEMENT, LIABILITY, ETC.

 

12.1.  Neither Landlord, any Superior Lessor or any Superior Mortgagee, nor any
partner, director, officer, shareholder, principal, agent, servant or employee
of Landlord, any Superior Lessor or any Superior Mortgagee (in any case whether
disclosed or undisclosed), shall be liable to Tenant for any loss, injury or
damage to Tenant or to any other person, or to its or their property,
irrespective of the cause of such injury, damage or loss, nor shall the
aforesaid parties be liable for any damage to property of Tenant or of others
entrusted to employees of Landlord nor for loss of or damage to any such
property by theft or otherwise; provided, however, that subject to the
provisions of Section 12.5 hereof, nothing contained in this Section 12.1 shall
be construed to exculpate Landlord for loss, injury or damage to the extent
caused by or resulting from the negligence of Landlord, its agents, servants,
and employees in the operation or maintenance of the demised premises or the
Building.  Further, neither Landlord, any Superior Lessor or any Superior
Mortgagee, nor any partner, director, officer, principal, shareholder, agent,
servant or employee of Landlord, any Superior Lessor or any Superior Mortgagee,
shall be liable (a) for any such damage caused by other tenants or persons in,
upon or about the Building or the building project, or caused by operations in
construction of any private, public or quasi-public work; or (b) even if
negligent, for consequential damages arising out of any loss of use of the
demised premises or any equipment, facilities or other Tenant’s Property therein
by Tenant or any person claiming through or under Tenant.

 

12.2.  Neither Landlord nor any partner, member, director, officer, shareholder,
principal, agent, servant or employee of Landlord (in any case whether disclosed
or undisclosed) shall be liable for any damage which Tenant may sustain if at

 

36

--------------------------------------------------------------------------------


 

any time any window of the demised premises is broken, or temporarily closed,
darkened or obstructed for any reason whatsoever and Tenant shall not be
entitled to any compensation therefor or abatement of rent or to any release
from any of Tenant’s obligations under this Lease, nor shall the same constitute
an eviction.  Landlord shall diligently seek to minimize the duration of any
closing, darkening or obstruction.

 

12.3.  Tenant shall reimburse Landlord for all expenses, damages or fines
incurred or suffered by Landlord, and for which Landlord has not been or will
not be reimbursed by insurance, by reason of any breach, violation or
nonperformance by Tenant, or its agents, servants or employees, of any covenant
or provision of this Lease, or by reason of damage to persons or property caused
by moving property of or for Tenant in or out of the Building, or by the
installation or removal of furniture or other property of or for Tenant except
as provided in Section 8.5 hereof, or by reason of or arising out of the
negligence of Tenant, or its agents, servants or employees, in the use or
occupancy of the demised premises.  The provisions of the preceding sentence are
subject to Section 12.6(a), and Landlord agrees (i) to look first to its
insurance policies for recovery thereof, and (ii) Tenant shall not be liable
hereunder for consequential damages.

 

12.4.  Tenant shall give prompt notice to Landlord of (a) any occurrence in or
about the demised premises for which Landlord might be liable, (b) any fire or
other casualty in the demised premises, (c) any damage to or defect in the
demised premises, including the fixtures, equipment and appurtenances thereof,
for the repair of which Landlord might be responsible, and (d) any damage to or
defect in any part or appurtenance of the Building’s sanitary, electrical,
heating, ventilating, air-conditioning, elevator or other systems located in or
passing through the demised premises or any part thereof, if and to the extent
that Tenant shall have knowledge of any of the foregoing matters.

 

12.5.  Tenant agrees to look solely to Landlord’s estate and interest in the
Land and Building, or of the Land and Building and any insurance proceeds or
condemnation awards, and the demised premises, for the satisfaction of any right
or remedy of Tenant for the collection of a judgment (or other judicial process)
requiring the payment of money by Landlord, in the event of any liability by
Landlord, and no other property or assets of Landlord (or the partners, members,
directors, officers, shareholders, principals, agents, servants or employees
thereof) shall be subject to levy, execution, attachment, or other enforcement
procedure for the satisfaction of Tenant’s remedies under or with respect to
this Lease, the relationship of Landlord and Tenant hereunder, or Tenant’s use
and occupancy of the demised premises, or any other liability of Landlord to
Tenant.

 

12.6.  (a)  Landlord agrees that, if obtainable at no additional cost, it will
include in its fire insurance policies appropriate clauses pursuant to which the
insurance companies (i) waive all right of subrogation against Tenant with
respect to losses payable under such policies and/or (ii) agree that such
policies shall not be invalidated should the

 

37

--------------------------------------------------------------------------------


 

insured waive in writing prior to a loss any or all right of recovery against
any party for losses covered by such policies; provided, however, should any
additional premium be exacted for any such clause or clauses, Landlord shall be
released from the obligation hereby imposed unless Tenant shall agree to pay
such additional premium.

 

(b)           Tenant agrees that, if obtainable at no additional cost, it will
include in its fire insurance policy or policies covering Tenant’s Property,
appropriate clauses pursuant to which the insurance company or companies
(i) waive all right of subrogation against Landlord and/or any tenant of space
in the Building with respect to losses payable under such policy or policies
and/or (ii) agree that such policy or policies shall not be invalidated should
the insured waive in writing prior to a loss any or all right of recovery
against any party for losses covered by such policy or policies; provided,
however, should any additional premium be exacted for any such clause or
clauses, Tenant shall be released from the obligation hereby imposed unless
Landlord or the other tenants shall agree to pay such additional premium.

 

(c)           Provided that Landlord’s right of full recovery under its policy
or policies aforesaid is not adversely affected or prejudiced thereby, Landlord
hereby waives any and all right of recovery which it might otherwise have
against Tenant, its servants, agents and employees, for loss or damage occurring
to the Building and the fixtures, appurtenances and equipment therein, to the
extent the same is covered by Landlord’s insurance; notwithstanding that such
loss or damage may result from the negligence or fault of Tenant, its servants,
agents or employees.  Provided that Tenant’s right of full recovery under its
aforesaid policy or policies is not adversely affected or prejudiced thereby,
Tenant hereby waives any and all right of recovery which it might otherwise have
against Landlord, its servants, and employees, and against every other tenant in
the Building who shall have executed a similar waiver as set forth in this
Section 12.6(c), for loss or damage occurring to Tenant’s Property to the extent
that same is covered by Tenant’s insurance, notwithstanding that such loss or
damage may result from the negligence or fault of Landlord, its servants, agents
or employees, or such other tenant and the servants, agents or employees
thereof.

 

(d)           Landlord and Tenant hereby agree to advise the other promptly if
the clauses to be included in their respective insurance policies pursuant to
Sections 12.6(a) and (b) hereof cannot be obtained.  Landlord and Tenant hereby
also agree to notify the other promptly of any cancellation or change of the
terms of any such policy which would affect such clauses.

 

12.7.  Except as otherwise expressly provided in this Lease, Landlord and Tenant
each hereby expressly waives the right to any consequential or punitive damages
awarded in or as the result of any proceeding alleging the failure of Landlord
or Tenant, as the case may be, to observe and perform any of the covenants and
conditions contained in this Lease or otherwise to be performed by Landlord or
Tenant, respectively.

 

38

--------------------------------------------------------------------------------


 

ARTICLE 13

 

DAMAGE OR DESTRUCTION

 

13.1.  (a)  If the Building or the demised premises shall be partially or
totally damaged or destroyed by fire or other casualty (and if this Lease shall
not be terminated as in this Article 13 hereinafter provided), (i) Landlord
shall repair the damage to and restore and rebuild the Building and the demised
premises (including Tenant’s improvements and betterments which are the property
of Landlord pursuant to the provisions of Section 8.10 hereof, but excluding the
property which is deemed Tenant’s Property pursuant to Section 8.11 hereof)
(herein called “Landlord’s Restoration Work“) with reasonable dispatch after
learning of the damage or destruction or receiving notice of the damage or
destruction and (ii) Tenant shall repair the damage to and restore and repair
the property which is deemed Tenant’s Property pursuant to Section 8.11 hereof
with reasonable dispatch after such damage or destruction (herein called
“Tenant’s Restoration Work“).  Such work by Tenant shall be deemed Alterations
for the purposes of Article 8 hereof.  The proceeds of Tenant’s insurance
policies with respect to Tenant’s Property shall be payable to Tenant.

 

(b)           Tenant shall permit Landlord access to the demised premises for
the purpose of performing the Landlord’s Restoration Work and any restoration
work to the Building which is not the responsibility of Tenant hereunder.  If
required by Landlord in connection with the performance of the Landlord’s
Restoration Work, Tenant shall promptly remove from the demised premises all or
such items of Tenant’s Property as Landlord may require by written notice
(herein called “Tenant’s Property Removal Obligation“).  In the event that
Tenant fails to comply with Tenant’s Property Removal Obligation within twenty
(20) business days after the giving of such written notice by Landlord, Landlord
shall have the right to remove and store such Tenant’s Property at Tenant’s sole
cost and expense and with no liability to Landlord. Tenant shall be solely
responsible for arranging for any visits to the demised premises by Tenant’s
insurance adjuster that may be desired by Tenant prior to the performance by
Landlord or Tenant of Tenant’s Property Removal Obligation or the performance by
Landlord of Landlord’s Restoration Work and Landlord shall be under no
obligation to delay the performance of same, nor shall Landlord have any
liability to Tenant, in the event that Tenant fails to do so.

 

13.2.  Subject to the provisions of Section 13.5 hereof, if all or part of the
demised premises shall be damaged or destroyed or rendered completely or
partially untenantable on account of fire or other casualty, the fixed annual
rent and the additional rent under Articles 4 and 5 hereof shall be abated in
the proportion that the untenantable area of the demised premises bears to the
total area of the demised premises, for the period from the date of the damage
or destruction to the date Landlord’s Restoration Work shall be substantially
completed; provided, however, that if such Landlord’s Restoration Work would
have been substantially completed at an earlier date but for

 

39

--------------------------------------------------------------------------------


 

Tenant’s having failed to reasonably cooperate with Landlord, then, provided
Landlord shall have notified Tenant of such failure, Landlord’s Restoration Work
shall be deemed to have been substantially completed on such earlier date;
provided further, however, should Tenant or any of its subtenants reoccupy a
portion of the demised premises during the period Landlord’s Restoration Work is
taking place for the conduct of its business (which shall not include entry upon
and occupancy of the demised premises for the purpose of performing restoration
and/or repair to Tenant’s Property which entry shall be permitted as long as it
does not delay Landlord’s Restoration Work), the fixed annual rent and the
additional rent allocable to such reoccupied portion, based upon the proportion
which the area of the reoccupied portion of the demised premises bears to the
total area of the demised premises, shall be payable by Tenant from the date of
such occupancy.

 

13.3.  (a)  If the Building shall be totally damaged or destroyed by fire or
other casualty, or if the Building shall be so damaged or destroyed by fire or
other casualty (whether or not the demised premises are damaged or destroyed)
that its repair or restoration requires the expenditure of more than thirty
(30%) percent of the full insurable value of the Building immediately prior to
the casualty or if the repair of the demised premises will require more than two
hundred seventy (270) days (as estimated in any such case within sixty (60) days
after the fire or other casualty by a reputable contractor, registered architect
or licensed professional engineer designated by Landlord who delivers a copy of
such estimate to Tenant within such sixty (60) day period), and provided
Landlord shall terminate leases covering no less than 50% of the office space in
the Building then leased to tenants (including Tenant) in the Building, then in
such case Landlord may terminate this Lease by giving Tenant notice to such
effect within one hundred fifty (150) days after the date of the casualty.  For
the purpose of this Section only, “full insurable value” shall mean replacement
cost less the cost of footings, foundations and other structures below the
street and first floors of the Building.  In addition, if the Building or the
demised premises shall be substantially damaged or destroyed by fire or other
cause at any time during the last two years of the term of this Lease, then
Landlord or Tenant may cancel this Lease upon written notice to the other party
hereto given within sixty (60) days after such damage or destruction.

 

(b)           In case of any substantial damage or destruction to the demised
premises.  Tenant may cancel this Lease by written notice to Landlord, if
(i) the estimate in Section 13.3(a) exceeds two hundred seventy (270) days;
(ii) within 60 days from the date of the damage or destruction, Landlord does
not file a proof of loss with its insurer; (iii) within 120 days of the date of
damage or destruction Landlord does not let a contract or contracts which shall
provide for the complete restoration of the demised premises within a period of
one year from the date of the damage or destruction; (iv) work under such
contract or contracts has not commenced within 180 days of the date of said
damage or destruction; or (v) said work is not prosecuted with reasonable
diligence to its completion; provided that Tenant shall not be entitled to
cancel this Lease pursuant to this sentence more than thirty (30) days after
Landlord shall have given written notice to Tenant that the state of facts
specified in clause (i), (ii), (iii), (iv) or (v) of this sentence,

 

40

--------------------------------------------------------------------------------


 

as the case may be, has occurred.  The period for the completion of the required
repairs and restoration work shall be extended by the number of days lost due to
Force Majeure Causes.

 

13.4.  Except as expressly provided in Section 13.3(a) or (b) hereof, Tenant
shall not be entitled to terminate this Lease and Landlord shall have no
liability to Tenant for inconvenience, loss of business or annoyance arising
from any repair or restoration of any portion of the demised premises or of the
Building pursuant to this Article 13.  Landlord shall use reasonable efforts to
make such repair or restoration promptly and in such manner as not unreasonably
to interfere with Tenant’s use and occupancy of the demised premises, but
Landlord shall not be required to do such repair or restoration work except
during business hours of business days.

 

13.5.  Notwithstanding any of the foregoing provisions of this Article 13, if
solely by reason of some act or omission on the part of Tenant or any of its
subtenants or its or their partners, directors, officers, servants, employees,
agents or contractors of which Landlord shall have given Tenant notice and a
reasonable opportunity to cure either, Landlord or any Superior Lessor or any
Superior Mortgagee shall be unable to collect all of the insurance proceeds
(including, without limitation, rent insurance proceeds) applicable to damage or
destruction of the demised premises or the Building by fire or other casualty,
then, without prejudice to any other remedies which may be available against
Tenant, there shall be no abatement or reduction of the fixed annual rent or
additional rent, to the extent that Landlord was unable to collect insurance
proceeds.

 

13.6.  Landlord will not carry insurance of any kind on Tenant’s Property and,
except as provided by law or by reason of Landlord’s negligence or willful
misconduct or its breach of any of its obligations hereunder, shall not be
obligated to repair any damage to or replace Tenant’s Property. Tenant agrees to
look first to its insurance for recovery of any damage to or loss of Tenant’s
Property.  Landlord agrees to look first to its insurance for recovery of damage
or loss to the Building.

 

13.7.  The provisions of this Article 13 shall be deemed an express agreement
governing any case of damage or destruction of the demised premises by fire or
other casualty, and Section 227 of the Real Property Law of the State of New
York, providing for such a contingency in the absence of an express agreement,
and any other law of like import, now or hereafter in force, shall have no
application in such case.

 

ARTICLE 14

 

EMINENT DOMAIN

 

14.1.  In the event that the whole of the demised premises shall be lawfully
condemned or taken in any manner for any public or quasi-public use or purpose,
this Lease and the term and estate hereby granted shall forthwith cease and
terminate as of the date of vesting of title (herein called the “date of
taking”), and Tenant shall have no

 

41

--------------------------------------------------------------------------------


 

claim against Landlord for, or make any claim for the value of any unexpired
term of this Lease, and the fixed annual rent and additional rent shall be
apportioned as of such date.

 

14.2.  In the event that any part of the demised premises shall be so condemned
or taken, then this Lease shall be and remain unaffected by such condemnation or
taking, except that the fixed annual rent and additional rent under Articles 4
and 5 hereof allocable to the part so taken shall be apportioned as of the date
of taking; provided, however, that Tenant may elect to cancel this Lease in the
event that it is reasonably impractical for the Tenant to continue its business
therein or more than twenty-five (25%) percent of the demised premises should be
so condemned or taken, provided such notice of election is given by Tenant to
Landlord not later than thirty (30) days after the date when title shall vest in
the condemning authority.  Upon the giving of such notice, this Lease shall
terminate on the thirtieth (30th) day following the date of such notice and the
fixed annual rent and additional rent shall be apportioned as of such
termination date.  Upon such partial taking and this Lease continuing in force
as to any part of the demised premises, the fixed annual rent and additional
rent under Articles 4 and 5 hereof shall be diminished by an amount representing
the part of the fixed annual rent and additional rent properly applicable to the
portion or portions of the demised premises which may be so condemned or taken. 
If as a result of the partial taking (and this Lease continuing in force as to
the part of the demised premises not so taken), any part of the demised premises
not taken is damaged, Landlord agrees with reasonable promptness to restore the
damaged portion to the condition existing immediately prior to the taking, and
prosecute the same with reasonable diligence to its completion.  In the event
Landlord and Tenant are unable to agree as to the amount by which the fixed
annual rent and additional rent shall be diminished, the matter shall be
determined by arbitration in accordance with the provisions of Article 33 of
this Lease.  Pending such determination, Tenant shall pay to Landlord the fixed
annual rent and additional rent as fixed by Landlord, subject to adjustment in
accordance with the arbitration and upon such adjustment Landlord shall pay
interest thereon at the rate set forth in Section 20.6.

 

14.3.  Except as otherwise expressly provided in Section 14.5 hereof, Landlord
shall be entitled to receive the entire award or payment in connection with any
taking without deduction therefrom for any estate vested in Tenant by this Lease
and Tenant shall receive no part of such award except as hereinafter expressly
provided in this Article 14. Tenant hereby expressly assigns to Landlord all of
its right, title and interest in and to every such award or payment; provided,
however, that Tenant shall have the right to make a separate claim for its
moving expenses and to the extent the award otherwise payable to Landlord shall
not be diminished thereby, for any of Tenant’s Property taken.

 

14.4.  In the event that more than twenty-five (25%) percent of the demised
premises shall be so taken and Tenant shall not have elected to cancel this
Lease as above provided, the entire award for a partial taking shall be paid to
Landlord, and (a) Landlord, at Landlord’s own expense, shall to the extent of
the net proceeds (after

 

42

--------------------------------------------------------------------------------


 

deducting reasonable expenses including attorneys’ and appraisers’ fees and
disbursements) of the award restore the unaffected part of the demised premises
to substantially the same condition and tenantability as existed prior to the
taking to the extent the same may be feasible (subject to reasonable changes
which Landlord shall deem desirable) and (b) Tenant, at its expense, shall
proceed with reasonable diligence to repair the remaining parts of the demised
premises which are deemed Landlord’s property pursuant to Section 8.11 hereof
(provided that Landlord shall remit to Tenant the portion of the award therefor)
and Tenant’s Property, to substantially their former condition to the extent
that the same may be feasible, subject to reasonable changes which shall be
deemed Alterations.

 

Until said unaffected portion is restored, Tenant shall be entitled to a
proportionate abatement of fixed annual rent and additional rent under Articles
4 and 5 hereof for that portion of the demised premises which is being restored
and is not usable until the completion of the restoration or until the said
portion of the demised premises is used by Tenant, whichever occurs sooner. 
Said unaffected portion shall be restored within a reasonable time but not more
than six (6) months after the taking; provided, however, if Landlord is delayed
by strike, lockout, the elements, or other causes beyond Landlord’s control, the
time for completion shall be extended for a period equivalent to the delay (but
not in excess of 120 days).  Should Landlord fail to complete the restoration
within the said six (6) months or the time as extended, Tenant may elect to
cancel this Lease and the term hereby granted in the manner and with the same
results as set forth in the next two sentences of this Section 14.4.  If such
partial taking shall occur in the last two (2) years of the term hereof, either
party, irrespective of the area of the space remaining, may elect to cancel this
Lease and the term hereby granted, provided such party shall, within thirty (30)
days after such taking, give notice to that effect, and upon the giving of such
notice, the fixed annual rent and additional rent shall be apportioned and paid
to the date of expiration of the term specified and this Lease and the term
hereby granted shall cease, expire and come to an end upon the expiration of
said thirty (30) days specified in said notice.  If either party shall so elect
to end this Lease and the term hereby granted, Landlord need not restore any
part of the demised premises and the entire award for partial condemnation shall
be paid to Landlord, and Tenant shall have no claim to any part thereof, except
as to the items set forth in Section 14.3 hereof where same are applicable.

 

14.5.  If the temporary use or occupancy of all or any part of the demised
premises shall be so taken, (a) the demised term shall not be reduced or
affected in any way, (b) Tenant shall continue to be responsible for all of its
obligations hereunder and shall continue to pay all fixed annual rent and
additional rent when due and (c) Tenant shall be entitled to receive that
portion of the award which represents reimbursement for the cost of restoration
of the demised premises, compensation for the use and occupancy of the demised
premises and for any taking of Tenant’s Property, except that, if the temporary
period of taking shall extend beyond the expiration of the term of this Lease,
the portion of the award representing compensation for the use and occupancy of
the

 

43

--------------------------------------------------------------------------------


 

demised premises shall be apportioned between Landlord and Tenant as of said
expiration date of said term and Landlord shall receive that portion of the
award which represents reimbursement for the cost of restoration of the demised
premises, and all monies paid as, or as part of, an award for temporary use and
occupancy for a period beyond the date to which the fixed annual rent and
additional rent have been paid shall be received, held and applied by Tenant for
payment of the fixed annual rent and additional rent becoming due hereunder.

 

ARTICLE 15

 

ASSIGNMENT, SUBLETTING AND MORTGAGING

 

15.1.  Except as otherwise expressly specified herein, Tenant shall not, whether
voluntarily, involuntarily or by operation of law or otherwise, (a) assign in
whole or in part or otherwise transfer in whole or in part this Lease or the
term and estate hereby granted, (b) sublet the demised premises or any part
thereof or allow the same to be used, occupied or utilized by others or in
violation of Article 2 hereof, (c) mortgage, pledge, encumber or otherwise
hypothecate this Lease or the demised premises or any part thereof in any
manner, (d) subject to the provisions of Section 15.16, permit the demised
premises or any part thereof to be occupied or used for desk space, mailing
privileges or otherwise, by others or (e) advertise, or authorize a broker to
advertise, for a subtenant or an assignee, without, in each instance, obtaining
the prior consent of Landlord.  Except as hereinafter expressly specified, for
purposes of this Article 15: (i) if Tenant (or any subtenant) is a corporation,
the provisions of clause (a) of this Section 15.1 shall apply to a transfer
(however accomplished, whether in a single transaction or in a series of related
or unrelated transactions) of stock (or any other mechanism such as, by way of
example, the issuance of additional stock, a stock voting agreement or change in
class(es) of stock) which results in a change of control of Tenant (or such
subtenant) as if such transfer of stock (or other mechanism) which results in a
change of control of Tenant (or such subtenant) were an assignment of this Lease
(including, without limitation, and by way of example only, the transfer of a
majority of the outstanding voting stock of a company, which company owns one
hundred percent (100%) of a second tier company, which in turn owns fifty-one
percent (51%) of the outstanding voting stock of a corporate tenant hereunder),
except that the direct or indirect transfer of the outstanding capital stock of
Tenant, any subtenant or any corporate owner of either at any level by persons
or parties though the “over the counter market” or through any recognized stock
exchange, (other than those deemed “insiders” within the meaning of the
Securities Exchange Act of 1934, as amended) shall not be deemed an assignment
of this Lease, and if Tenant (or such subtenant) is a partnership or joint
venture or limited liability company (herein called a “LLC“), said provisions
shall apply with respect to a direct or indirect transfer (by one or more
transfers) of an interest in such partnership, joint venture or LLC (or other
mechanism, such as, by way of example, the creation of additional general
partnership or limited partnership interests) which results in a change of
control of such partnership, joint venture or LLC, or of a corporation,
partnership, joint venture or LLC which

 

44

--------------------------------------------------------------------------------


 

controls such entity, as if such transfer of an interest in such partnership,
joint venture or LLC (or other mechanism) which results in a change of control
of such partnership, joint venture or LLC were an assignment of this Lease
(including, without limitation, and by way of example only, the transfer of a
majority of the interests in a partnership, which partnership owns one hundred
percent (100%) of a second tier partnership, which in turn owns fifty-one
percent (51%) of the interests in a partnership tenant hereunder), (ii) any
person or legal representative of Tenant, to whom Tenant’s interest under this
Lease passes by operation of law, or otherwise, shall be bound by the provisions
of this Article 15 and (iii) an extension or other material modification or
amendment of a sublease shall be deemed a sublease.  For purposes of this
Section 15.1, the term “control“ shall mean, in the case of a corporation,
ownership or voting control, directly or indirectly, of at least fifty percent
(50%) of all the voting stock, and in case of a joint venture or partnership or
similar entity, ownership or voting control, directly or indirectly, of at least
fifty percent (50%) or all the general or other partnership (or similar)
interests therein.  Any agreement pursuant to which (A) Tenant is relieved from
the obligation to pay, or a third party agrees to pay on Tenant’s behalf, all or
a part of fixed annual rent or additional rent under this Lease, and/or (B) such
third party undertakes or is granted any right to assign or attempt to assign
this Lease or sublet or attempt to sublet all or any portion of the demised
premises, shall be deemed a transfer of this Lease and subject to the provisions
of this Section 15.1.

 

15.2.  The provisions of Section 15.1 hereof shall not apply to an assignment
(or deemed assignment or assignment by operation of law) to any entity into or
with which Tenant (or any permitted subtenant of Tenant) or any entity having an
interest, direct or indirect, in Tenant (and/or any subtenant) is merged or
consolidated or to transactions with any entity to which substantially all of
Tenant’s or any such other entity’s assets are transferred, provided that in any
of such events (i) the successor to Tenant, such other entity or assignee is a
reputable entity of good character and Tenant or such successor thereto has a
net worth (as such term is hereinafter defined) at least equal to the net worth
of Tenant as of the date that is ninety (90) days prior to such merger,
consolidation or transfer, (ii) proof reasonably satisfactory to Landlord of
such net worth shall have been delivered to Landlord not more than ten (10) days
after the effective date of any such transaction, (iii) a duplicate original
instrument of assignment if applicable, duly executed and acknowledged by
Tenant, shall have been delivered to Landlord not more than ten (10) days after
the effective date of any such transaction, (iv) an instrument if applicable,
duly executed and acknowledged by the assignee, in which such assignee assumes
observance and performance of, and agrees to be personally bound by, all of the
terms, covenants and conditions of this Lease on Tenant’s part to be performed
and observed after the effective date thereof shall have been delivered to
Landlord not more than ten (10) days after the effective date of any such
transaction, and (v) such merger, consolidation or asset sale shall be for a
good business purpose and not principally for the purpose of transferring this
Lease.  Furthermore, the provisions of Section 15.1 hereof shall not be deemed
to prohibit the simultaneous occupancy of the demised premises by, or a
subletting of all or a portion of the demised premises to, any entity which
controls or

 

45

--------------------------------------------------------------------------------


 

is controlled by Tenant or is under common control with Tenant (herein called a
“Tenant’s Affiliate“); provided, however that (A) Landlord shall be given prompt
written notice of any such sublease or occupancy arrangement accompanied by
reasonable evidence of such affiliate relationship, and (B) the cessation of
such affiliate relationship while such sublease or occupancy is continuing shall
be deemed a transaction to which all of the terms of this Article 15 shall
apply.  For purposes hereof, the term “net worth” shall mean the excess of total
assets over total liabilities; total assets and total liabilities each being
determined in accordance with generally accepted accounting principles
consistently applied.

 

15.3.  Save for a merger or consolidation, any assignment or transfer, whether
made with Landlord’s consent as required by Section 15.1 or without Landlord’s
consent pursuant to Section 15.2, shall be made only if the assignee shall
execute, acknowledge and deliver to Landlord a recordable agreement, whereby the
assignee shall assume the obligations and performance of this Lease to
thereafter be performed by Tenant and agree to be personally bound by and upon
all of the covenants, agreements, terms, provisions and conditions hereof on the
part of Tenant to be performed or observed and whereby the assignee shall agree
that the provisions of Section 15.1 hereof shall, notwithstanding such an
assignment or transfer, continue to be binding upon it in respect of all future
assignments and transfers.  The assumption of obligations provided for in the
immediately preceding sentence shall be made (i) effective as of the
Commencement Date in connection with a merger, consolidation, reorganization or
any other assignment or transfer by operation of law or (ii) effective as of the
effective date of such assignment in connection with an assignment to a third
party that is not described in clause (i) of this sentence.  Tenant covenants
that, notwithstanding any assignment or transfer, whether or not in violation of
the provisions of this Lease, and notwithstanding the acceptance of fixed annual
rent and/or additional rent by Landlord from an assignee, transferee or any
other party, Tenant shall remain fully liable for the payment of the fixed
annual rent and additional rent due and to become due under this Lease and for
the performance and observance of all of the covenants, agreements, terms,
provisions and conditions of this Lease on the part of Tenant to be performed or
observed.

 

15.4.  The joint and several liability of Tenant and any immediate or remote
successor-in-interest of Tenant, and the due performance of this Lease on
Tenant’s part, shall not be discharged, released or impaired in any respect by
an agreement or stipulation made by Landlord or any grantee or assignee, by way
of mortgage, or otherwise, of Landlord, extending the time of, or modifying any
of the obligations of this Lease, or by any waiver or failure of Landlord to
enforce any of the obligations of this Lease, which shall remain in full force
and effect and Tenant shall continue liable hereunder.  If any such agreement or
modification operates to increase the obligations of a tenant under this Lease,
the liability under this Section 15.4 of the tenant named in this Lease or any
of its successors in interest (unless such party shall have expressly consented
in writing to such agreement or modification) shall continue to be no greater
than if such agreement or modification had not been made.

 

46

--------------------------------------------------------------------------------


 

15.5.  If this Lease be assigned, whether or not in violation of the provisions
of this Lease, Landlord may collect rent from the assignee.  If the demised
premises or any part thereof are sublet or used or occupied by anybody other
than Tenant, whether or not in violation of this Lease, Landlord may, after
default by Tenant, and expiration of Tenant’s time to cure such default, collect
rent from the subtenant or occupant.  In either event, Landlord may apply the
net amount collected to the fixed annual rent and additional rent herein
reserved, but no such assignment, subletting, occupancy or collection shall be
deemed a waiver of any of the provisions of Section 15.1 hereof, or the
acceptance of the assignee, subtenant or occupant as tenant, or a release of
Tenant from the performance by Tenant of Tenant’s obligations under this Lease. 
The consent by Landlord to a particular assignment, mortgaging, subletting or
use or occupancy by others shall not in any way be considered a consent by
Landlord to any other or further assignment, mortgaging or subletting or use or
occupancy by others not expressly permitted by this Article 15.  References in
this Lease to use or occupancy by others (that is, anyone other than Tenant)
shall not be construed as limited to subtenants and those claiming under or
through subtenants but shall also include licensees and others claiming under or
through Tenant, immediately or remotely.

 

15.6.  The listing of any name other than that of Tenant, whether on the doors
of the demised premises or the Building directory, or otherwise, shall not
operate to vest any right or interest in this Lease or in the demised premises,
nor shall it be deemed to be the consent of Landlord to any assignment or
transfer of this Lease or to any sublease of the demised premises or to the use
or occupancy thereof by others.

 

15.7.  Notwithstanding anything to the contrary contained in this Article 15, if
Tenant shall at any time or times during the term of this Lease desire to assign
this Lease or sublet all or part of the demised premises and Landlord’s consent
shall be required therefore pursuant to the terms hereof, Tenant shall give
notice thereof to Landlord (herein called a “Marketing Notice“), which notice
shall set forth (a) in the case of a proposed subletting, the area proposed to
be sublet, and, in the case of a proposed assignment such notice shall set forth
Tenant’s intention to assign this Lease, (b) the term of the proposed subletting
including the proposed dates of the commencement and the expiration of the term
of the proposed sublease or the effective date of the proposed assignment, as
the case may be, and (c) the rents, work contributions, and all other material
provisions that are proposed to be included in the transaction.  Tenant shall
also provide Landlord with such other information as Landlord may reasonably
request.  Except for any assignment or sublease which does not require
Landlord’s consent pursuant to Section 15.2 hereof, such Marketing Notice shall
be deemed an irrevocable offer from Tenant to Landlord whereby Landlord (or
Landlord’s designee) may, at its option, (i) terminate this Lease (if the
proposed transaction is an assignment or a sublease for all or substantially all
of the balance of the term of this Lease with respect to all or substantially
all of the demised premises), or (ii) terminate this Lease with respect to the
space covered by the proposed sublease (if the proposed transaction is a
sublease of part of the demised premises for all or substantially all of the

 

47

--------------------------------------------------------------------------------


 

balance of the term of this Lease).  Said option may be exercised by Landlord by
notice to Tenant at any time within thirty (30) days after such notice has been
given by Tenant to Landlord and Landlord shall have received all other
information required to be furnished to Landlord by Tenant pursuant to the
provisions of this Section 15.7 (a), (b) and (c); and during such thirty (30)
day period Tenant shall not assign this Lease or sublet such space to any
person.

 

15.8.  If Landlord exercises its option to terminate this Lease in the case
where Tenant desires either to assign this Lease or sublet all or substantially
all of the demised premises for all or substantially all of the balance of the
term of this Lease, then, this Lease shall end and expire on the date that such
assignment or sublet was to be effective or commence, as the case may be, and
the fixed annual rent and additional rent shall be paid and apportioned to such
date.

 

15.9.  If Landlord exercises its option to terminate this Lease with respect to
the space covered by Tenant’s proposed sublease in any case where Tenant desires
to sublet part of the demised premises for all or substantially all of the
balance of the term of this Lease, then (a) this Lease shall end and expire with
respect to such part of the demised premises on the date that the proposed
sublease was to commence; (b) from and after such date the fixed annual rent,
additional rent and The Percentage shall be adjusted, based upon the proportion
that the rentable area of the demised premises remaining bears to the total
rentable area of the demised premises; and (c) Tenant shall pay to Landlord,
upon demand, as additional rent hereunder the costs incurred by Landlord in
physically separating such part of the demised premises from the balance of the
demised premises and in complying with any laws and requirements of any public
authorities relating to such separation.

 

15.10.      In the event Landlord does not exercise its options pursuant to
Section 15.7 hereof to so terminate (in whole or in part) this Lease and
providing that Tenant is not in default of any of Tenant’s obligations under
this Lease after the giving of notice and the expiration of any applicable cure
period, Landlord’s consent (which must be in writing and in form reasonably
satisfactory to Landlord) to the proposed assignment or sublease shall not be
unreasonably withheld, conditioned or delayed (and which shall be granted or
denied within thirty (30) days after receipt of the materials specified in
Section 15.10(a)), provided and upon condition that:

 

(a)           Tenant shall have delivered to Landlord within one (1) year after
the giving of the applicable Marketing Notice: (i) a duplicate original of the
sublease or assignment instrument, (ii) all other documents to be executed in
connection therewith, (iii) in reasonable detail the identity of the proposed
assignee or subtenant, the nature of its business and its proposed use of the
demised premises and (iv) in connection with a proposed assignment of this
Lease, current financial information with respect to the proposed assignee
including, without limitation, its most recent financial report;

 

48

--------------------------------------------------------------------------------


 

(b)           In Landlord’s reasonable judgment the proposed assignee or
subtenant is engaged in a business and the demised premises, or the relevant
part thereof, will be used in a manner which (i) is in keeping with the then
standards of the Building, and (ii) will not violate any negative covenant as to
use contained in any other lease of space in the Building (and Landlord shall
advise Tenant of any such negative covenants in writing promptly after written
request therefor by Tenant made in connection with a proposed subletting or
assignment; Landlord hereby advising Tenant that no such covenants exist on the
date hereof);

 

(c)           The proposed assignee or subtenant is a reputable person or entity
of good character and, with respect to a proposed assignee, with sufficient
financial worth considering the responsibility involved, and Landlord has been
furnished with reasonable proof thereof;

 

(d)           Provided that Landlord shall have space comparable in size then
available, or to become available, for leasing in the Building, within six (6)
months from the effective date of the proposed assignment or subletting, as the
case may be, neither (x) the proposed assignee or sublessee nor (y) any person
which, directly, controls, is controlled by, or is under common control with,
the proposed assignee or sublessee or any person who controls the proposed
assignee or sublessee, is then an occupant of any part of the Building or a
party who actually dealt with Landlord or Landlord’s agent (directly or through
a broker) with respect to space in the Building during the six (6) months
immediately preceding Tenant’s request for Landlord’s consent;

 

(e)           The form of the proposed sublease shall be reasonably satisfactory
to Landlord and shall comply with the applicable provisions of this Article 15;

 

(f)            The demised premises shall not be subdivided into more than three
(3) separate units;

 

(g)           Tenant shall, together with requesting Landlord’s consent
hereunder, have paid Landlord a processing fee to review the requested consent
equal to $2,500.00 (which amount shall be increased annually commencing with
July 2005, determined by multiplying the amount for the immediately prior twelve
(12) month period by the percentage increase in the CPI from the immediately
preceding July to the CPI for July of the then-current year); and

 

(h)           Tenant shall not have advertised the availability of the demised
premises in an advertisement stating the name (as distinguished from the
address) of the Building or the proposed rental.

 

15.11.  (a)  In the event that in connection with Tenant’s request for
Landlord’s consent pursuant to Section 15.11  hereof, the proposed sublease or
proposed assignment delivered to Landlord contains provisions which are
“substantially different from” the terms set forth in the Marketing Notice
delivered to Landlord pursuant to

 

49

--------------------------------------------------------------------------------


 

Section 15.7 hereof, then in such event, Tenant’s request for consent pursuant
to Section 15.11 hereof shall be deemed to be an irrevocable offer from Tenant
to Landlord as to which Landlord shall have the option set forth in Section 15.7
hereof.  The terms of a proposed sublet or proposed assignment shall be deemed
“substantially different from“ the terms set forth in the Marketing Notice
delivered to Landlord pursuant to Section 15.7 hereof if the economic terms of
such proposed sublet or assignment on an aggregate basis differ by more than
five (5%) percent from the terms contained in the Marketing Notice delivered to
Landlord pursuant to Section 15.7 hereof.

 

(b)           In the event that Landlord fails to exercise any of its options
under Section 15.7 hereof, and Tenant fails to request Landlord’s consent to an
assignment or sublease on the terms and conditions set forth in the notice
delivered to Landlord pursuant to Section 15.7 hereof within one (1) year from
the date of Landlord’s response to such notice; then, Tenant shall again comply
with all of the provisions and conditions of Section 15.7 hereof before
assigning this Lease or subletting all or part of the demised premises.

 

15.12.      With respect to each and every sublease or subletting authorized by
Landlord under the provisions of this Lease, it is further agreed:

 

(a)           No subletting shall be for a term (including any renewal or
extension options contained in the sublease) ending later than one day prior to
the expiration date of this Lease.

 

(b)           No subtenant shall take possession of the demised premises or any
part thereof, until an executed counterpart of such sublease (and all ancillary
documents executed in connection with, with respect to or modifying such
sublease) has been delivered to Landlord.

 

(c)           Each sublease shall provide that it is subject and subordinate to
this Lease and to any matters to which this Lease is or shall be subordinate,
and that in the event of termination, reentry or dispossess by Landlord under
this Lease Landlord may, at its option, take over all of the right, title and
interest of Tenant, as sublessor, under such sublease, and such subtenant shall,
at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be (i) liable for
any previous act or omission of Tenant under such sublease, (ii) subject to any
credit, offset, claim, counterclaim, demand or defense which such subtenant may
have against Tenant, (iii) bound by any previous modification of such sublease
or by any previous prepayment of more than one (1) month’s rent, (iv) bound by
any covenant of Tenant to undertake or complete any construction of the demised
premises or any portion thereof, (v) required to account for any security
deposit of the subtenant other than any security deposit actually delivered to
Landlord by Tenant, (vi) bound by any obligation to make any payment to such
subtenant or grant any credits, except for services, repairs, maintenance and
restoration provided for under the sublease to be performed after the date of
such attornment, (vii) responsible for any monies owing by Landlord to the
credit

 

50

--------------------------------------------------------------------------------


 

of Tenant or (viii) required to remove any person occupying the demised premises
or any part thereof.

 

(d)           Each sublease shall provide that the subtenant may not assign its
rights thereunder or further sublet the space demised under the sublease, in
whole or in part, except in compliance with all of the terms of provisions of
this Article 15, and all provisions of this Article 15 shall apply to any such
further assignment or subletting, including, without limitation, Section 15.11
hereof, except that in the case of a subletting by Tenant and a further
subletting by the subtenant, Section 15.14 shall be deemed amended to provide
that Landlord shall be entitled to receive 50% of any subletting profit received
by such subtenant (without any duplication of payments) only to the extent that
Landlord would have been entitled to such profit if such further subletting was
a direct sublease by Tenant (e.g., if and to the extent that the sub-subrents,
after deducting Tenant’s Costs, exceed the rents payable by Tenant under this
Lease on a per rentable square foot basis).

 

15.13.  (a)  If Landlord shall give its consent to any assignment of this Lease
or to any sublease, Tenant shall in consideration therefor, pay to Landlord, as
additional rent an amount equal to fifty (50%) percent of any Assignment Profit
or Sublease Profit, as the case may be.

 

(b)           For purposes of this Section 15.14, the term “Assignment Profit“
shall mean an amount equal to all sums and other consideration paid to Tenant by
the assignee for or by reason of such assignment (including, without limitation,
sums paid for the sale or rental of Tenant’s fixtures, leasehold improvements,
equipment, furniture, furnishings or other personal property, less, in the case
of the sale thereof, the net unamortized cost thereof determined on the basis of
Tenant’s federal income tax returns and, in the case of the rental thereof, the
fair rental value thereof), after deducting therefrom the amount of “Tenant’s
Costs”, as hereinafter defined.

 

(c)           For purposes of this Section 15.14, the term “Sublease Profit“
shall mean in any year of the term of this Lease (i) any rents, additional
charges or other consideration paid under the sublease to Tenant by the
subtenant which is in excess of the fixed annual rent and additional rent
accruing during such year of the term of this Lease in respect of the subleased
space (at the rate per square foot payable by Tenant hereunder) pursuant to the
terms hereof, and (ii) all sums paid for the sale or rental of Tenant’s
fixtures, leasehold improvements, equipment, furniture or other personal
property, less, in the case of the sale thereof, the net unamortized cost
thereof determined on the basis of Tenant’s federal income tax returns and, in
the case of the rental thereof, the fair rental value thereof, which net
unamortized amount shall be deducted from the sums paid in connection with such
sale in equal monthly installments over the balance of the term of the sublease
(each such monthly deduction to be in an amount equal to the quotient of the net
unamortized amount, divided by the number of months remaining in the term of
this Lease) after deducting therefrom the amount of Tenant’s Costs.

 

51

--------------------------------------------------------------------------------


 

(d)           The sums payable under this Section 15.14 shall be paid to
Landlord within thirty (30) days after being paid by the assignee or subtenant
to Tenant and collected by Tenant.

 

(e)           For purposes of this Section 15.14, the term “Tenant’s Cost“ shall
mean the reasonable expenses actually incurred by Tenant in connection with the
assignment and subletting in question for sales, gains and transfer taxes,
brokerage commissions, advertising expenses, attorneys’ fees and disbursements,
any commercially reasonable rent credit or concession or work allowance and any
tenant work performed by Tenant at its expense in connection with such
assignment or subletting based on bills, receipts or other evidence of such
costs reasonably satisfactory to Landlord.

 

15.14.      Except for any subletting by Tenant to Landlord or its designee
pursuant to the provisions of this Article 15, each subletting shall be subject
to all of the covenants, agreements, terms, provisions and conditions contained
in this Lease.  If Landlord shall decline to give its consent to any proposed
assignment or sublease, or if Landlord shall exercise any of its options under
Section 15.7 hereof, Tenant shall indemnify, defend and hold harmless Landlord
against and from any and all loss, liability, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
resulting from any claims that may be made against Landlord by the proposed
assignee or sublessee or by any brokers or other persons claiming a commission
or similar compensation in connection with the proposed assignment or sublease.

 

15.15.      Notwithstanding anything to the contrary contained herein, Tenant
shall not be required to obtain Landlord’s consent to the use of desk space in
the demised premises (i.e., space which is part of the demised premises and not
separately demised from the balance of the demised premises and which shares
reception and other access and facilities therewith), consisting of not more
than six (6) offices at any one time, by other persons or entities (the
“Permitted Occupants”), provided that the Permitted Occupants shall use the
demised premises only for the purposes permitted under this Lease and such use
shall be consistent with the continued operation of the Building as a
first-class office building.  Permission to such Permitted Occupants to use the
demised premises shall not create a tenancy or any other interest in the demised
premises except a license which shall cease and expire in any event
automatically without notice upon the expiration or termination of this Lease
and all acts, omissions and operations of such Permitted Occupants shall be
deemed acts, omissions and operations of the Tenant.

 

ARTICLE 16

 

ACCESS TO DEMISED PREMISES; CHANGES

 

16.1.  Tenant shall permit Landlord and persons authorized by Landlord to
install, erect, use and maintain pipes, ducts and conduits in and through the
demised premises, provided the same are concealed behind walls and ceilings of
the demised

 

52

--------------------------------------------------------------------------------


 

premises and are installed by such methods and at such locations as will not
interfere with or impair Tenant’s layout or use of the demised premises except
to a de minimis extent.  Landlord or its agents or designees shall have the
right, but only upon reasonable advance notice made to Tenant or any authorized
employee of Tenant at the demised premises, except in cases of emergency, to
enter the demised premises at reasonable times, (a) after business hours for the
making of such repairs, alterations, additions and improvements as Landlord may
deem necessary in or to the demised premises and/or in or to the Building or its
facilities and equipment or which Landlord shall be required to or shall have
the right to make by the provisions of this Lease, (b) subject to the foregoing,
shall also have the right to enter the demised premises for the purpose of
inspecting them or exhibiting them to prospective purchasers or lessees of the
entire Building or to prospective mortgagees of the fee or of the Landlord’s
interest in the property of which the demised premises are a part or to
prospective assignees of any such mortgages or to the holder of any mortgage on
Landlord’s interest in the property, its agents or designees and (c) to read any
utility meters located therein.  Landlord shall be allowed to temporarily take
all material into and upon the demised premises that may be required for the
repairs, alterations, additions and/or improvement above mentioned as the same
is required for such purpose without any liability to Tenant and without any
reduction of Tenant’s covenants and obligations under this Lease and without the
same constituting an eviction of Tenant in whole or in part, and the rent
reserved shall in no wise abate, except as otherwise expressly provided in this
Lease, while said repairs, alterations, additions and/or improvements are being
made, by reason of loss or interruption of the business of Tenant because of the
prosecution of any such work.  Landlord shall diligently proceed in the
prosecution of such work and shall exercise reasonable efforts to minimize any
disturbance with Tenant’s business operations.

 

16.2.  Landlord reserves the right, at any time, without it being deemed a
constructive eviction and without incurring any liability to Tenant therefor, or
affecting or reducing any of Tenant’s covenants and obligations hereunder, to
make or permit to be made such changes, alterations, additions and improvements
in or to the Building and the fixtures and equipment thereof as Landlord shall
deem necessary or desirable, and to change the arrangement and/or location of
public entrances, passageways, doors, doorways, corridors, elevators, stairways,
toilets and other public parts of the Building; provided, however, that access
to the Building shall not be cut off and that there shall be no unreasonable
obstruction of access to the demised premises or unreasonable interference with
the use or enjoyment thereof.

 

16.3.  Tenant shall have (and is hereby granted) the right to use (on a
non-exclusive basis) the shafts and risers serving the demised premises or
running therefrom to the roof and basement of the Building to the extent that
Landlord, acting reasonably and in a non-discriminating manner, determines that
space exists in such shafts and risers for Tenant’s use.

 

53

--------------------------------------------------------------------------------


 

16.4.  Landlord may, during the twelve (12) months prior to expiration of the
term of this Lease, exhibit the demised premises to prospective tenants.

 

16.5.  If Tenant shall not be personally present to open and permit an entry
into the demised premises at any time when for any reason an entry therein shall
be urgently necessary by reason of fire or other emergency, Landlord or
Landlord’s agents may enter the same without notice and without rendering
Landlord or such agents liable therefor (if during such entry Landlord or
Landlord’s agents shall accord reasonable care to Tenant’s property) and without
in any manner affecting the obligations and covenants of this Lease.

 

16.6.  Except for the space within the inside surfaces of all walls, hung
ceilings, floors, windows and doors bounding the demised premises, all of the
Building, including, without limitation, exterior and atrium Building walls,
core corridor walls and doors and any core corridor entrance, any terraces or
roofs adjacent to the demised premises, and any space in or adjacent to the
demised premises used for shafts, stacks, pipes, conduits, fan rooms, ducts,
electric or other utilities, sinks or other Building facilities, and the use
thereof are reserved to Landlord and persons authorized by Landlord.

 

ARTICLE 17

 

CERTIFICATE OF OCCUPANCY

 

17.1.  Tenant shall not at any time use or occupy the demised premises or the
Building, or suffer or permit anyone to use or occupy the demised premises, or
do anything in the demised premises or the Building, or suffer or permit
anything to be done in, brought into or kept on the demised premises, which in
any manner violates the Certificate of Occupancy for the demised premises or for
the Building.  Landlord agrees to maintain in full force and effect a
certificate of occupancy for the Building (temporary or permanent) permitting
the demised premises to be used for executive and general offices, and will not
cause or permit such certificate of occupancy to be modified so as to adversely
affect, other than to a de minimis extent, Tenant’s use or occupancy of the
Premises for executive and general offices.

 

ARTICLE 18

 

BANKRUPTCY

 

18.1.  Subject to the provisions of Section 18.3 hereof, if at any time prior to
the Commencement Date there shall be filed by or against Tenant in any court
pursuant to any statute either of the United States or of any State a petition
in bankruptcy or insolvency or for reorganization or for the appointment of a
receiver or a trustee of all or a portion of Tenant’s property, or if Tenant
makes an assignment for the benefit of creditors, or petitions for or enters
into an arrangement with creditors, this Lease shall

 

54

--------------------------------------------------------------------------------


 

ipso facto be canceled and terminated, in which event neither Tenant nor any
person claiming through or under Tenant or by virtue of any statute or of an
order of any court shall be entitled to possession of the demised premises and
Landlord, in addition to the other rights and remedies given by Section 18.4
hereof and by virtue of any other provision herein or elsewhere in this Lease
contained or by virtue of any statute or rule of law, may retain as liquidated
damages any fixed annual rent, additional rent, security deposit or monies
received by it from Tenant or others in behalf of Tenant.

 

18.2.  Subject to the provisions of Section 18.3 hereof, if at the Commencement
Date or if at any time during the term hereby demised there shall be filed by or
against Tenant in any court pursuant to any statute either of the United States
or of any State a petition in bankruptcy or insolvency or for reorganization or
for the appointment of a receiver or trustee of all or a portion of Tenant’s
property, or if Tenant makes an assignment for the benefit of creditors, or
petitions for or enters into an arrangement with creditors, Landlord may, at
Landlord’s option, serve upon Tenant or any such trustee, receiver, or assignee,
a notice in writing stating that this Lease and the term hereby granted shall
cease and expire on the date specified in said notice, which date shall be not
less than ten (10) days after the serving of said notice, and this Lease and the
term hereof shall then expire on the date so specified as if that date had
originally been fixed in this Lease as the expiration date of the term herein
granted.  Thereupon, neither Tenant nor any person claiming through or under
Tenant by virtue of any statute or of an order of any court shall be entitled to
possession or to remain in possession of the demised premises but shall
forthwith quit and surrender the demised premises, and Landlord, in addition to
the other rights and remedies given by Section 18.4 hereof and by virtue of any
other provision herein or elsewhere in this Lease contained or by virtue of any
statute or rule of law, may retain as liquidated damages any fixed annual rent,
additional rent, security deposit or monies received by it from Tenant or others
in behalf of Tenant.

 

18.3.  In the event that during the periods set forth in Sections 18.1 and 18.2
hereof there shall be instituted against Tenant an involuntary proceeding for
bankruptcy, insolvency, reorganization or any other relief described in
Section 18.1 and/or 18.2 hereof, Tenant shall have ninety (90) days in which to
vacate or stay the same before this Lease shall terminate or before Landlord
shall have any right to terminate this Lease, provided the fixed annual rent and
additional rent then in arrears, if any, are paid within fifteen (15) days after
the institution of such proceeding, and further provided that the fixed annual
rent and additional rent which shall thereafter become due and payable are paid
when due, and Tenant shall not otherwise be in default in the performance of the
terms and covenants of this Lease.

 

18.4.  In the event of the termination of this Lease pursuant to Sections 18.1,
18.2 or 18.3 hereof, Landlord shall forthwith, notwithstanding any other
provisions of this Lease to the contrary, be entitled to recover from Tenant as
and for liquidated damages an amount equal to the difference between the rent
reserved

 

55

--------------------------------------------------------------------------------


 

hereunder for the unexpired portion of the term demised and the then fair and
reasonable rental value of the demised premises for the same period, if lower
than the rent reserved at the time of termination.  If the demised premises or
any part thereof be re-let by Landlord for the unexpired term of this Lease, or
any part thereof, before presentation of proof of such liquidated damages to any
court, commission or tribunal, the amount of rent reserved upon such re-letting
shall be prima facie the fair and reasonable rental value for the part or the
whole of the demised premises so re-let during the term of the re-letting. 
Nothing herein contained shall limit or prejudice the right of Landlord to prove
for and obtain as liquidated damages by reason of such termination an amount
equal to the maximum allowed by any statute or rule of law in effect at the time
when, and governing the proceedings in which such damages are to be proved,
whether or not such amount be greater, equal to, or less than the amount of the
difference referred to above.

 

18.5.  (a)  If Tenant shall have assigned its interest in this Lease, and this
Lease shall thereafter be disaffirmed or rejected by the assignee in any
proceeding under the United States Bankruptcy Code or under the provisions of
any Federal, state or foreign law of like import, or in the event of termination
of this Lease by reason of any such proceeding, the assignor or any of its
predecessors in interest under this Lease, upon request of Landlord given within
ninety (90) days after such disaffirmance or rejection shall (a) pay to Landlord
all fixed annual rent and additional rent then due and payable to Landlord under
this Lease to and including the date of such disaffirmance or rejection and
(b) enter into a new lease as lessee with Landlord of the demised premises for a
term commencing on the effective date of such disaffirmance or rejection and
ending on the Expiration Date, unless sooner terminated as in such lease
provided, at the same fixed annual rent and additional rent and upon the then
executory terms, covenants and conditions as are contained in this Lease, except
that (i) the rights of the lessee under the new lease, shall be subject to any
possessory rights of the assignee in question under this Lease and any rights of
persons claiming through or under such assignee, (ii) such new lease shall
require all defaults existing under this Lease to be cured by the lessee with
reasonable diligence, and (iii) such new lease shall require the lessee to pay
all additional rent which, had this Lease not been disaffirmed or rejected,
would have become due after the effective date of such disaffirmance or
rejection with respect to any prior period.  If the lessee shall fail or refuse
to enter into the new lease within thirty (30) days after Landlord’s request to
do so and receipt of permission of the Bankruptcy Court having jurisdiction,
then in addition to all other rights and remedies by reason of such default,
under this Lease, at law or in equity, Landlord shall have the same rights and
remedies against the lessee as if the lessee had entered into such new lease and
such new lease had thereafter been terminated at the beginning of its term by
reason of the default of the lessee thereunder.

 

(b)           If pursuant to the Bankruptcy Code Tenant is permitted to assign
this Lease in disregard of the restrictions contained in Article 15 hereof (or
if this Lease shall be assumed by a trustee), the trustee or assignee shall cure
any default under this Lease and shall provide adequate assurance of future
performance by the trustee or

 

56

--------------------------------------------------------------------------------


 

assignee including (a) of the source of payment of rent and performance of other
obligations under this Lease and that any such assignee of this Lease shall have
a net worth, computed in accordance with generally accepted accounting
principles, equal to at least ten (10) times the aggregate of the fixed annual
rent reserved hereunder plus all additional rent for the preceding calendar year
as aforesaid and (b) that the use of the demised premises shall in no way
diminish the reputation of the Building as a first-class office building or
impose any additional burden upon the Building or increase the services to be
provided by Landlord.  If Tenant’s trustee, Tenant or Tenant as
debtor-in-possession assumes this Lease and proposes to assign the same
(pursuant to Title 11 U.S.C. Section 365, as the same may be amended) to any
person, including, without limitation, any individual, partnership or corporate
entity, who shall have made a bona fide offer to accept an assignment of this
Lease on terms acceptable to the trustee, Tenant or Tenant as
debtor-in-possession, then notice of such proposed assignment, setting forth
(i) the name and address of such person, (ii) all of the terms and conditions of
such offer, and (iii) the adequate assurance to be provided Landlord to assure
such person’s future performance under this Lease, including, without
limitation, the assurances referred to in Title 11 U.S.C. Section 365(b)(3) (as
the same may be amended), shall be given to Landlord by the trustee, Tenant or
Tenant as debtor-in-possession no later than twenty (20) days after receipt by
the trustee, Tenant or Tenant as debtor-in-possession of such offer, but in any
event no later than ten (10) days prior to the date that the trustee, Tenant or
Tenant as debtor-in-possession shall make application to a court of competent
jurisdiction for authority and approval to enter into such assignment and
assumption.

 

ARTICLE 19

 

DEFAULT

 

19.1.  If

 

(a)           Tenant shall default in the payment of any fixed annual rent or
recurring installments of additional rent due pursuant to Articles 4 or 5 hereof
and (x) such default shall continue for ten (10) days after written notice
thereof has been given to Tenant (the “Rent Default Cure Period”) and (y) with
respect only to the first such default in the payment of any fixed annual rent
or such recurring installment of additional rent to occur in any twelve (12)
month period, such default shall continue for five (5) days after a second
written notice thereof has been given to Tenant, which second notice has been
given after the expiration of the Rent Default Cure Period, or

 

(b)           Tenant defaults in fulfilling any of the obligations under this
Lease, other than the payment of fixed annual rent or recurring installments of
additional rent (for default of which clause (a) of this Section 19.1 is
applicable), then upon Landlord serving a written twenty (20) days’ notice upon
Tenant specifying the nature of said default and upon the expiration of said
twenty (20) days, if Tenant shall have failed to comply with or remedy such
default, or if said default shall be of such a nature that the

 

57

--------------------------------------------------------------------------------


 

same cannot with due diligence be completely cured within said twenty (20) day
period and the continuance of which for the period required for cure will not
(i) subject Landlord or any Superior Lessor or any Superior Mortgagee to
prosecution for a crime, (ii) subject the demised premises or any part thereof
or the Building or Land, or any part thereof, to being condemned or vacated,
(iii) subject the Building or Land, or any part thereof, to any lien or
encumbrance which is not removed or bonded within the time period required under
this Lease, or (iv) result in the termination of any Superior Lease or
foreclosure of any Superior Mortgage, Tenant shall not (A) within said twenty
(20) day period advise Landlord of Tenant’s intention to take all steps
reasonably necessary to remedy said default, (B) duly commence within said
twenty (20) day period, and thereafter diligently and in good faith prosecute to
completion all steps reasonably necessary to remedy said default as soon as
practicable and (C) complete such remedy within a reasonable time after the date
of said notice of Landlord, or

 

(c)           any event shall occur or any contingency shall arise whereby this
Lease or the estate hereby granted or the unexpired balance of the term hereof
would, by operation of law or otherwise, devolve upon or pass to any person,
firm or corporation other than Tenant, except as expressly permitted by
Article 15 hereof, and such event shall not be cured within twenty (20) days of
the Landlord has second notice thereof on Tenant, or

 

(d)           Tenant shall abandon the demised premises;

 

then Landlord may serve a written five (5) days’ notice of termination of this
Lease upon Tenant, and, upon the expiration of said five (5) days, this Lease
and the term hereunder shall end and expire as fully and completely as if the
date of expiration of such five (5) day period were the day herein definitely
fixed for the end and expiration of this Lease and the term hereof and Tenant
shall then quit and surrender the demised premises to Landlord but Tenant shall
remain liable as hereinafter provided.

 

19.2.  If Tenant shall default in the payment of any fixed annual rent or
additional rent, and such default shall continue for ten (10) days after written
notice thereof has been given to Tenant, or if this Lease shall terminate as
provided in Section 19.1 hereof, Landlord or Landlord’s agents and employees may
immediately or at any time thereafter reenter the demised premises, or any part
thereof, either by summary dispossess proceedings or by any suitable action or
proceeding at law, without being liable to indictment, prosecution or damages
therefor, and may repossess the same, and may remove any person therefrom, to
the end that Landlord may have, hold and enjoy the demised premises.  The word
“reenter,” as used herein, is not restricted to its technical legal meaning.  If
this Lease is terminated under the provisions of Section 19.1 hereof, or if
Landlord shall reenter the demised premises under the provisions of this
Section 19.2, or in the event of the termination of this Lease, or of reentry,
by or under any summary dispossess or other proceeding or action or any
provision of law by reason of default hereunder on the part of Tenant, Tenant
shall thereupon pay to Landlord the fixed annual

 

58

--------------------------------------------------------------------------------


 

rent and additional rent payable up to the time of such termination of this
Lease, or of such recovery of possession of the demised premises by Landlord, as
the case may be, and shall also pay to Landlord damages as provided in
Article 20 hereof.

 

19.3.  In the event of a breach or threatened breach by Tenant of any of its
obligations under this Lease, Landlord shall also have the right of injunction. 
The special remedies to which Landlord may resort hereunder are cumulative and
are not intended to be exclusive of any other remedies to which Landlord may
lawfully be entitled at any time and Landlord may invoke any remedy allowed at
law or in equity as if specific remedies were not provided for herein.  In the
event of a breach or threatened breach by Landlord of any of its obligations
under this Lease, Tenant shall have the right of injunction.

 

19.4.  If this Lease shall terminate under the provisions of Section 19.1
hereof, or if Landlord shall reenter the demised premises under the provisions
of Section 19.2 hereof, or in the event of the termination of this Lease, or of
reentry, by or under any summary dispossess or other proceeding or action or any
provision of law by reason of default hereunder on the part of Tenant, Landlord
shall be entitled to retain all monies, if any, paid by Tenant to Landlord,
whether as advance rent, security or otherwise, but such monies shall be
credited by Landlord against any fixed annual rent or additional rent due from
Tenant at the time of such termination or reentry or, at Landlord’s option,
against any damages payable by Tenant under Article 20 hereof or pursuant to
law.

 

ARTICLE 20

 

REMEDIES OF LANDLORD; WAIVER OF REDEMPTION

 

20.1.  If this Lease is terminated under the provisions of Article 19 hereof, or
if Landlord shall reenter the demised premises under the provisions of
Article 19 hereof, or in the event of the termination of this Lease, or of
reentry, by or under any summary dispossess or other proceeding or action or any
provision of law by reason of default hereunder on the part of Tenant, (a) the
fixed annual rent and additional rent shall become due thereupon and be paid up
to the time of such re-entry, dispossess and/or expiration, together with such
expenses as Landlord may incur for legal expenses, reasonable attorneys’ fees,
brokerage, and/or putting the demised premises in good order, or for preparing
the same for rental; (b) Landlord may re-let the demised premises or any part or
parts thereof, either in the name of Landlord or otherwise, for a term or terms,
which may at Landlord’s option be less than or exceed the period which would
otherwise have constituted the balance of the term of this Lease and may grant
concessions or free rent; and (c) Tenant shall also pay Landlord as damages for
the failure of Tenant to observe and perform said Tenant’s obligations herein
contained either:

 

(i)            a sum which, at the time of such expiration or re-entry, or at
the time Landlord ceases to collect the amounts provided for in subsection (ii)
below,

 

59

--------------------------------------------------------------------------------


 

as the case may be, represents the then value (assuming a discount at a rate per
annum equal to 2% in excess of the interest rate then applicable to 10-year
Federal Treasury Bonds) of the excess of the aggregate of the fixed annual rent
and additional rent Under Articles 4 and 5 hereof (conclusively presuming the
average monthly additional rent under Articles 4 and 5 hereof to be the same as
were payable for the last 12 calendar months, or if less than 12 calendar months
have then elapsed since the Commencement Date, all of the calendar months
immediately preceding such termination or reentry) which would have been payable
by Tenant for the period commencing with such expiration or re-entry, as the
case may be, and ending on the scheduled expiration date of the term of this
Lease, over the aggregate fair market rental value of the demised premises for
the same period (which sum is sometimes herein called “the lump sum payment”);
or

 

(ii)           sums equal to any deficiency between the rent hereby reserved
and/or covenanted to be paid and the net amount, if any, of the rents collected
on account of the lease or leases of the demised premises for each month of the
period which would otherwise have constituted the balance of the term of this
Lease, payable in monthly installments by Tenant on the rent days specified in
this Lease and any suit or proceeding brought to collect the amount of the
deficiency for any month shall not prejudice in any way the rights of Landlord
to collect the deficiency for any subsequent month by a similar suit or
proceeding or to thereafter initiate a proceeding to collect the lump sum
payment.

 

In computing the damages payable under clause (i) or clause (ii) of the
immediately preceding sentence, there shall be added to the lump sum payment or
deficiency, as the case may be, such expenses as Landlord may incur or pay in
connection with terminating this Lease or re-entering the demised premises and
in securing possession thereof, including, without limitation, reasonable
attorneys’ fees and disbursements, brokerage, and for keeping the demised
premises in good order or for preparing the same for re-letting.

 

In no event shall Tenant be entitled to receive the excess, if any, of any
rentals from re-letting over the sums payable by Tenant to Landlord hereunder,
nor shall Tenant be entitled in any suit for the collection of damages pursuant
to this Article 20 to a credit in respect of rentals from re-letting except to
the extent that such rentals are actually received by Landlord.  No such
re-letting shall constitute or be deemed to constitute a surrender or the
acceptance of a surrender.  Landlord shall not be liable in any way whatsoever
for its failure to relet the demised premises or any part thereof, or if the
demised premises or any part thereof are relet, for its failure to collect the
rent under such reletting, and no such failure to relet or failure to collect
rent shall release or affect Tenant’s liability for damages or otherwise under
this Lease.

 

Landlord, at Landlord’s option, may make such alterations, repairs, replacements
and/or decorations in the demised premises as Landlord, in Landlord’s sole

 

60

--------------------------------------------------------------------------------


 

judgment, considers advisable and necessary for the purpose of re-letting the
demised premises; and the making of such alterations and/or decorations shall
not operate or be construed to release Tenant from liability hereunder as
aforesaid.

 

20.2.  Tenant hereby expressly waives any and all rights of redemption granted
by or under any present or future laws in the event of Tenant being evicted or
dispossessed for any cause, or in the event of Landlord obtaining possession of
the demised premises, by reason of the violation by Tenant of any of the
covenants and conditions of this Lease or otherwise.

 

20.3.  If Tenant is in arrears in payment of fixed annual rent or additional
rent, Tenant waives Tenant’s right, if any, to designate the items to which any
payments made by Tenant are to be credited, and Tenant agrees that Landlord may
apply any payments made by Tenant to such items as Landlord sees fit,
irrespective of and notwithstanding any designation or request by Tenant as to
the items which any such payments shall be credited.

 

20.4.  Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election, and
nothing contained herein shall be deemed to require Landlord to postpone suit
until the date when the term of this Lease would have expired if it had not been
so terminated under the provisions of Article 19 hereof, or had Landlord not
reentered the demised premises.  Nothing herein contained shall be construed to
limit or preclude recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default hereunder on the part of Tenant. 
Nothing herein contained shall be construed to limit or prejudice the right of
Landlord to prove for and obtain as damages by reason of the termination of this
Lease or reentry on the demised premises for the default of Tenant under this
Lease an amount equal to the maximum allowed by any statute or rule of law in
effect at the time when, and governing the proceedings in which, such damages
are to be proved whether or not such amount be greater than any of the sums
referred to in Section 20.1 hereof.

 

20.5.  In addition, if this Lease is terminated under the provisions of
Article 19 hereof, or if Landlord shall, reenter the demised premises under the
provisions of Article 19 hereof, Tenant agrees that:

 

(a)           the demised premises then shall be in the condition in which
Tenant has agreed to surrender the same to Landlord at the expiration of the
term hereof;

 

(b)           Tenant shall have performed prior to any such termination any
covenant of Tenant contained in this Lease for the making of any Alterations or
for restoring or rebuilding the demised premises or the Building, or any part
thereof; and

 

(c)           for the breach of any covenant of Tenant set forth above in this
Section 20.4, Landlord shall be entitled immediately, without notice or other
action by

 

61

--------------------------------------------------------------------------------


 

Landlord, to recover, and Tenant shall pay, as and for liquidated damages
therefor, the actual out-of-pocket cost paid by Landlord to perform such
covenant.

 

20.6.  In addition to any other remedies Landlord may have under this Lease, and
without reducing or adversely affecting any of Landlord’s rights and remedies
under Article 19 hereof, if any fixed annual rent, additional rent or damages
payable hereunder by Tenant to Landlord are not paid within five (5) days after
the due date thereof, the same shall bear interest at the prime rate of
Citibank, N.A. plus 2% per annum or the maximum rate permitted by law, whichever
is less, from the due date thereof until paid, and the amount of such interest
shall be additional rent hereunder.

 

20.7.  Mention in this Lease of any particular remedy shall not preclude
Landlord or Tenant from any other remedy, in law or in equity.

 

ARTICLE 21

 

CURING TENANT’S DEFAULTS; FEES AND EXPENSES

 

21.1.  If Tenant shall default in the observance or performance of any term or
covenant on Tenant’s part to be observed or performed under or by virtue of any
of the terms or provisions under this Lease, Landlord, without thereby waiving
such default, may (but shall not be obligated to) perform the same for the
account and at the expense of Tenant, immediately and without notice in case of
emergency, or in any other case only provided that Tenant shall fail to remedy
such default after Landlord shall have notified Tenant in writing of such
default and the applicable grace period, if any, for curing such default shall
have expired.

 

21.2.  Bills for any expenses incurred by Landlord in connection with any such
performance by it for the account of Tenant, and bills for all costs, expenses
and disbursements of every kind and nature whatsoever, including reasonable
counsel fees, involved in collecting or endeavoring to collect the fixed annual
rent or additional rent or any part thereof or enforcing or endeavoring to
enforce any rights against Tenant or Tenant’s obligations hereunder, under or in
connection with this Lease or pursuant to law, including any such cost, expense
and disbursement involved in instituting and prosecuting summary proceedings or
in recovering possession of the demised premises after default by Tenant or upon
the expiration or sooner termination of this Lease, and interest on all sums
advanced by Landlord under this Section 21.2 and/or Section 21.1 hereof (at the
Interest Rate or the maximum rate permitted by law, whichever is less) may be
sent by Landlord to Tenant monthly, or immediately, at its option, and such
amounts shall be due and payable as additional rent within thirty (30) days
after Tenant’s receipt of such bills.

 

21.3.  Tenant shall be entitled to reimbursement for reasonable counsel fees and
disbursements in the event that it is successful in a judicial action to
(i) enforce

 

62

--------------------------------------------------------------------------------


 

any rights against Landlord or Landlord’s obligations hereunder or pursuant to
law or (ii) defend any judicial action by Landlord.

 

ARTICLE 22

 

NO REPRESENTATIONS BY LANDLORD

 

22.1.  Tenant expressly acknowledges and agrees that Landlord has not made and
is not making, and Tenant, in executing and delivering this Lease, is not
relying upon, any warranties, representations, promises or statements, except to
the extent that the same are expressly set forth in this Lease or in any other
written agreement which may be made between the parties concurrently with the
execution and delivery of this Lease and shall expressly refer to this Lease. 
All understandings and agreements heretofore had between the parties are merged
in this Lease and any other written agreement(s) made concurrently herewith,
which alone fully and completely express the agreement of the parties and which
are entered into after full investigation, neither party relying upon any
statement or representation not embodied in this Lease or any other written
agreement(s) made concurrently herewith.

 

ARTICLE 23

 

END OF TERM

 

23.1.  Upon the expiration or other termination of the term of this Lease, or
upon any re-entry by Landlord upon the demised premises, Tenant shall quit and
surrender to Landlord the demised premises, broom clean, in good order and
condition and repair, ordinary wear and tear and damage by fire, the elements or
other casualty and condemnation excepted, and Tenant shall remove all of its
property as herein provided.  Tenant’s obligation to observe or perform this
covenant shall survive the expiration or other termination of the term of this
Lease.

 

23.2.  No act or thing done by Landlord or its agents shall be deemed an
acceptance of a surrender of the demised premises, and no agreement to accept
such surrender shall be valid unless in writing and signed by Landlord.

 

23.3.  (a)  In the event this Lease is not renewed or extended or a new lease is
not entered into between the parties, and if Tenant shall then hold over after
the expiration or early termination of the term of this Lease, and if Landlord
shall then not proceed to remove Tenant from the demised premises in the manner
permitted by law (or shall not have given written notice to Tenant that Tenant
must vacate the demised premises) irrespective of whether or not Landlord
accepts rent from Tenant for a period beyond the Expiration Date, the parties
hereby agree that Tenant’s occupancy of the demised premises after the
expiration of the term shall be under a month-to-month tenancy commencing on the
first day after the expiration or early termination of the term, which tenancy
shall be upon all of the terms set forth in this Lease except Tenant shall

 

63

--------------------------------------------------------------------------------


 

pay on the first day of each month of the holdover period as fixed annual rent,
an amount equal to two times one-twelfth of the fixed annual rent and additional
rent payable by Tenant during the twelve (12) months preceding the expiration of
the term of this Lease (annualized in the case of an early termination occurring
less than 12 months after the Commencement Date and, in any event, without
giving effect to any abatement or offset against such rents).  It is further
stipulated and agreed that if Landlord shall, at any time after the expiration
of the original term or after the expiration of any term created thereafter,
proceed to remove Tenant from the demised premises as a holdover, the fixed
annual rent for the use and occupancy of the demised premises during any
holdover period shall be calculated in the same manner as set forth above.  In
addition to the foregoing, Landlord shall be entitled to recover from Tenant any
losses or damages arising from such holdover as provided in Section 23.3(c)
hereof.

 

(b)           Notwithstanding anything to the contrary contained in this Lease,
the acceptance of any rent paid by Tenant pursuant to Section 23.3(a) hereof
shall not preclude Landlord from commencing and prosecuting a holdover or
summary eviction proceeding, and the preceding sentence shall be deemed to be an
“agreement expressly providing otherwise” within the meaning of Section 223-c of
the Real Property Law of the State of New York.

 

(c)           If Tenant shall hold-over or remain in possession of any portion
of the demised premises beyond sixty (60) days after the Expiration Date, Tenant
shall be subject not only to summary proceeding and all damages related thereto,
but also to any damages arising out of any lost opportunities (and/or new
leases) by Landlord to re-let the demised premises (or any part thereof).  All
damages to Landlord by reason of such holding over by Tenant may be the subject
of a separate action and need not be asserted by Landlord in any summary
proceedings against Tenant.

 

ARTICLE 24

 

QUIET ENJOYMENT

 

24.1.  Landlord covenants and agrees that subject to the terms and provisions of
this Lease and to Superior Leases and Superior Mortgages, if, and so long as,
Tenant keeps and performs each and every covenant, agreement, term, provision
and condition herein contained on the part or on behalf of Tenant to be kept or
performed, then Tenant’s rights under this Lease shall not be cut off or ended
before the expiration of the term of this Lease.  This covenant shall be
construed as a covenant running with the Land, and is not, nor shall it be
construed as, a personal covenant of Landlord, except to the extent of
Landlord’s interest in the building project and only so long as such interest
shall continue, and thereafter Landlord shall be relieved of all liability
hereunder thereafter arising and this covenant shall be binding only upon
subsequent successors in interest of Landlord’s interest in this Lease, to the
extent of their respective interests, as and when they shall acquire the same,
and so long as they shall retain such interest.

 

64

--------------------------------------------------------------------------------


 

ARTICLE 25

 

DEFINITIONS

 

25.1.  For the purposes of this Lease, the following terms have the meanings
indicated:

 

(a)           The term “and/or” when applied to one or more matters or things
shall be construed to apply to any one or more or all thereof as the
circumstances warrant at the time in question.

 

(b)           The term “business days” as used in this Lease shall exclude
Saturdays, Sundays and all days observed by the Federal, State or local
government as legal holidays as well as all other days recognized as holidays
under applicable union contracts.  Such holidays currently are: New Years Day,
Martin Luther King Day, Presidents’ Day, Good Friday, Memorial Day, Independence
Day, Labor Day, Columbus Day, Thanksgiving Day, Day after Thanksgiving,
Christmas Day.

 

(c)           The terms “herein “hereof and “hereunder,” and words of similar
import, shall be construed to refer to this Lease as a whole, and not to any
particular article or section, unless expressly so stated.

 

(d)           The term “CPI” shall mean the Consumer Price Index for All Urban
Consumers (“CPI-AUC”), New York, New York-Northeastern New Jersey, All Items
(1982-1984=100), issued and published by the Bureau of Labor Statistics of the
United States Department of Labor.  In the event that CPI-AUC ceases to use a
1982-84 base rate of 100 as the basis of calculation, then the CPI-AUC shall be
adjusted to the figure that would have been arrived at had the manner of
computing the CPI-AUC in effect at the date of this Lease not been altered.  If
CPI-AUC is not available or may not lawfully be used for the purposes herein
stated, the term “Consumer Price Index” shall mean (i) a successor or substitute
index to CPI-AUC, appropriately adjusted; or (ii) if such a successor or
substitute index is not available or may not lawfully be used for the purposes
herein stated, a reliable governmental or other non-partisan publication,
selected by Tenant and approved by Landlord (which approval shall not be
unreasonably withheld or delayed), evaluating the information theretofore used
in determining CPI-AUC.

 

(e)           The term “Interest Rate,” when used in this Lease, shall mean an
interest rate equal to two percent (2%) above the so-called annual “Base Rate“
of interest established and approved by Citibank, N.A., New York, New York, or
its successor, from time to time, as its interest rate charged for unsecured
loans to its corporate customers, but in no event greater than the highest
lawful rate from time to time in effect.

 

(f)            The term “Landlord“ as used in this Lease means only the owner,
or the mortgagee in possession, for the time being of the Land and Building (or
the owner of a lease of the Building or of the Land and Building), so that in
the event of any transfer

 

65

--------------------------------------------------------------------------------


 

of title to the Land and Building or said lease, or in the event of a lease of
the Building, or of the Land and Building, upon notification to Tenant of such
transfer or lease the said transferor Landlord shall be and hereby is entirely
freed and relieved of all future covenants, obligations and liabilities of
Landlord hereunder, and it shall be deemed and construed as a covenant running
with the land without further agreement between the parties or their successors
in interest, or between the parties and the transferee of title to the Land and
Building or said lease, or the said lessee of the Building, or of the Land and
Building, that the transferee or the lessee has assumed and agreed to carry out
any and all such covenants, obligations and liabilities of Landlord hereunder.

 

(g)           The terms “Landlord shall have no liability to Tenant” or “the
same shall be without liability to Landlord” or “without incurring any liability
to Tenant therefor” or words of similar import shall mean that Tenant is not
entitled to terminate this Lease, or to claim actual or constructive eviction,
partial, or total, or to receive any abatement or diminution of rent, or to be
relieved in any manner of any of its other obligations hereunder, or to be
compensated for loss or injury suffered or to enforce any other right or kind of
liability whatsoever against Landlord under or with respect to this Lease or
with respect to Tenant’s use or occupancy of the demised premises.

 

(h)           The term “laws and requirements of any public authorities” and
words of a similar import shall mean laws and ordinances of any or all of the
federal, state, city, town, county, borough and village governments including,
without limitation, The Americans with Disabilities Act of 1990, as amended, and
rules, regulations, orders and directives of any and all departments,
subdivisions, bureaus, agencies or offices thereof, and of any other
governmental, public or quasi-public authorities having jurisdiction over the
Building and/or the demised premises, and the direction of any public officer
pursuant to law, whether now or hereafter in force.

 

(i)            The term “Legal Requirements“ and words of a similar import shall
mean laws and ordinances of any or all of the federal, state, city, town,
county, borough and village governments and rules, regulations, orders and
directives of any and all departments, subdivisions, bureaus, agencies or
offices thereof, and of any other governmental, public or quasi-public
authorities having jurisdiction over the Building and/or the demised premises,
and the direction of any public officer pursuant to law, whether now or
hereafter in force.

 

(j)            The term “mortgage” shall include a mortgage and/or a deed of
trust, and the term “holder of a mortgage” or “mortgagee” or words of similar
import shall include a mortgagee of a mortgage or a beneficiary of a deed of
trust.

 

(k)           The term “person” shall mean any natural person or persons, a
partnership, a corporation, and any other form of business or legal association
or entity.

 

(l)            The term “requirements of insurance bodies” and words of similar
import shall mean rules, regulations, orders and other requirements of the New

 

66

--------------------------------------------------------------------------------


 

York Board of Underwriters and/or the New York Fire Insurance Rating
Organization and/or any other similar body performing the same or similar
functions and having jurisdiction or cognizance over the Building and/or the
demised premises, whether now or hereafter in force.

 

(m)          The term “Tenant“ shall mean the tenant herein named or any
assignee or other successor in interest (immediate or remote) of the tenant
herein named, which at the time in question is the owner of the Tenant’s estate
and interest granted by this Lease; but the foregoing provisions of this
subsection shall not be construed to permit any assignment of this Lease or to
relieve the tenant herein named or any assignee or other successor in interest
(whether immediate or remote) of the tenant herein named from the full and
prompt payment, performance and observance of the covenants, obligations and
conditions to be paid, performed and observed by Tenant under this Lease.

 

ARTICLE 26

 

ADJACENT EXCAVATION — SHORING

 

26.1.  If an excavation or other substructure work shall be made upon land
adjacent to the demised premises, or shall be authorized to be made, Tenant
shall afford to the person causing or authorized to cause such excavation,
license to enter upon the demised premises for the purpose of doing such work as
shall be necessary to preserve the wall of or the Building of which the demised
premises form a part from injury or damage and to support the same by proper
foundations without any claim for damages or indemnity against Landlord, or
diminution or abatement of rent.

 

ARTICLE 27

 

RULES AND REGULATIONS

 

27.1.  Tenant and Tenant’s servants, employees and agents shall observe
faithfully and comply strictly with the Rules and Regulations set forth in
Exhibit E attached hereto and made part hereof entitled “Rules and Regulations“
and such other and further reasonable rules and regulations as Landlord or
Landlord’s agents may from time to time adopt; provided, however, that in case
of any conflict or inconsistency between the provisions of this Lease and of any
of the Rules and Regulations as originally or as hereafter adopted, the
provisions of this Lease shall control.  Reasonable written notice of any
additional rules and regulations shall be given to Tenant.  Landlord shall not
enforce the Rules and Regulations in a manner discriminatory to Tenant.

 

Nothing in this Lease contained shall be construed to impose upon Landlord any
duty or obligation to enforce the Rules and Regulations or the terms, covenants
or conditions in any other lease, against any other tenant of the Building, and
Landlord shall not be liable to Tenant for violation of the same by any other
tenant, its

 

67

--------------------------------------------------------------------------------


 

servants, employees, agents, visitors or licensees.  Landlord agrees not to
enforce any Rules and Regulations in a manner discriminatory to Tenant.

 

Landlord shall not unreasonably withhold from Tenant any approval provided for
in the rules and regulations and shall exercise its judgment in good faith.

 

ARTICLE 28

 

NO WAIVER

 

28.1.  No agreement to accept a surrender of this Lease shall be valid unless in
writing signed by Landlord.  No employee of Landlord or of Landlord’s agents
shall have any power to accept the keys of the demised premises prior to the
termination of this Lease.  The delivery of keys to any employee of Landlord or
of Landlord’s agent shall not operate as a termination of this Lease or a
surrender of the demised premises.  In the event of Tenant at any time desiring
to have Landlord sublet the demised premises for Tenant’s account, Landlord or
Landlord’s agents are authorized to receive said keys for such purpose without
releasing Tenant from any of the obligations under this Lease.  The failure of
Landlord to seek redress for violation of, or to insist upon the strict
performance of, any covenant or condition of this Lease or any of the Rules and
Regulations set forth herein, or hereafter adopted by Landlord, shall not
prevent a subsequent act, which would have originally constituted a violation,
from having all the force and effect of any original violation.  The receipt by
Landlord, or payment by Tenant, of rent with knowledge of the breach of any
covenant of this Lease shall not be deemed a waiver of such breach.  The failure
of Landlord to enforce any of the Rules and Regulations set forth herein, or
hereafter adopted, against Tenant and/or any other tenant in the Building shall
not be deemed a waiver of any such Rules and Regulations.  No provision of this
Lease shall be deemed to have been waived by Landlord, unless such waiver be in
writing signed by Landlord.  No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly rent herein stipulated shall be deemed to be
other than on the account of the earliest stipulated rent, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment of rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such rent or pursue any other remedy in this Lease provided.

 

28.2.  This Lease contains the entire agreement between the parties, and any
executory agreement hereafter made shall be ineffective to change, modify,
discharge or effect an abandonment of it in whole or in part unless such
executory agreement is in writing and signed by the party against whom
enforcement of the change, modification, discharge or abandonment is sought.

 

68

--------------------------------------------------------------------------------


 

ARTICLE 29

 

WAIVER OF TRIAL BY JURY

 

29.1.  Landlord and Tenant do hereby waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other on any matters whatsoever arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
demised premises, and/or any other claims (except claims for personal injury or
property damage), and any emergency statutory or any other statutory remedy.  It
is further mutually agreed that if Landlord commences any summary proceeding to
recover rent or recover possession of the demised premises, Tenant will not
interpose and does hereby waive the right to interpose any counterclaim of
whatever nature or description in any such proceeding (other than compulsory
counterclaims).  The provisions of this Article 29 shall survive any expiration
or sooner termination of this Lease.

 

ARTICLE 30

 

INABILITY TO PERFORM

 

30.1.  If, by reason of (a) strike, (b) labor troubles, (c) governmental
pre-emption in connection with a national emergency, (d) any rule, order or
regulation of any governmental agency, (e) conditions of supply or demand which
are affected by war or other national, state or municipal emergency, or (f) any
cause beyond Landlord’s reasonable control (the foregoing circumstances
described in this Section 30.1 being herein called “Force Majeure Causes“),
Landlord shall be unable to fulfill, or is delayed in fulfilling, any of its
obligations under this Lease or shall be unable to supply any service which
Landlord is obligated to supply, this Lease and Tenant’s obligations hereunder,
including, without limitation, the payment of rent hereunder, shall in no wise
be affected, impaired or excused nor shall Landlord have any liability whatever
to Tenant, nor shall the same be deemed constructive eviction.

 

ARTICLE 31

 

NOTICES

 

31.1.  Any notice, statement, demand, consent, approval or other communication
required or permitted to be given, rendered or made by either party to this
Lease or pursuant to any applicable law or requirement of public authority
(collectively, “notices”) shall be in writing (whether or not so stated
elsewhere in this Lease) and shall be deemed to have been properly given,
rendered or made only if sent by (a) registered or certified mail, return
receipt requested, posted in a United States post office station or letter box
in the continental United States, (b) nationally recognized overnight courier
(e.g., Federal Express) with verification of delivery requested or (c) personal
delivery with verification of delivery requested, in any of such cases addressed
as follows:

 

69

--------------------------------------------------------------------------------


 

If to Landlord:

 

c/o Fisher Brothers
299 Park Avenue
New York, New York  10171
Attention:  Mr. Kenneth Fisher, Partner

 

with copies to:

 

c/o Fisher Brothers
299 Park Avenue
New York, New York  10171
Attention:  Jonathan W. Knipe, Esq.

 

and

 

Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, New York  10022
Attention:  Martin L. Edelman, Esq.

 

and if to Tenant, before Tenant takes occupancy of the demised premises for the
conduct of its business, to the address at the head of this Lease and thereafter
as follows:

 

General Maritime Corporation
299 Park Avenue
New York, New York 10171
Attention:  Mr. E. Nikolas Tavlarios

 

with a copy to:

 

Kramer Levin Naftalis & Frankel LLP
919 Third Avenue
New York, New York  10022
Attention:  Thomas E. Constance, Esq.

 

(except that after the Commencement Date, Tenant’s address, unless Tenant shall
give notice to the contrary, shall be the Building), and shall be deemed to have
been given, rendered or made (i) if mailed, on the third business day following
the day so mailed, unless mailed to a location outside of the State of New York,
in which case it shall be deemed to have been given, rendered or made on the
fifth business day after the day so mailed, (ii) if sent by nationally
recognized overnight courier, on the first business day following the day sent
or (iii) if sent by personal delivery, when delivered and receipted by the party
to whom addressed (or on the date that such receipt is refused, if applicable).

 

70

--------------------------------------------------------------------------------


 

Either party may, by notice as aforesaid, designate a different address or
addresses for notices intended for it.  Notwithstanding the foregoing, with
respect to an occurrence presenting imminent danger to the health or safety of
persons or damage to property in, on or about the Building, notices may be hand
delivered to Tenant at the demised premises or Landlord at the Building,
provided that the same notice is also sent in the manner set forth above.

 

31.2.  Notices hereunder from Landlord may be given by Landlord’s managing
agent, if one exists, or by Landlord’s attorney, if in each instance, Landlord
has given Tenant notice of the authority of such agent or attorney.  Notices
hereunder from Tenant may be given by Tenant’s attorney.

 

31.3.  In addition to the foregoing, either Landlord or Tenant may, from time to
time, request in writing that the other party serve a copy of any notice on one
other person or entity designated in such request, such service to be effected
as provided in Section 31.1 or 31.2 hereof.

 

31.4.  Notwithstanding anything to the contrary contained in this Lease, a rent
bill or a bill for services rendered by the cleaning contractor for the
Building, in either case sent to Tenant by first class mail to the first address
to which notices are to be given to Tenant as set forth in Section 31.1 above,
shall be deemed a proper demand for the payment of the amounts set forth therein
(but nothing contained herein shall be deemed to require Landlord to send any
rent bill or otherwise make any demand for the payment of rent except in those
cases, if any, explicitly provided for in this Lease).

 

ARTICLE 32

 

SERVICES

 

32.1.  Throughout the term of this Lease, Landlord shall provide the following
services to the demised premises in the manner hereinafter more particularly set
forth:  (a) heat, ventilation and air conditioning; (b) elevator service;
(c) domestic hot and cold water; and (d) cleaning.

 

32.2.  (a)  Landlord shall, through the air conditioning system of the Building,
furnish air conditioning, ventilation and heating (“HVAC“) to the demised
premises, on an all-year-round basis, during the hours from 8:00 A.M. to 6:00
P.M. on business days (herein called “business hours”).  The peripheral and
interior HVAC systems will be automatically controlled to achieve a design
standard providing (a) air conditioning at a dry bulb temperature of 78 degrees
Fahrenheit when the outdoor dry bulb temperature is 95 degrees Fahrenheit, and
the outdoor wet bulb is 75 degrees Fahrenheit, (b) heat at 70 degrees Fahrenheit
in zero degrees Fahrenheit weather and (c) proper ventilation for the interior
spaces at all seasons of the year.  This specification is predicated on
occupancy of one person per 100 usable square feet and appropriate use of window
blinds.

 

71

--------------------------------------------------------------------------------


 

(b)           Tenant agrees to keep and cause to be kept closed all the doors to
the demised premises at all times, and Tenant agrees to abide by all the
regulations and requirements which Landlord may reasonably prescribe for the
proper functioning and protection of said air conditioning systems.

 

(c)           Tenant acknowledges it has been advised that the Building has
sealed windows and that, therefore, the air in the demised premises can become
stale and even unbreatheable when the ventilating, air-conditioning, and heating
system is not operating.  Tenant agrees that Landlord shall not be obligated to
operate such ventilating, air-conditioning, and heating system after or before
business hours, except after prior written notice from Tenant as hereinafter
specified.  Tenant agrees that Landlord’s failure to operate such system in the
absence of such notice shall not be deemed a partial or other eviction, or
disturbance of Tenant’s use, enjoyment, or possession of the demised premises,
and shall not render Landlord liable for damages, by abatement of rent or
otherwise, and Tenant shall not be relieved from any obligation under this
Lease.

 

(d)           Landlord will upon reasonable advance notice provide Tenant with
ventilation, air conditioning, or heating at times other than business hours at
Landlord’s then established rates for such after hours service, payable by
Tenant as additional rent when billed.  Landlord’s established rate is currently
$1,228.44 per hour.  In the event more than one tenant has requested after hours
service, said charges shall be pro rated.

 

(e)           Landlord shall provide Tenant with, and Tenant agrees to purchase
from Landlord, up to twenty (20) tons of condenser water for the supplemental
air conditioning needs of Tenant at the current rates of $800.00 per ton per
annum (which charge for condenser water shall be increased or decreased (but not
below $800) annually commencing with calendar year 2005, determined by
multiplying the charge for the immediately prior calendar year by the percentage
increase in the CPI for the month of December preceding the current calendar
year over the CPI for the month of December preceding the immediately preceding
calendar year).  If Tenant’s actual supplemental heating, ventilation and air
conditioning needs call for less than twenty (20) tons of condenser water,
Landlord shall reserve for Tenant the remainder of such twenty (20) tons of
condenser water until the date that is sixty (60) days following the date on
which Tenant takes occupancy of all or any portion of the demised premises for
the conduct of its business.  Tenant shall commence payment for the condenser
water for the demised premises from and after such time as Tenant first uses the
condenser water.  Tenant shall not be responsible for the cost and expense of
“tap-in” charges for the installation of a supplemental air conditioning system.

 

32.3.  Subject to Section 3.4, Landlord shall provide necessary elevator
facilities, including reasonable freight elevator service and loading dock
facilities, during business hours and shall have sufficient passenger elevators
available at all other times.  Landlord will provide Tenant with after-hours
freight elevator service and loading dock facilities at Landlord’s then
established rates in the Building for same and pursuant to

 

72

--------------------------------------------------------------------------------


 

Landlord’s Rules and Regulations.  Landlord’s established rates are currently
$98.35 per hour plus $65 per hour for loading dock security.

 

32.4.  Landlord will supply Tenant at Landlord’s expense with an adequate
quantity of hot and cold water for ordinary lavatory, drinking and cleaning
purposes and for a single shower.  Should Tenant require or consume water for
any additional purpose, Tenant shall pay Landlord a reasonable charge therefor
and for any required pumping or heating thereof, as well as any taxes, sewer
rents or other charges which may be imposed by any governmental authority based
on the quantity of water so used by Tenant.  Landlord may elect to install a
water meter, at Tenant’s expense and thereby measure Tenant’s water consumption
for all such material additional purposes, said meter to be maintained at
Tenant’s expense.

 

32.5.  Landlord agrees to cause the demised premises to be cleaned on business
days as set forth in Exhibit F annexed hereof.  Landlord shall have no
obligation to perform cleaning services in those portions of the demised
premises which are below grade, bank space, or which are used for the
preparation, dispensing or consumption of food or beverages, for use as training
rooms, trading rooms/floors, for files, storage, mailing or shipping purposes,
for the operation of computer, telex, data processing, reproduction or similar
equipment or as private lavatories or toilets or other special purposes
requiring greater or more difficult cleaning work than office areas, all of
which portions Tenant shall cause to be kept clean at Tenant’s cost and
expense.  Tenant shall pay to Landlord, on demand, a reasonable charge for the
removal from the demised premises of any refuse and rubbish of Tenant as shall
not be contained in waste receptacles of customary office size and for the
removal of refuse and rubbish of Tenant’s machines and of eating facilities
requiring special handling (known as wet garbage).  Landlord, its cleaning
contractor and their employees shall have access to the demised premises after
business hours and the use of Tenant’s light, power and water in the demised
premises, without charge therefor, as may be reasonably required for the purpose
of cleaning the demised premises, and shall turn off all such utilities when the
cleaning is completed.

 

32.6.  If Tenant is permitted hereunder to and does have a separate area for the
preparation or consumption of food in the demised premises,

 

32.7.  Tenant has been advised by Landlord that the cleaning contractor for the
Building is an entity under common control with Landlord and Tenant agrees to
employ said contractor or such other contractor as Landlord may from time to
time reasonably designate for all waxing, shampooing, polishing, lamp
replacement and other special cleaning or maintenance work of the demised
premises and of Tenant’s furniture, fixtures and equipment.  Landlord represents
that the cost and quality thereof shall be reasonably comparable to that of
other contractors doing comparable work in comparable buildings in the area of
the Building.  Tenant shall not employ any other such contractor or individual
without Landlord’s prior written consent, but nothing herein contained shall

 

73

--------------------------------------------------------------------------------


 

prohibit Tenant from utilizing a limited number of “on staff” day porters hired
directly by Tenant to perform special cleaning of a nature not provided by the
employees of Landlord’s designated cleaning contractor in the Building, but only
for so long as the employment by Tenant of such day porters does not result in
jurisdictional disputes or strikes.

 

32.8.  Subject to the provisions of Articles 13 and 14 hereof, Landlord reserves
the right, without liability to Tenant and without it being deemed a
constructive eviction, to stop or interrupt any heating, elevator, escalator,
lighting, ventilating, air-conditioning, steam, power, electricity, water,
cleaning or other service and to stop or interrupt the use of any Building
facilities and systems at such times as may be necessary and for as long as may
reasonably be required by reason of accidents, strikes, or the making of
repairs, alterations or improvements,  or inability to secure a proper supply of
fuel, gas, steam, water, electricity, labor or supplies, or by reason of any
other similar or dissimilar cause beyond the reasonable control of Landlord. 
Subject to the provisions of Articles 13 and 14 hereof, no such stoppage or
interruption shall result in any liability from Landlord to Tenant or entitle
Tenant to any diminution or abatement of rent or other compensation nor shall
this Lease or any of the obligations of Tenant be affected or reduced by reason
of any such stoppage or interruption.  Except in emergency circumstances,
Landlord shall give Tenant reasonable prior notice (which notice need not be in
writing) of its intention to make any repairs, alterations or improvements
referred to in this Section 32.10 or any other stoppages of services of which
Landlord has prior notice and shall use reasonable efforts in making such
repairs, alterations or improvements and in dealing with such other stoppages of
service so as to minimize interference with Tenant’s business operations,
provided that Landlord shall not be required to perform any such work on an
overtime or premium-pay basis.  Notwithstanding the foregoing provisions of this
Section 32.8, if the demised premises is rendered untenantable, in whole or in
part, for a period of three (3) or more consecutive business days as a result of
any interruption of services or work performed by Landlord, then, unless caused
by the default or negligence of Tenant, its agents or employees, the fixed
annual rent and Additional Rent applicable to the demised premises or the part
thereof so rendered untenantable shall abate commencing on the fourth (4th)
business day that the demised premises or part thereof are untenantable, for
such period as the demised premises or part thereof shall remain untenantable or
until Tenant shall occupy such portion of the demised premises for the
substantially normal conduct of its business, regardless of any delay by Tenant
in resuming the operation of its business, whichever is earlier; provided,
however, that if the demised premises are rendered untenantable as a result of
Force Majeure Causes which are not insured against under Landlord’s insurance
policies for the Building, then, in such event, (a) the provisions of this
sentence shall apply if and only if such untenantability shall be for a period
of ten (10) or more consecutive business days and (b) the fixed annual rent and
Additional Rent applicable to the demised premises or the part thereof so
rendered untenantable shall abate subject to and in accordance with this
Section 32.8 commencing on the eleventh (11th) business day of such
untenantability.  As used in this Section 32.8, the term “untenantable” shall
mean

 

74

--------------------------------------------------------------------------------


 

the extent to which Tenant is actually unable to, and actually does not, use any
or all of the demised premises (other than a de minimis portion thereof) for the
substantially normal conduct of its business.  Notwithstanding the penultimate
sentence above, if Landlord’s rent insurance does not insure such
untenantability from the fourth (4th) business day, then rent shall not abate
until the eighth (8th) business day after seven (7) consecutive business days of
untenantability.

 

32.9.  It is expressly agreed that providers reasonably approved by Landlord
shall be permitted to furnish:  laundry, linen, towels, drinking water, ice and
other similar supplies and services to tenants and licensees in the Building.
Landlord may fix, in its own absolute discretion, at any time and from time to
time, the hours during which and regulations under which such supplies and
services are to be furnished.

 

32.10.  In the event that Landlord reasonably objects to the use by Tenant of a
specific provider of food or beverages for consumption within the demised
premises or elsewhere in the Building, Tenant shall discontinue using such
provider.

 

32.11.  Tenant shall not clean, nor require, permit, suffer or allow any windows
in the demised premises to be cleaned, from the outside in violation of
Section 202 of the Labor Law, or any other applicable law.

 

32.12.  Landlord shall operate and maintain the Building Class E system,
communications system, sprinkler system and provide a concierge.  Except as
otherwise expressly provided in this Article, Landlord shall not be required to
provide any services to the demised premises.  Landlord shall operate the
Building as a class A building comparable to other class A Park Avenue
buildings.

 

32.13.  In addition to any remedies which Landlord may have under this Lease,
and without reducing or adversely affecting any of Landlord’s rights and
remedies contained elsewhere in this Lease, if there shall be a default
hereunder by Tenant which shall not have been remedied within the applicable
grace period, Landlord shall not be obligated to furnish to Tenant or the
demised premises any services outside of business hours on business days; and
the discontinuance of any one or more such services shall be without liability
by Landlord to Tenant and shall not reduce, diminish or otherwise affect any of
Tenant’s covenants and obligations under this Lease.

 

32.14.  If and for so long as Landlord maintains a Building directory, Landlord,
at Tenant’s request, shall maintain listings on a Building directory of the
names of Tenant, or its permitted subtenants, assignees or affiliates and the
names of any of their officers and employees, provided that the names so listed
shall not use more than The Percentage of the space on the Building directory. 
The actual cost to Landlord for making any changes in such listings requested by
Tenant shall be paid by Tenant to Landlord within thirty (30) days after
delivery of an invoice therefor.

 

75

--------------------------------------------------------------------------------


 

ARTICLE 33

 

ARBITRATION

 

33.1.  In each case specified in this Lease in which resort to arbitration shall
be required, such arbitration (unless otherwise specifically provided in other
Sections of this Lease) shall be in New York City in accordance with the
Commercial Arbitration Rules of the AAA and the provisions of this Lease, and
judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.

 

ARTICLE 34

 

CONSENTS AND APPROVALS

 

34.1.  Wherever in this Lease Landlord’s consent or approval is required, if
Landlord shall delay or refuse such consent or approval, Tenant in no event
shall be entitled to make, nor shall Tenant make, any claim, and Tenant hereby
waives any claim, for money damages (nor shall Tenant claim any money damages by
way of set-off, counterclaim or defense) based upon any claim or assertion by
Tenant that Landlord unreasonably withheld or unreasonably delayed its consent
or approval.  Tenant’s sole remedy shall be an action or proceeding to enforce
any such provision, for specific performance, injunction or declaratory
judgment, or to commence an arbitration pursuant to the Expedited Procedures
provisions of the Commercial Arbitration Rules of the American Arbitration
Association (presently Rules 53 through 57); provided, however, that with
respect to any such arbitration, (i) the list of arbitrators referred to in Rule
54 shall be returned within five (5) business days from the date of mailing,
(ii) the parties shall notify the American Arbitration Association, by
telephone, within four (4) days of any objections to the arbitrator appointed
and will have no right to object if the arbitrator so appointed was on the list
submitted by the American Arbitration Association and was not objected to in
accordance with the second sentence of Rule 54, (iii) the Notice of Hearing
referred to in Rule 55 shall be four (4) days in advance of the hearing,
(iv) the hearing shall be held within seven (7) days after the appointment of
the arbitrator, and (v) the arbitrator shall have no right to award damages. 
Judgment upon any decision rendered in any arbitration held pursuant to this
Article shall be final and binding upon Landlord and Tenant, whether or not a
judgment shall be entered in any court.  Each party shall pay its own counsel
fees and expenses, if any, in connection with any arbitration under this
Article, including the expenses and fees of any arbitrator selected by it in
accordance with the provisions of this Article, and the parties shall share all
other expenses and fees of any such arbitration.  The arbitrators shall be bound
by the provisions of this Lease, and shall not add to, subtract from or
otherwise modify such provisions.

 

76

--------------------------------------------------------------------------------


 

ARTICLE 35

 

INDEMNITY

 

35.1.  Tenant shall indemnify and hold harmless Landlord and all Superior
Lessors and Superior Mortgagees and its and their respective partners,
directors, officers, principals, shareholders, agents and employees from and
against any and all claims arising from or in connection with (a) the conduct or
management of the demised premises or of any business therein, or any work or
thing whatsoever done, or any condition created (other than by Landlord, its
agents, or employees) in or about the demised premises during the term of this
Lease; (b) any negligence of Tenant or any of its subtenants or licensees or its
or their partners, directors, principals, shareholders, officers, agents,
employees or contractors; and (c) any accident, injury or damage whatever
(except to the extent caused by Landlord’s negligence or willful misconduct or
the negligence or willful misconduct of Landlord’s agents, employees, or
contractors) occurring in, at or upon the demised premises during the Term;
together with all reasonable costs, expenses and liabilities incurred in or in
connection with each such claim or action or proceeding brought thereon,
including, without limitation, all reasonable attorneys’ fees and expenses.  In
case any action or proceeding be brought against Landlord and/or any Superior
Lessor or Superior Mortgagee and/or its or their partners, directors, officers,
principals, shareholders, agents and/or employees by reason of any such claim,
Tenant, upon notice from Landlord or such Superior Lessor or Superior Mortgagee,
shall resist and defend such action or proceeding (by counsel reasonably
satisfactory to Landlord or such Superior Lessor or Superior Mortgagee).  The
rights and obligations of Landlord and Tenant contained in this Article 35 shall
survive the expiration or early termination of this Lease.

 

35.2.  Landlord shall indemnify and hold harmless Tenant and its and their
respective partners, directors, officers, principals, shareholders, agents and
employees from and against any and all claims arising from or in connection with
any willful misconduct or negligence of Landlord, or any of its partners,
directors, principals, shareholders, officers, agents, employees or contractors;
together with all reasonable costs, expenses and liabilities incurred in or in
connection with each such claim or action or proceeding brought thereon,
including, without limitation, all reasonable attorneys’ fees and expenses.  In
case any action or proceeding be brought against Tenant and/or its partners,
directors, officers, principals, shareholders, agents and/or employees by reason
of any such claim, Landlord, upon notice from Tenant, shall resist and defend
such action or proceeding (by counsel reasonably satisfactory to Tenant).  The
rights and obligations of Landlord and Tenant contained in this Article 35 shall
survive the expiration or early termination of this Lease.

 

77

--------------------------------------------------------------------------------


 

ARTICLE 36

 

CERTIFICATES

 

36.1.  Tenant shall, without charge, at any time and from time to time, within
ten (10) business days after request by Landlord, deliver a written instrument
to Landlord or any other person, firm or corporation specified by Landlord, duly
executed and acknowledged, certifying:

 

(a)                                  that this Lease is unmodified and in full
force and effect or, if there has been any modification, that the same is in
full force and effect as modified and stating any such modification;

 

(b)                                 whether the term of this Lease has commenced
and rent become payable thereunder; and whether Tenant has accepted possession
of the demised premises;

 

(c)                                  whether or not to Tenant’s knowledge there
are then existing any defenses or offsets which are not claims under
paragraph (e) of this Section 36.1 against the enforcement of any of the
agreements, terms, covenants, or conditions of this Lease and any modification
thereof upon the part of Tenant to be performed or complied with, and, if so,
specifying the same;

 

(d)                                 the dates to which the fixed annual rent,
and additional rent, and other charges hereunder, have been paid;

 

(e)                                  whether or not Tenant has made any claim
against Landlord under this Lease and if so the nature thereof and the dollar
amount, if any, of such claim; and

 

(f)                                    such other information concerning this
Lease as Landlord may reasonably request.

 

36.2.  Landlord shall, without charge, at any time and from time to time, within
ten (10) business days after request by Tenant, deliver a written instrument to
Tenant and/or any other person, firm or corporation specified by Tenant, duly
executed and acknowledged, certifying:

 

(a)                                  that this Lease is unmodified and in full
force and effect or, if there has been any modification, that the same is in
full force and effect as modified and stating any such modification;

 

(b)                                 whether the term of this Lease has commenced
and rent become payable thereunder; and whether Tenant has accepted possession
of the demised premises;

 

78

--------------------------------------------------------------------------------


 

(c)                                  whether or not to Landlord’s knowledge
there are then existing any defenses or offsets which are not claims under
paragraph (e) of this Section 36.1 against the enforcement of any of the
agreements, terms, covenants, or conditions of this Lease and any modification
thereof upon the part of Landlord to be performed or complied with, and, if so,
specifying the same;

 

(d)                                 the dates to which the fixed annual rent,
and additional rent, and other charges hereunder, have been paid;

 

(e)                                  whether or not Landlord has made any claim
against Tenant under this Lease and if so the nature thereof and the dollar
amount, if any, of such claim; and

 

(f)                                    such other information concerning this
Lease as Tenant may reasonably request.

 

ARTICLE 37

 

NAME OF BUILDING

 

37.1.  Landlord shall have the full right at any time to name and change the
name of the Building and to change the designated address of the Building.  The
Building may be named after any person, firm, or otherwise, whether or not such
name is, or resembles, the name of a tenant of the Building.

 

ARTICLE 38

 

MEMORANDUM OF LEASE

 

38.1.  Tenant shall not record this Lease or any memorandum thereof.

 

ARTICLE 39

 

BROKERAGE

 

39.1.  Each party represents and warrants that it neither consulted nor
negotiated with any broker or finder with regard to the demised premises except
CB Richard Ellis and Cushman & Wakefield (collectively, “Broker”).  Each party
agrees to indemnify, defend and save the other harmless from and against any
claims for fees or commissions from anyone (other than, in the case of Tenant,
Broker) with whom such party has dealt in connection with the demised premises
or this Lease.  Landlord shall pay the commissions due Broker in connection with
this Lease pursuant to a separate agreement.  The provisions of this Article 39
shall survive the expiration or early termination of this Lease.

 

79

--------------------------------------------------------------------------------


 

ARTICLE 40

 

INVALIDITY OF ANY PROVISION

 

40.1.  If any term, covenant, condition or provision of this Lease or the
application thereof to any circumstance or to any person, firm or corporation
shall be invalid or unenforceable to any extent, the remaining terms, covenants,
conditions and provisions of this Lease or the application thereof to any
circumstance or to any person, firm or corporation other than those as to which
any term, covenant, condition or provision is held invalid or unenforceable,
shall not be affected thereby and each remaining term, covenant, condition and
provision of this Lease shall be valid and shall be enforceable to the fullest
extent permitted by law.

 

40.2.  If any term, covenant, condition or provision of this Lease is found
invalid or unenforceable to any extent, by a final judgment or award which shall
not be subject to change by any appeal, then either party to this Lease may
initiate an arbitration in accordance with the provisions of Article 33 hereof,
which arbitration shall be by three (3) arbitrators each of whom shall have at
least ten (10) years’ experience in the supervision of the operation and
management of major office buildings in Manhattan.  Said arbitrators shall
devise a valid and enforceable substitute term, covenant, condition or provision
for this Lease which shall as nearly as possible carry out the intention of the
parties with respect to the term, covenant, condition or provisions theretofore
found invalid or unenforceable.  Such substitute term, covenant, condition or
provision, as determined by the arbitrators, shall thereupon be deemed a part of
this Lease.

 

ARTICLE 41

 

MISCELLANEOUS

 

41.1.  The captions are inserted only as a matter of convenience and for
reference, and in no way define, limit or describe the scope of this Lease nor
the intent of any provision thereof.

 

41.2.  It is understood and agreed that this Lease is submitted to Tenant on the
understanding that it shall not be considered an offer and shall not bind
Landlord in any way whatsoever until (a) Tenant has duly executed and delivered
duplicate originals to Landlord, and (b) Landlord has executed and delivered one
of said fully executed originals to Tenant.

 

41.3.  The demised premises shall not be a reentry floor.

 

41.4.  Except as otherwise expressly provided in this Lease, the obligations of
this Lease shall bind and benefit the successors and assigns of the parties
hereto with the same effect as if mentioned in each instance where a party is
named or referred to; provided, however, that (a) no violation of the provisions
of Article 15 shall

 

80

--------------------------------------------------------------------------------


 

operate to vest any rights in any successor or assignee of Tenant and (b) the
provisions of this Article 41 shall not be construed as modifying the conditions
of limitation contained in Article 19 hereof.

 

41.5.  Upon the expiration or other termination of this Lease neither party
shall have any further obligation or liability to the other except as otherwise
expressly provided in this Lease and except for such obligations as by their
nature or under the circumstances can only be, or by the provisions of this
Lease, may be, performed after such expiration or other termination; and, in any
event, unless otherwise expressly provided in this Lease, any liability for a
payment (including, without limitation, additional rent under Articles 4 and 5
hereof) which shall have accrued to or with respect to any period ending at the
time of expiration or other termination of this Lease shall survive the
expiration or other termination of this Lease.

 

41.6.  If the demised premises be or become infested with vermin as a result of
any misuse or neglect of the demised premises by Tenant, its agents, employees,
visitors or licensees, Tenant shall at Tenant’s expense cause the same to be
exterminated from time to time to the reasonable satisfaction of Landlord and
shall employ such exterminators and such exterminating company or companies as
shall be reasonably approved by Landlord.

 

41.7.  Irrespective of the place of execution or performance, this Lease shall
be governed by and construed in accordance with the laws of the State of New
York.  This Lease shall be construed without regard to any presumption or other
rule requiring construction against the party causing this Lease to be drafted. 
All terms and words used in this Lease, shall be deemed to include any other
number and any other gender as the context may require.

 

41.8.  If under the terms of this Lease Tenant is obligated to pay Landlord a
sum in addition to the fixed annual rent under the lease and no payment period
therefor is specified, Tenant shall pay Landlord the amount due within thirty
(30) days after being billed.

 

41.9.  Notwithstanding anything to the contrary contained in this Lease, during
the continuance of any default by Tenant after the giving of notice and the
expiration of any applicable grace periods hereunder, Tenant shall not be
entitled to exercise any rights or options, or to receive any funds or proceeds
being held, under or pursuant to this Lease.

 

41.10.  Each party represents and warrants that this Lease has been duly
authorized, executed and delivered by such party.  Tenant further represents and
warrants that the Office of Foreign Assets Control of the United States
Department of the Treasury has not listed Tenant or any of Tenant’s affiliates,
or any person that controls, is controlled by, or is under common Control with
Tenant, on its list of Specially Designated Nationals and Blocked Persons.

 

81

--------------------------------------------------------------------------------


 

41.11.  Any bill for additional rent rendered by Landlord to Tenant, and any
bill for services rendered to Tenant by the cleaning contractor for the Building
shall constitute a final determination as between Landlord (or such cleaning
contractor, as the case may be) and Tenant of the accuracy and appropriateness
of the additional rent or cleaning charges set forth on such bill, unless
Tenant, within fourteen (14) months after such bill is furnished to Tenant,
shall give a notice to Landlord that it disputes the accuracy or appropriateness
of such bill, which notice shall specify the particular respects in which the
bill is inaccurate or inappropriate.  Pending the resolution of such dispute,
Tenant shall pay the additional rent or cleaning charges in accordance with the
bill furnished by Landlord or the cleaning contractor for the Building, as the
case may be.  The provisions of this Section 41.11 shall not apply to bills for
the Expense Payment or for additional rent relating to real estate taxes, each
of which are governed by other provisions of this Lease.

 

41.12.  Tenant acknowledges that it has no rights to any development rights,
“air rights” or comparable rights appurtenant to the building project, and
consents, without further consideration, to any utilization of such rights by
Landlord and agrees to promptly execute and deliver any instruments which may
reasonably be requested by Landlord, including instruments merging zoning lots,
evidencing such acknowledgment and consent.  The provisions of this
Section 41.12 shall be deemed to be and shall be construed as an express waiver
by Tenant of any interest Tenant may have as a “party in interest” (as such
quoted term is defined in Section 12-10 Zoning Lot of the Zoning Resolution of
the City of New York) in the building project.

 

41.13.  Tenant shall indemnify and hold Landlord harmless from and against any
loss, damage or liability suffered or incurred by Landlord on account of any
sales or other tax payable by tenant with respect to any cleaning or other
services which Tenant obtains or contracts for directly from any third party or
parties.

 

41.14.  If the demised premises or any additional space to be included within
the demised premises shall not be available for occupancy by Tenant on the
specific date hereinbefore designated for the commencement of the term of this
Lease or for the inclusion of such space for any reason whatsoever, then this
Lease shall not be affected thereby but, in such case, said specific date shall
be deemed to be postponed until the date when the demised premises or such
additional space shall be available for occupancy by Tenant, and Tenant shall
not be entitled to possession of the additional space until the same are
available for occupancy by Tenant; provided, however, Tenant shall have no claim
against Landlord, and Landlord shall have no liability to Tenant by reason of
any such postponement of said specific date, and the parties hereto further
agree that any failure to have the demised premises or such additional space
available for occupancy by Tenant on said specific date or on the Commencement
Date shall in no way affect the obligations of Tenant hereunder nor shall the
same be construed in any way to extend the Term.  This Section 41.13 shall be
deemed to be an express provision

 

82

--------------------------------------------------------------------------------


 

to the contrary of Section 223-a of the Real Property Law of the State of New
York and any other law of like import now or hereafter in force.

 

41.15.  (a)  Tenant shall not cause or permit “Hazardous Materials” (as
hereafter defined) to be used, transported, stored, released, handled, produced
or installed in, on or from, Tenant’s premises or the Building in violation of
any applicable laws.  The term “Hazardous Materials” shall, for the purposes
hereof, mean any flammable explosives, radioactive materials, hazardous wastes,
hazardous and toxic substances, or related materials, asbestos or any material
containing asbestos, or any other substance or material, as defined by any
federal, state or local environmental law, ordinance, rule or regulation
including, without limitation, the Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended, the Hazardous Materials
Transportation Act, as amended, the Resource Conservation and Recovery Act, as
amended, and in the regulations adopted and publications promulgated pursuant to
each of the foregoing.  In the event of a breach of the provisions of this
Section 41.14, Landlord shall, in addition to all of its rights and remedies
under this Lease and pursuant to law, require Tenant to remove any such
Hazardous Materials from the demised premises in the manner prescribed for such
removal by Legal Requirements.

 

(b)                                 Landlord represents and warrants that the
demised premises and the public areas in the Building are free of Hazardous
Materials.

 

(c)                                  The provisions of this Section 41.14 shall
survive the expiration or sooner termination of this Lease.

 

ARTICLE 42

 

SECURITY

 

42.1.  Tenant shall deliver to Landlord on the Commencement Date, and Tenant
shall maintain in effect at all times during the term hereof, as security for
the full and faithful performance and observance by Tenant of Tenant’s covenants
and obligations under this Lease, an unconditional irrevocable letter of credit
in the amount of Six Hundred Fifty-Eight Thousand Three Hundred Forty-Four
($658,344.00)) Dollars, substantially in the form annexed hereto as Exhibit G
and otherwise reasonably satisfactory to Landlord and issued by a banking
corporation reasonably satisfactory to Landlord and either having its principal
place of business or a duly licensed branch or agency in the borough of
Manhattan, City and County of New York.  Such letter of credit shall have an
expiration date no earlier than the first anniversary of the date of issuance
thereof and shall be automatically renewed from year to year unless terminated
by the issuer thereof by notice to Landlord given not less than thirty (30) days
prior to the expiration thereof.  Tenant shall, throughout the term of this
Lease, deliver to Landlord, in the event of the termination of any such letter
of credit, replacement letters of credit in lieu thereof (each such letter of
credit and such extensions or replacements thereof, as the case may be, is
herein called a “Security Letter”) no later than thirty (30) days prior to

 

83

--------------------------------------------------------------------------------


 

the expiration date of the preceding Security Letter.  The term of each such
Security Letter shall be not less than one (1) year and shall be automatically
renewable from year to year as aforesaid.  Notwithstanding the foregoing, if
Landlord shall elect, in its sole discretion, to accept a Security Letter which
is subject to a final expiration date, Tenant shall deliver a replacement of or
amendment to such Security Letter no later than thirty (30) days prior to such
final expiration date, and the final Security Letter delivered to Landlord
pursuant to this Section 42.1 shall have a final expiration date occurring not
earlier than sixty (60) days following the Expiration Date of this Lease.  If
Tenant shall fail to obtain any replacement of or amendment to a Security Letter
within any of the applicable time limits set forth in this Section 42.1, Tenant
shall be in default of its obligations under this Article 42 and Landlord shall
have the right (but not the obligation), at its option, to draw down the full
amount of the existing Security Letter and use, apply and retain the same as
security hereunder.  Provided that Tenant is not then in default under this
Lease beyond the expiration of any applicable notice and cure periods, Landlord
shall return the Security Letter to Tenant on the first anniversary of the Rent
Commencement Date.

 

42.2.  If Tenant defaults in respect of the full and prompt payment and
performance of any of the terms, provisions, covenants and conditions of this
Lease beyond notice (the delivery of which shall not be required for purposes of
this Section 42.2 if Landlord is prevented or prohibited from delivering the
same under applicable law, including, but not limited to, all applicable
bankruptcy and insolvency law) and the expiration of any applicable cure periods
(except that no notice and cure period shall be required for purposes of this
Section 42.2 with respect to any default by Tenant hereunder if, at the time of
such default, any of the events set forth in Article 18 hereof shall have
occurred with or without the acquiescence of Tenant), including, without
limitation, the payment of fixed annual rent and additional rent, Landlord may,
at its election, (but shall not be obligated to) draw down the entire Security
Letter or any portion thereof and use, apply or retain the whole or any part of
the security represented by the Security Letter to the extent required for the
payment of:  (a) fixed annual rent, additional rent or any other sum as to which
Tenant is in default, (b) any sum which Landlord may expend or may be required
to expend by reason of Tenant’s default in respect of any of the terms,
provisions, covenants, and conditions of this Lease, including, without
limitation, any reletting costs or expenses (including, without limitation, any
free rent, tenant improvement allowance, leasing commissions, attorneys’ fees,
costs and expenses, and other fees, costs and expenses relating to the reletting
of all or any portion of the demised premises), (c) any damages or deficiency in
the reletting of the demised premises, whether such damages or deficiency
accrued before or after summary proceedings or other re-entry by Landlord, or
(d) any damages awarded to Landlord in accordance with the terms and conditions
of Article 20 hereof, it being understood that any use of the whole or any part
of the security represented by the Security Letter shall not constitute a bar or
defense to any of Landlord’s other remedies under this Lease or any law, rule or
regulation, including, without limitation, Landlord’s right to assert a claim
against Tenant under 11 U.S.C. §502(b)(6) or any other provision

 

84

--------------------------------------------------------------------------------


 

of title 11 of the United States Code.  To insure that Landlord may utilize the
security represented by the Security Letter in the manner, for the purpose, and
to the extent provided in this Article 42, each Security Letter shall provide
that the full amount or any portion thereof may be drawn down by Landlord upon
the presentation to the issuing bank (or the advising bank, if applicable) of
Landlord’s draft drawn on the issuing bank without accompanying memoranda or
statement of beneficiary.  In no event shall the Security Letter require
Landlord to submit evidence to the issuing (or advising) bank of the truth or
accuracy of any such written statement and in no event shall the issuing bank or
Tenant have the right to dispute the truth or accuracy of any such statement nor
shall the issuing (or advising) bank have the right to review the applicable
provisions of this Lease.  In no event and under no circumstance shall the draw
down on or use of any amounts under the Security Letter constitute a basis or
defense to the exercise of any other of Landlord’s rights and remedies under
this Lease or under any law, rule or regulation, including, without limitation,
Landlord’s right to assert a claim against Tenant under 11 U.S.C. §502(b)(6) or
any other provision of title 11 of the United States Code.

 

42.3.  If Tenant defaults in respect of any of the terms, provisions, covenants
and conditions of this Lease beyond notice and the expiration of any applicable
cure periods (except to the extent that such notice and cure periods are not
applicable pursuant to Section 42.2 hereof) and Landlord utilizes all or any
part of the security represented by the Security Letter but does not terminate
this Lease as provided in Article 20 hereof, Landlord may, in addition to
exercising its rights as provided in Section 42.2 hereof, retain the unapplied
and unused balance of the portion of the Security Letter drawn down by Landlord
(herein called the “Cash Security”) as security for the faithful performance and
observance by Tenant thereafter of the terms, provisions, and conditions of this
Lease, and may use, apply, or retain the whole or any part of said Cash Security
to the extent required for payment of fixed annual rent, additional rent, or any
other sum as to which Tenant is in default or for any sum which Landlord may
expend or be required to expend by reason of Tenant’s default in respect of any
of the terms, covenants, and conditions of this Lease.  In the event Landlord
uses, applies or retains any portion or all of the security represented by the
Security Letter, Tenant shall forthwith restore the amount so used, applied or
retained (at Tenant’s option, either by the deposit with Landlord of cash or the
provision of a replacement Security Letter) so that at all times the amount of
the security represented by the Security Letter and the Cash Security (if any)
shall be not less than the security required by Section 42.1 hereof, failing
which Tenant shall be in default of its obligations under this Article 42 and
Landlord shall have the same rights and remedies as for the non-payment of fixed
annual rent beyond the applicable grace period.

 

42.4.  If Tenant shall fully and faithfully comply with all of Tenant’s
covenants and obligations under this Lease, the Security Letter and the Cash
Security (if any) shall be returned to Tenant within thirty (30) days after both
(i) the expiration or early termination of this Lease and (ii) the delivery to
Landlord of entire possession of the demised premises as provided in this Lease;
provided, however, that in no event shall

 

85

--------------------------------------------------------------------------------


 

any such return be construed as an admission by Landlord that Tenant has
performed all of its obligations hereunder.  In the event of any sale, transfer
or leasing of Landlord’s interest in the Building whether or not in connection
with a sale, transfer or leasing of the Land to a vendee, transferee or lessee,
Landlord shall transfer the Security Letter and the Cash Security (if any) to
the vendee, transferee or lessee or, in the alternative, to require Tenant to
deliver a replacement Security Letter naming the new landlord as beneficiary,
and, upon such delivery by Tenant of such replacement Security Letter, Landlord
shall return the existing Security Letter to Tenant.  Upon such transfer or
return of the Security Letter and the Cash Security (if any), Landlord shall
thereupon be released by Tenant from all liability for the return thereof, and
Tenant shall look solely to the new landlord for the return of the same.  The
provisions of the preceding sentence shall apply to every subsequent sale,
transfer or leasing of the Building, and any successor of Landlord may, upon a
sale, transfer, leasing or other cessation of the interest of such successors in
the Building, whether in whole or in part, transfer the Security Letter and the
Cash Security (if any) to any vendee, transferee or lessee of the Building (or
require Tenant to deliver a replacement Security Letter as hereinabove set
forth) and shall thereupon be relieved of all liability with respect thereto. 
If Tenant shall fail to timely deliver such replacement Security Letter, Tenant
shall be in default of its obligations under this Article 42 and Landlord shall
have the right (but not the obligation), at its option, to draw down the
existing Security Letter and retain the proceeds as security hereunder until a
replacement Security Letter is delivered.  Landlord and Tenant hereby agree
that, in connection with the transfer by Landlord or its successors or assigns
hereunder of Landlord’s interest in the Security Letter, Tenant shall be solely
liable to pay any transfer commission and other costs charged by the issuing
bank in connection with any such transfer of the Security Letter.  Except in
connection with a permitted assignment of this Lease, Tenant shall not assign or
encumber or attempt to assign or encumber the security represented by the
Security Letter, and neither Landlord nor its successors or assigns shall be
bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance.  In any event, in the absence of evidence satisfactory to Landlord
of an assignment of the right to receive the security represented by the
Security Letter, Landlord may return the Security Letter to the original Tenant
regardless of one or more assignments of this Lease.

 

42.5.  Neither the Security Letter, any proceeds therefrom or the Cash Security,
if any, shall be deemed an advance rent deposit or an advance payment of any
other kind, or a measure or limitation of Landlord’s damages or constitute a bar
or defense to any of the Landlord’s other remedies under this Lease or at law or
in equity upon Tenant’s default.

 

42.6.  Tenant hereby acknowledges and agrees that the Security Letter and the
proceeds thereof (including, without limitation, any Cash Security created by
the draw down of all or any portion of the Security Letter) and the obligation
to make available or pay to Landlord all or a portion thereof in satisfaction of
any obligation of Tenant under this Lease, shall be deemed third-party
obligations and not the obligation of Tenant hereunder and, accordingly,
(a) shall not be subject to any limitation on damages

 

86

--------------------------------------------------------------------------------


 

contained in Section 502(b)(6) of Title 11 of the United States Code or any
other limitation on damages that may apply under any federal, state or local
law, rule or regulation in connection with a bankruptcy, insolvency or other
similar proceeding by, against or on behalf of Tenant, (b) shall not diminish or
be offset against any amounts that Landlord would be able to claim against
Tenant pursuant to 11 U.S.C. §502(b)(6) as if no Security Letter existed, and
(c) may be relied on by Landlord in the event of an assignment of this Lease
that is not expressly in accordance with the terms of this Lease even if such
assignment has been authorized and approved by a court exercising jurisdiction
in connection with a bankruptcy, insolvency or other similar proceeding by,
against or on behalf of Tenant.

 

ARTICLE 43

 

ROOFTOP COMMUNICATIONS EQUIPMENT

 

43.1.  (a) Landlord agrees that, subject to (x) the availability of suitable
space on the rooftop of the Building in Landlord’s reasonable discretion,
(y) all legal requirements, and (z) the terms and provisions as are hereinafter
set forth, during the term of the Lease, Tenant, at Tenant’s cost and expense,
may install on a portion of the rooftop of the Building designated by Landlord,
acting reasonably (herein called the “Antenna Area”) and thereafter maintain,
repair, and operate one communications apparatus (e.g., an antenna, microwave
dish or satellite communications apparatus; herein called, together with related
support structures, wires and cables, the “Antenna”) as an incident to the
conduct of Tenant’s business in the demised premises, provided and on condition
that:

 

(i)                                     the size and dimensions of the Antenna,
and the size and dimensions of any required support structures, shall be subject
to Landlord’s prior consent (provided, however, that Landlord hereby approves of
an Antenna having a diameter of up to two (2) meters);

 

(ii)                                  the installation and position of such
Antenna and reasonably required support structures shall comply with all legal
requirements;

 

(iii)                               the installation of any electrical or
communications lines (herein called “Wiring”) and related equipment in
connection with the installation and operation of the Antenna, as well as the
manner and location (i.e., routing) of all Wiring and related equipment in
connection therewith shall (1) be at Tenant’s cost and expense, (2) be subject
to Landlord’s prior consent; such consent not to be unreasonably withheld with
respect to the reasonable use of the existing risers of the Building for the
routing of the Wiring from the demised premises to the Antenna Area if and to
the extent Landlord shall determine (in its good faith reasonable discretion)
that adequate space therein is available and adequate reserves exist therein for
the Building and other present and future tenants of the Building and (3) comply
with all legal requirements; and

 

87

--------------------------------------------------------------------------------


 

(iv)                              the Antenna, reasonably required support
structures, Wiring and related equipment shall be maintained and kept in repair
by Tenant, at Tenant’s cost and expense.

 

(b) The parties agree that Tenant’s use of the rooftop of the Building is a
nonexclusive use and Landlord may permit the use of any other portion of the
roof to any other person, firm or corporation for any use including the
installation of other antennas and support equipment. Tenant covenants and
agrees that the Antenna shall not interfere with or adversely affect any of
Landlord’s equipment, installations, lines or machinery, or the use, repair,
maintenance or removal thereof.  Tenant shall cooperate reasonably with any
other tenant of the Building or other person (herein called a “Roof User”)
having equipment, installations, lines or machinery on the roof of the Building
(herein called “Rooftop Installations”) so as not to cause (or to eliminate) any
interference or adverse effect caused to such Rooftop Installations or the use,
repair, maintenance or removal thereof by the Antenna.

 

(c) For the purpose of installing, servicing or repairing the Antenna and
related equipment, Tenant shall have reasonable access to the rooftop of the
Building upon prior reasonable request of Landlord.  All access by Tenant to the
roof of the Building shall be subject to the supervision and control of Landlord
and to Landlord’s reasonable safeguards for the security and protection of the
Building, the Building equipment, and installations and equipment of other
Tenants and occupants of the Building as may be located on the roof of the
Building.  Landlord shall have the right to assign a Building representative to
be present during the duration of Tenant’s access to the rooftop and Tenant
shall pay to Landlord the amount of Landlord’s commercially reasonable, actual
out-of pocket costs therefor within thirty (30) days after demand.

 

(d) Tenant, at Tenant’s cost and expense, agrees to promptly and faithfully
obey, observe and comply with all laws, ordinances, regulations, requirements
and rules of all governmental authorities in any manner affecting or relating to
Tenant’s use of said roof as to the installation, repair, maintenance and
operation of any support structures, Antenna and related equipment erected or
installed by Tenant pursuant to the provisions of this Article 43.  Tenant, at
Tenant’s cost and expense, shall secure and thereafter maintain all permits and
licenses required for the installation and operation of the Antenna and any
support structures and related equipment erected or installed by Tenant pursuant
to the provisions of this Article 43, including, without limitation, any
approval, license or permit required from the Federal Communications
Commission.  In no event shall the maximum level of microwave emissions from the
Antenna exceed an amount equal to Tenant’s proportionate share of the total
microwave emissions allowable for the Building as determined by the governmental
authorities having jurisdiction thereof.

 

(e) Tenant agrees that Tenant will pay for all electrical service required for
Tenant’s use of the Antenna and related equipment erected or installed by Tenant
pursuant to the provisions of this Article 43 in accordance with the applicable
provisions

 

88

--------------------------------------------------------------------------------


 

of the Lease.  Tenant further agrees that such electric service shall, at
Landlord’s election, either (i) feed off a new electrical panel to be installed
by Landlord on the rooftop of the Building, in which event, Tenant shall be
responsible for the cost of such panel and the installation of same and for the
cost of all electrical service supplied to such panel by the public utility or
other electricity provider or if same is present and available, (ii) feed off of
an existing electric supply on the rooftop of the Building, in which event
Tenant shall pay Landlord’s reasonably estimated cost of the electrical load and
usage of the Antenna as well as the cost of connecting the Antenna thereto.  In
the event Landlord makes the election set forth in the preceding clause (ii),
Landlord’s estimate may be increased from time to time based upon increases in
the electrical load or usage of the Antenna or increases or changes in
Landlord’s electricity rates or charges (in order to determine any such
increases in load or usage, Landlord may, from time to time, at Tenant’s cost
and expense, have Landlord’s electrical consultant perform a survey with respect
to the electrical load and usage of the Antenna).  The estimate by Landlord set
forth in clause (ii) or any change thereto by Landlord’s consultant shall be
binding and conclusive on Tenant, unless within ninety (90) days after the
delivery of the amount of Landlord’s estimate or any changes thereto, Tenant
disputes such determination by providing written notice of such dispute to
Landlord.  If Tenant disputes the determination, it shall, at its own expense,
obtain from a reputable, independent electrical consultant its own survey of the
electrical load and usage of the Antenna, and a determination of such change in
the Landlord’s estimate or change thereto.  Tenant’s consultant and Landlord’s
consultant then shall seek to agree on a finding of such determination of a
proper charge for the provision of electrical service to the Antenna.  If they
cannot agree, they shall choose a third reputable electrical consultant whose
cost shall be borne by Tenant, to make a similar survey, and the determination
of the charge for the provision of electrical service to the Antenna by such
third electrical consultant shall be controlling (If they cannot agree on such
third consultant, within ten (10) days, then either party may apply to the
Supreme Court in the County of New York for the appointment of such third
consultant.)  However, pending such determination, Tenant shall pay to Landlord
the amount of Landlord’s estimate or any change thereto, provided, however, if
the amount of the charge for the provision of electrical service to the Antenna
is determined as aforesaid is different from that determined by Landlord’s
electrical consultant, then Landlord and Tenant shall make adjustment for any
deficiency owed by Tenant or overage paid by Tenant.

 

(f) The Antenna, support structures and related equipment installed by Tenant
pursuant to the provisions of this Article 43 shall be Tenant’s personal
property, and, upon the expiration, or earlier termination of this Lease, shall
be removed by Tenant, at Tenant’s cost and expense.  All wiring and related
electrical equipment installed by Tenant in connection with the installation and
operation of the Antenna shall be Tenant’s personal property.  Upon the
expiration, or earlier termination of this Lease, if Landlord so directs by
written notice to Tenant, Tenant shall promptly remove the Wiring and electrical
equipment as designated in such notice, at Tenant’s cost and expense.  Tenant,
at Tenant’s cost and expense, shall promptly repair any and all damage to the
rooftop of

 

89

--------------------------------------------------------------------------------


 

the Building and to any other part of the Building caused by or resulting from
the installation, maintenance and repair, operation or removal of the Antenna,
support structures, Wiring and related equipment erected or installed by Tenant
pursuant to the provisions of this Article 43 and restore said affected areas to
their condition as existed prior to the installation of the Antenna and related
equipment, subject to normal wear and tear and damage by fire or other
casualty.  Notwithstanding anything to the contrary contained in the preceding
sentence, in the event Tenant fails to perform such repair work after notice and
expiration of applicable cure periods, if any, Landlord shall have the option of
performing any such repairs, at Tenant’s cost and expense, to the extent that
same are commercially reasonable, which cost and expense shall be payable by
Tenant to Landlord within thirty (30) days after demand.

 

(g) Except for electrical service pursuant to Section 43.1(e) above, Tenant
agrees that Landlord shall not be required to provide any services whatsoever to
the rooftop of the Building.

 

(h) Tenant covenants and agrees that all installations made by Tenant on the
rooftop of the Building or in any other part of the Building pursuant to the
provisions of this Article 43 shall be at the sole risk of Tenant, and neither
Landlord nor Landlord’s agent or employees shall be liable for any damage or
injury thereto caused in any manner unless arising out of the negligence of
Landlord or Landlord’s agents or employees.

 

(i) With respect to the Antenna and Tenant’s use of a portion of the rooftop of
the Building, Tenant shall obtain and thereafter maintain during the term of
this Lease insurance coverage for the benefit of Landlord (and its managing
agent and mortgagee, if applicable) in such amount and of such type as Landlord
may reasonably require but not in excess of such amounts required by prudent
landlords of comparable first class office buildings located in midtown
Manhattan.  If any installations made by or on behalf of Tenant referred to in
this Article 43 should revoke, negate or in any manner impair or limit any roof
warranty or guaranty obtained by Landlord, then Tenant shall reimburse Landlord
for any loss or damage sustained or costs or expenses incurred by Landlord as a
result thereof.

 

(j) All plans and specifications of Tenant’s work and installations to be done
and made by Tenant pursuant to the provisions of this Article 43 shall be
subject to the prior approval of Landlord, such approval not to be unreasonably
withheld or delayed (subject to the provisions of Article 8 hereof), and shall
be further subject to inspection and reasonable supervision by Landlord, it
being agreed and acknowledged that Landlord shall not be deemed to incur any
liability by reason of the provisions of this Section.

 

(k) Tenant acknowledges being advised by Landlord that Landlord has granted, and
shall be granting, to third parties various rights and licenses to utilize
various portions of the Building and rooftop thereof for the installation of
microwave dishes, satellite communications equipment, whip antennae and other
communications equipment and related equipment (all of the foregoing are herein
collectively referred to

 

90

--------------------------------------------------------------------------------


 

as “Other Communications Equipment”) and that, inasmuch as Landlord’s ability to
facilitate the installation and operation of such Other Communications Equipment
will be of paramount importance to Landlord, Landlord shall have the right, at
any time and from time to time, upon thirty (30) days’ prior written notice to
Tenant, to relocate Tenant’s Antenna, support structures and related equipment
to other areas of the Building and rooftop thereof (provided that the Antenna
shall be relocated to a portion of the rooftop), as Landlord, in its reasonable
discretion, may determine, so as to accommodate such Other Communications
Equipment on the roof of the Building and so as to eliminate, or not to create,
problems of interference with respect to or between Other Communications
Equipment now, or in the future, installed on the roof or other areas of the
Building.  Such relocation shall, to the extent practicable, be performed during
hours other than Tenant’s regular business hours so as to minimize any
disruption of Tenant’s normal business activities and, except for such downtime,
such relocation shall not prevent Tenant from using its Antenna for its original
intended purpose, without any material decrease in the quality of communications
or material increase in the cost of operating, maintaining, repairing and
removing the Antenna.  Tenant shall cooperate with Landlord to effectuate the
relocation of Tenant’s Antenna, support structures and related equipment as
shall be required by Landlord.  All costs involved in such relocation shall be
borne by Landlord and such relocation shall be performed by Landlord in
compliance with all applicable legal requirements.

 

(l) Tenant shall not be permitted to assign or transfer all or any portion of
the rights granted to Tenant pursuant to this Article 43 unless Tenant assigns
this Lease or sublets all of the demised premises to the party to whom such
rights are assigned or transferred pursuant to the applicable provisions of this
Lease

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this Lease as
of the day and year first above written.

 

 

Landlord

 

 

 

FISHER-PARK LANE OWNER LLC

 

 

 

By:

Fisher-Park Lane Management Corp., its
Manager

 

 

 

By:

 /s/ Richard L. Fisher

 

 

 

Name: Richard L. Fisher

 

 

Title: President

 

 

 

Tenant

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

By:

 /s/ John C. Georgiopoulos

 

 

 

Name: John C. Georgiopoulos

 

 

Title: Chief Administrative Officer

 

Tenant’s Federal Identification Number is as follows:

 

92

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

State of New York)

)

 

):ss

County of New York)

)

 

On the 13 day of December in the year 2004, before me, the undersigned, a Notary
Public in and for said state, personally appeared Richard L. Fisher personally
known to me or proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies) as President of Fisher-Park Lane Owner LLC and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

 

 

/s/ Dana L. Green

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

State of New York)

)

 

):ss

County of New York)

)

 

On the 13 day of December in the year 2004, before me, the undersigned, a Notary
Public in and for said state, personally appeared John C. Georgiopoulos
personally known to me or proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies) as CAO of General Maritime Corporation, and that by his/her/their
signature(s) on the instrument, the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.

 

 

 

/s/ Dana L. Green

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FLOOR PLAN

 

 

(annexed hereto)

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CLEANING FEE CALCULATION

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

WAGE RATE CALCULATION

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

LANDLORD’S WORK

 

(a)                                  Demolish the entire demised premises in
accordance with Tenant’s specifications.

 

(b)                                 All exposed structural steel shall be
fireproofed for any demolished space.

 

(c)                                  Cause all floors in the demised premises to
be reasonably level in accordance with industry standards.

 

(d)                                 All core and exterior columns and walls
shall be ready to receive Tenant finish.

 

(e)                                  Deliver 4 original ACP-5 certificates.

 

(f)                                    Landlord shall provide Tenant with
sufficient fire alarm system connection points for Tenant’s present and future
needs.

 

(g)                                 Install Check Meters.

 

Landlord anticipates that Landlord’s Work will be completed by November 30,
2004.  In addition to Landlord’s Work, Landlord will remove the elevator between
the ground floor and the demised premises and repair the slab (collectively, the
“Elevator Work”) at Landlord’s expense which shall be completed by
November 30, 2004.

 

Landlord represents that the induction units in the demised premises are in
operating condition [and will replace any damaged covers thereon.]

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

RULES AND REGULATIONS

 

(A)                              The sidewalks, and public portions of the
Building, such as entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls shall not be obstructed or encumbered by any tenant or used
for any purpose other than ingress and egress to and from the demised premises.

 

(B)                                No awnings or other projections shall be
attached to the outside walls of the Building.

 

(C)                                No sign, advertisement, notice or other
lettering shall be exhibited, inscribed, painted or affixed by any tenant on any
part of the outside of the demised premises or Building or on corridor walls. 
Signs on entrance door or doors shall conform to building standard signs,
samples of which are on display in Landlord’s rental office.  Signs on doors
shall, at the tenant’s expense, be inscribed, painted or affixed for each tenant
by sign makers approved by Landlord, acting reasonably.  In the event of the
violation of the foregoing by any tenant, Landlord may remove same without any
liability, and may charge the actual, out-of-pocket, reasonable expense incurred
by such removal to the tenant or tenants violating this rule.

 

(D)                               The sashes, sash doors, skylights, windows,
heating, ventilating and air conditioning vents and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by any tenant, nor shall any bottles,
parcels, or other articles be placed outside of the demised premises.

 

(E)                                 No show cases or other articles shall be put
in front of or affixed to any part of the exterior of the Building, nor placed
in the public halls, corridors or vestibules without the prior written consent
of Landlord.

 

(F)                                 Intentionally deleted.

 

(G)                                The water and wash closets and other plumbing
fixtures shall not be used for any purposes other than those for which they were
constructed, and no sweepings, rubbish, rags, or other substances shall be
thrown therein.  Subject to the provisions of Section 12.6(a), all damages
resulting from any misuse of the fixtures shall be borne by the Tenant who, or
whose servants, employees, agents, visitors or licensees, shall have caused the
same.

 

(H)                               No tenant shall in any way deface any part of
the demised premises or the Building of which they are a part.  No tenant shall
lay linoleum, or other similar floor covering, so that the same shall come in
direct contact with the floor of the demised premises, and, if linoleum or other
similar floor covering is desired to be used,

 

E-1

--------------------------------------------------------------------------------


 

an interlining of builder’s deadening felt shall be first affixed to the floor,
by a paste or other material, soluble in water, the use of cement or other
similar adhesive material being expressly prohibited.

 

(I)                                    No bicycles, vehicles or animals of any
kind (except seeing eye dogs) shall be brought into or kept in or about the
premises.  No cooking shall be done or permitted by any Tenant on said premises
except in conformity to law and then only in the utility kitchen or pantry, if
any, as set forth in Tenant’s layout, which is to be primarily used by Tenant’s
employees for heating beverages and light snacks.  No tenant shall cause or
permit any unusual or objectionable odors to be produced upon or permeate from
the demised premises.

 

(J)                                   No space in the Building shall be used for
the distribution or for the storage of merchandise or for the sale at auction or
otherwise of merchandise, goods or property of any kind.

 

(K)                               No tenant shall make, or permit to be made,
any unseemly or disturbing noises or disturb or interfere with occupants of the
Building or neighboring buildings or premises or those having business with
them, whether by the use of any musical instrument, radio, talking machine,
unmusical noise, whistling, singing, or in any other way.  No tenant shall throw
anything out of the doors or windows or down the passageways.

 

(L)                                 No tenant, nor any of the tenant’s servants,
employees, agents, visitors or licensees, shall at any time bring or keep upon
the demised premises any inflammable, combustible or explosive fluid, or
chemical substance, other than reasonable amounts of cleaning fluids and
solvents required in the normal operation of tenant’s business offices.

 

(M)                            No additional locks or bolts of any kind shall be
placed upon any of the doors or windows by any tenant, nor shall any changes be
made in existing locks or the mechanism thereof, without the prior written
approval of the Landlord and unless and until a duplicate key is delivered to
Landlord.  Each tenant must, upon the termination of his tenancy, restore to the
Landlord all keys of stores, offices and toilet rooms, either furnished to, or
otherwise procured by, such tenant, and in the event of the loss of any keys so
furnished, such tenant shall pay to Landlord the cost thereof.

 

(N)                               All removals, or the carrying in or out of any
safes, freight, furniture or bulky matter of any description must take place
during the hours which Landlord or its agent may reasonably determine from time
to time.  Landlord reserves the right to inspect all freight to be brought into
the Building and to exclude from the Building all freight which violates any of
these Rules and Regulations or the Lease of which these Rules and Regulations
are a part.

 

E-2

--------------------------------------------------------------------------------


 

(O)                               No tenant shall occupy or permit any portion
of the premises demised to it to be occupied as, by or for a public stenographer
or typist, barber shop, bootblacking, beauty shop or manicuring, beauty parlor,
telephone or telegraph agency, telephone or secretarial service, messenger
service, travel or tourist agency, employment agency, public restaurant or bar,
commercial document reproduction or offset printing service, public vending
machines, retail, wholesale or discount shop for sale of merchandise, retail
service shop, labor union, school or classroom, governmental or
quasi-governmental bureau, department or agency, including an autonomous
governmental corporation, a firm the principal business of which is real estate
brokerage, or a company engaged in the business of renting office or desk space;
or for a public finance (personal loan) business, or for manufacturing.  No
tenant shall engage or pay any employees on the demised premises, except those
actually working for such tenant on said premises, nor advertise for laborers
giving an address at said premises.

 

(P)                                 Nothing shall be done or permitted in any
tenant’s premises, and nothing shall be brought into or kept in any tenant’s
premises, which would impair or interfere with any of the Building’s services or
the proper and economic heating, ventilating, air conditioning, cleaning or
other servicing of the Building or the premises, or the use or enjoyment by any
other tenant of any other premises, nor shall there be installed by any tenant
any ventilating, air-conditioning, electrical or other equipment of any kind
which causes any such impairment or interference.  For purposes hereof, the term
“EMI” shall mean electromagnetic interference, and the term “Excessive EMI”
shall mean EMI at a level exceeding thirty (30) milligaus.  Tenant, at Tenant’s
sole cost and expense, promptly following its receipt of notice from Landlord to
the effect that the installation or manner of operation of any equipment by
Tenant is causing Excessive EMI in any portion of the Building other than the
Premises, shall take steps to bring such Excessive EMI below thirty (30)
milligaus in a manner that is appropriate, as reasonably determined by
Landlord.  Tenant shall not install any equipment or operate any equipment in a
manner which would result in the electrical voltage and current distortion at
the service switchboards of any floor of the Building failing to be within the
limits stated in IEEE 519.

 

(Q)                               Landlord shall have the right to prohibit any
advertising by any tenant mentioning the Building which, in Landlord’s
reasonable opinion, tends to impair the reputation of the Building or its
desirability as a building for offices, and upon written notice from Landlord,
tenants shall refrain from or discontinue such advertising.

 

(R)                                Except as otherwise agreed to in writing by
Landlord, Tenant shall not use or permit the use of the Premises for the sale,
lease, license or other delivery of electronic commerce services to any tenants
or occupants of the Building, including but not limited to, hardware and
software services that allow users to conduct business-to-business or
business-to-consumer services over networks utilizing, by way of example,
e-mail, electronic data interchange, data archiving, e-forms, electronic file

 

E-3

--------------------------------------------------------------------------------


 

transfer, facsimile transfer or similar services or any other services not
expressly permitted under the Lease.

 

(S)                                 No noise, including, but not limited to,
music or the playing of musical instruments, recordings, radio or television,
which, in the reasonable judgment of Landlord, might disturb other tenants in
the Building, shall be made or permitted by any tenant. Supplementing the
foregoing, Tenant shall not permit noise to emanate from the portions of the
Premises to any other portion of the Building (i) at a sound level that is
greater than NC-35 for constant noises (such as, for example, air-handling
equipment or transformers), (ii) at a sound level that is greater than NC-30 for
noises that are not constant noises, or (iii) that is at a sound level in any
one-third octave band which is greater than 5dB above both adjacent one-third
octave bands, in the range from 45 to 11,200 Hz.  Landlord and Tenant
acknowledge that the parties shall determine whether Tenant is meeting the
parameters set forth in this paragraph by obtaining one-third octave band noise
measurements in a fully finished tenant space or a fully finished common area
that in either case is outside of and adjacent to the Premises, using a Type I
meter (per latest ANSI Standard S1.4) on “Fast” response, at four (4) feet above
the finished floor and at least three (3) feet from any vertical surface.
Nothing shall be done or permitted in the premises of any tenant which would
impair or interfere with the use or enjoyment by any other tenant of any other
space in the Building.

 

(T)                                Landlord reserves the right to exclude from
the Building between the hours of 6:00 P.M. and 8:00 A.M. and at all hours on
non-business days all persons who do not present a pass to the Building signed
by a tenant.  Each tenant shall be responsible for all persons for whom such
pass is issued and shall be liable to Landlord for all acts of such persons.

 

(U)                               The premises shall not be used for lodging or
sleeping or for any immoral or illegal purpose.

 

(V)                                The requirements of tenants will be attended
to only upon application at the office of the Building.  Building employees
shall not perform any work or do anything outside of their regular duties,
unless under special instructions from the office of Landlord.

 

(W)                           Canvassing, soliciting and peddling in the
Building are prohibited and each tenant shall cooperate to prevent the same.

 

(X)                               There shall not be used in any space, or in
the public halls of any building, either by any tenant or by jobbers or others,
in the delivery or receipt of merchandise, any hand trucks, except those
equipped with rubber tires and side guards.  No hand trucks shall be used in
passenger elevators.

 

E-4

--------------------------------------------------------------------------------


 

(Y)                                Tenants, in order to obtain maximum
effectiveness of the cooling system, shall lower and/or close venetian or
vertical blinds or drapes when sun’s rays fall directly on windows of demised
premises.

 

(Z)                                Intentionally deleted.

 

(AA)                    All paneling, grounds or other wood products not
considered furniture shall be of fire retardant materials.  Before installation
of any such materials, certification of the materials’ fire retardant
characteristics shall be submitted to Landlord, or its agents.

 

Whenever and to the extent that the above rules conflict with any of the rights
or obligations of Tenant pursuant to the provisions of the Articles of this
Lease, the provisions of the Articles shall govern.

 

E-5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

CLEANING SPECIFICATIONS

 

SECTION 1.                                Regular Cleaning - done nightly and as
needed.

 

1.                                       Empty and dust or wipe all cigarette
ashtrays and urns nightly, and replace sand or water as needed.

 

2.                                       Empty all dry waste in wastepaper
baskets nightly, and dust as needed.

 

3.                                       Sweep and dust mop all uncarpeted
private stairways and floors nightly.

 

4.                                       Vacuum all exposed rugs and carpeted
areas weekly, to be done in equal proportions nightly.

 

5.                                       Dust and wipe all glass and table tops
nightly.

 

6.                                       Wash clean all water fountain tops
nightly.

 

7.                                       Dust and wipe desk tops, furniture
tops, fixtures and window sills within normal reach, as needed.

 

8.                                       Clean all slop sinks, slop closets, and
store all cleaning equipment nightly.

 

9.                                       Lock all entrance doors nightly after
completion of cleaning.

 

SECTION 2.                                Periodic Cleaning - done as specified.

 

1.                                       Wipe clean normal amount of interior
metal quarterly.

 

2.                                       Dust door louvers and other ventilating
louvers quarterly.

 

3.                                       Dust venetian blinds quarterly.

 

4.                                       Clean all windows, inside and outside,
quarterly.

 

5.                                       Clean normal amount, but in no event an
amount in excess of 25% of interior partitions, of interior and partition glass
quarterly.

 

6.                                       High dust pictures, frames, charts,
graphs and similar wall hangings not reached in nightly cleaning, overhead pipes
and sprinklers quarterly.

 

F-1

--------------------------------------------------------------------------------


 

SECTION 3.                                Lavatory cleaning, other than
executive lavatories.

 

1.                                       Mop floors nightly; polish mirrors,
powder shelves, bright work (including flushometers, piping, and toilet seat
hinges), if not clean and bright, nightly; wash sinks, urinals and bowls,
nightly.

 

2.                                       Wash both sides of all toilet seats
with soap and water nightly.

 

3.                                       Wash tile walls with a disinfectant
monthly.

 

4.                                       Fill and clean all soap, towel, toilet
tissue and sanitary napkin dispensers as needed, supplies therefor to be
furnished by Landlord at a reasonable charge to Tenant.  If the demised premises
consists of a part of a rentable floor, said charge to Tenant shall be that
portion of a reasonable charge for such supplies that is reasonably allocable to
Tenant.

 

5.                                       Empty and clean all wastepaper cans and
other receptacles nightly.

 

6.                                       Wash down tiled walls and enameled
stalls from trim to floor once a month.

 

7.                                       Scrub all floors as needed.

 

SECTION 4.                                Building Entrances – Nightly;

 

1.                                       Sweep and wash flooring.

 

2.                                       Wash all rubber mats.

 

3.                                       Clean all cigarette urns and replace
sand or water necessary (sand to be furnished by Owner or its contractors).

 

4.                                       Wash, wax, and polish floors in
elevator cabs, or vacuum clean if carpeted.

 

5.                                       Dust and rub down walls, metal work and
saddles in elevator cabs.

 

6.                                       Dust all elevator doors, mail chutes
and mail depository.

 

SECTION 5.                                Window Cleaning:

 

1.                                       Clean Building entrance doors daily. 
Clean all windows inside and out approximately 4 times per year, weather and
scaffolding permitting.

 

2.                                       Clean Building entrance lobby glass
daily.

 

F-2

--------------------------------------------------------------------------------


 

3.                                       Clean mail chute glass as necessary.

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF LETTER OF CREDIT

 

 

Standby Letter of Credit No.

 

 

 

 

 

Date of Issue:

 

 

 

Issuing Bank:

 

 

 

Beneficiary:

Applicant:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount: $

 

 

 

 

 

 

Dear Sir/Madam:

 

We hereby issue in your favor our irrevocable Letter of Credit under the above
referenced number and amount which is available against presentation of your
draft drawn on us at sight and bearing our Letter of Credit number
             .

 

The original Letter of Credit plus any subsequent amendments thereto must
accompany such draft when presented for payment.  We hereby agree with the
Beneficiary that such drafts will be duly honored upon presentation to us with
the original Letter of Credit plus any subsequent amendments thereto without any
further investigation.

 

It is a condition of this Letter of Credit that it shall be deemed automatically
extended without amendment for periods of one year each from the present or any
future expiration date hereof, unless thirty (30) days prior to any expiration
date we shall notify you in writing that we elect not to consider this Letter of
Credit renewed for any such additional period.  After receipt by you of such
notice, you may, until the expiration date hereof, draw the full amount of the
credit hereunder, against your draft.  The final expiry date hereof shall be no
earlier than         [thirty (30) days following the Expiration Date].

 

Partial drawings under this Letter of Credit are permitted.

 

This Letter of Credit is transferable by the Beneficiary upon payment of our
customary transfer charges which shall be debited to the account of applicant.

 

G-1

--------------------------------------------------------------------------------


 

We hereby engage with you that all drafts drawn under and in compliance with the
terms of this irrevocable letter of credit will be duly honored if presented at
our counters at [Insert address of a New York City branch] on or before the
expiration date indicated above.

 

This documentary credit is subject to the International Standby Practices
(“ISP98”) International Chamber of Commerce (Publication No. 590), and as to
matters not governed by the ISP98, shall be governed by and construed in
accordance with the laws of the State of New York.

 

 

Very truly yours,

 

 

 

(Name of Bank)

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

PRE-APPROVED CONTRACTORS

 

(annexed hereto)

 

H-1

--------------------------------------------------------------------------------


 

TABLE OF DEFINED TERMS

 

1st Rental Period

2

2nd Rental Period

2

3rd Rental Period

2

AAA

21

Alterations

25

Antenna

87

Antenna Area

87

Applicable Comparative Year

14

Arbiter

20

Assignment Profit

51

Audit Representative

20

Base Cleaning Fee

14

Base Cleaning Year

14

Base Management Fee

13

Base Rate

65

Broker

79

Building

1

building project

10

Cash Security

85

Check Meters

24

Cleaning Fee

14

Commencement Date

1

control

45

Electricity Additional Rent

24

Expense Base Factor

13

Expense Payment

19

Expenses

13

Expiration Date

1

Federal Reserve Funds

2

Force Majeure Causes

69

Hazardous Materials

83

HVAC

71

Interest Rate

65

KW

24

KWH

24

Land

9

Landlord

1, 65

Landlord’s Cost

24

Landlord’s Restoration Work

39

Landlord’s Statement

19

Landlord’s Work

5

Legal Requirements

66

LLC

44

Management Fee

13

Marketing Notice

47

Material Alteration

26

Other Communications Equipment

91

Prior Year Cleaning Fee

14

Records

20

Rent Abatement Period

4

Rent Commencement Date

4

Roof User

88

Rooftop Installations

88

Rules and Regulations

67

Security Letter

83

Specialty Alterations

29

Sublease Profit

51

substantially

21

substantially different from

50

Successor Landlord

35

Superior Leases

34

Superior Lessor

34

Superior Mortgagee

34

Superior Mortgages

34

Tenant

1, 67

Tenant’s Affiliate

46

Tenant’s Cost

52

Tenant’s Property

29

Tenant’s Property Removal Obligation

39

Tenant’s Restoration Work

39

Tenant’s Statement

20

Tenant’s Work

6

The Percentage

9, 13

Union

14

Wage Rate

14

Wiring

87

Work Credit

6, 7

 

--------------------------------------------------------------------------------